Exhibit 10.1

 

EXECUTION VERSION

 

A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. The redacted portions
have been filed separately with the SEC.

 

UNITED NATURAL FOODS, INC.,

UNITED NATURAL FOODS WEST, INC., and

UNITED NATURAL TRADING CO.,

as U.S. Borrowers

 

and

 

UNFI CANADA, INC.,

as Canadian Borrower

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of May 24, 2012

 

U.S.$500,000,000.00

 

--------------------------------------------------------------------------------

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A. (acting through its Canada branch),

as Canadian Agent

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

ROYAL BANK OF CANADA and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

1.1.

Definitions

1

 

 

 

1.2.

Accounting Terms

33

 

 

 

1.3.

Uniform Commercial Code

33

 

 

 

1.4.

Certain Matters of Construction

33

 

 

 

1.5.

Conversions of Canadian Dollars

34

 

 

 

1.6.

Collateral Located in the Province of Québec

34

 

 

 

SECTION 2.

CREDIT FACILITIES

34

 

 

 

2.1.

Commitments

34

 

 

 

2.2.

[Intentionally Omitted.]

38

 

 

 

2.3.

Letter of Credit Facility

38

 

 

 

SECTION 3.

INTEREST, FEES AND CHARGES

40

 

 

 

3.1.

Interest

40

 

 

 

3.2.

Fees

42

 

 

 

3.3.

Computation of Interest, Fees, Yield Protection

43

 

 

 

3.4.

Reimbursement Obligations

43

 

 

 

3.5.

Illegality

44

 

 

 

3.6.

Inability to Determine Rates

44

 

 

 

3.7.

Increased Costs; Capital Adequacy

44

 

 

 

3.8.

Mitigation

45

 

 

 

3.9.

Funding Losses

45

 

 

 

3.10.

Maximum Interest

46

 

 

 

SECTION 4.

LOAN ADMINISTRATION

46

 

 

 

4.1.

Manner of Borrowing and Funding Loans

46

 

 

 

4.2.

Defaulting Lender

48

 

 

 

4.3.

Number and Amount of Applicable Offered Rate Loans; Determination of Rate

49

 

 

 

4.4.

Borrower Agent

50

 

 

 

4.5.

One Obligation; Limitation on Obligations of Canadian Borrower

50

 

 

 

4.6.

Effect of Termination

50

 

 

 

SECTION 5.

PAYMENTS

50

 

 

 

5.1.

General Payment Provisions

50

 

 

 

5.2.

Repayment of Loans

51

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.3.

[Intentionally Omitted.]

51

 

 

 

5.4.

Payment of Other Obligations

51

 

 

 

5.5.

Marshaling; Payments Set Aside

51

 

 

 

5.6.

Application and Allocation of Payments

51

 

 

 

5.7.

Application of Payments

52

 

 

 

5.8.

Loan Account; Account Stated

53

 

 

 

5.9.

Taxes

53

 

 

 

5.10.

Lender Tax Information

53

 

 

 

5.11.

Nature and Extent of Each Borrower’s Liability

54

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

56

 

 

 

6.1.

Conditions Precedent to Initial Loans

56

 

 

 

6.2.

Conditions Precedent to All Credit Extensions

58

 

 

 

6.3.

Conditions Precedent to Canadian Loans and Letters of Credit for Canadian
Borrower

59

 

 

 

SECTION 7.

COLLATERAL

59

 

 

 

7.1.

Grant of Security Interest

59

 

 

 

7.2.

Lien on Deposit Accounts; Cash Collateral

60

 

 

 

7.3.

[Intentionally Omitted.]

60

 

 

 

7.4.

Other Collateral

60

 

 

 

7.5.

No Assumption of Liability

61

 

 

 

7.6.

Further Assurances

61

 

 

 

SECTION 8.

COLLATERAL ADMINISTRATION

61

 

 

 

8.1.

Borrowing Base Certificates

61

 

 

 

8.2.

Administration of Accounts

61

 

 

 

8.3.

Administration of Inventory

62

 

 

 

8.4.

[Intentionally Omitted.]

63

 

 

 

8.5.

Cash Management; Administration of Deposit Accounts

63

 

 

 

8.6.

General Provisions

63

 

 

 

8.7.

Power of Attorney

64

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

65

 

 

 

9.1.

General Representations and Warranties

65

 

 

 

9.2.

Complete Disclosure

71

 

 

 

SECTION 10.

COVENANTS AND CONTINUING AGREEMENTS

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.1.

Affirmative Covenants

71

 

 

 

10.2.

Negative Covenants

75

 

 

 

10.3.

Financial Covenant

79

 

 

 

SECTION 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

79

 

 

 

11.1.

Events of Default

79

 

 

 

11.2.

Remedies upon Default

81

 

 

 

11.3.

License

82

 

 

 

11.4.

Setoff

82

 

 

 

11.5.

Remedies Cumulative; No Waiver

82

 

 

 

SECTION 12.

AGENTS

83

 

 

 

12.1.

Appointment, Authority and Duties of Agents

83

 

 

 

12.2.

Agreements Regarding Collateral and Borrower Materials

85

 

 

 

12.3.

Reliance By Agents

86

 

 

 

12.4.

Action Upon Default

86

 

 

 

12.5.

Ratable Sharing

86

 

 

 

12.6.

Indemnification

87

 

 

 

12.7.

Limitation on Responsibilities of Agents

87

 

 

 

12.8.

Successor Agents and Co-Agents

87

 

 

 

12.9.

Due Diligence and Non-Reliance

88

 

 

 

12.10.

Remittance of Payments and Collections

89

 

 

 

12.11.

Individual Capacities

89

 

 

 

12.12.

Agent Titles

89

 

 

 

12.13.

Bank Product Providers

89

 

 

 

12.14.

No Third Party Beneficiaries

90

 

 

 

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS

90

 

 

 

13.1.

Successors and Assigns

90

 

 

 

13.2.

Participations

90

 

 

 

13.3.

Assignments

91

 

 

 

SECTION 14.

MISCELLANEOUS

92

 

 

 

14.1.

Consents, Amendments and Waivers

92

 

 

 

14.2.

Indemnity

93

 

 

 

14.3.

Notices and Communications

94

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.4.

Performance of Borrowers’ Obligations

95

 

 

 

14.5.

Credit Inquiries

95

 

 

 

14.6.

Severability

95

 

 

 

14.7.

Cumulative Effect; Conflict of Terms

95

 

 

 

14.8.

Counterparts

95

 

 

 

14.9.

Entire Agreement

95

 

 

 

14.10.

Relationship with Lenders

95

 

 

 

14.11.

No Advisory or Fiduciary Responsibility

95

 

 

 

14.12.

Confidentiality

96

 

 

 

14.13.

Judgment Currency

96

 

 

 

14.14.

GOVERNING LAW

97

 

 

 

14.15.

Consent to Forum

97

 

 

 

14.16.

Waivers by Borrowers

97

 

 

 

14.17.

Patriot Act Notice

97

 

 

 

14.18.

Existing Credit Agreement

98

 

 

 

14.19.

Pari Passu Treatment

98

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

U.S. Revolver Note

Exhibit B

Canadian Note

Exhibit C

Assignment and Acceptance

Exhibit D

Assignment Notice

 

 

Schedule 1.1(a)

U.S. Revolver Commitments and Canadian Commitments of Lenders

Schedule 1.1(b)

Fiscal Periods; Fiscal Quarters

Schedule 2.3.1

Existing Letters of Credit

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plans

Schedule 9.1.20

Labor Contracts

Schedule 9.1.25

Assets and Debt of Excluded Subsidiaries

Schedule 10.2.1

Existing Debt

Schedule 10.2.2

Existing Liens

Schedule 10.2.5

Existing Investments

Schedule 10.2.17

Existing Affiliate Transactions

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
May 24, 2012, among UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”),
UNITED NATURAL FOODS WEST, INC., a California corporation (“UNFW”), UNITED
NATURAL TRADING CO., a Delaware corporation (“UNT” and, together with UNFI and
UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC., a corporation
organized under the Canada Business Corporations Act (“Canadian Borrower” and,
together with U.S. Borrowers, collectively, “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the Lenders (“Administrative Agent”), BANK OF AMERICA,
N.A. (acting through its Canada branch), as Canadian agent for the Lenders
(“Canadian Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent, ROYAL BANK
OF CANADA and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and J.P. MORGAN SECURITIES
LLC, as Joint Lead Arrangers and Joint Bookrunners.

 

R E C I T A L S:

 

WHEREAS, pursuant to a certain Amended and Restated Loan and Security Agreement,
dated as of April 30, 2004, among U.S. Borrowers, certain other Affiliates of
U.S. Borrowers party thereto (together with U.S. Borrowers, collectively,
“Existing Borrowers”), the lenders party thereto (“Existing Lenders”) and
Administrative Agent (the “Existing Credit Agreement”), Existing Lenders agreed
to provide (subject to the terms set forth therein) a revolving credit facility
to Existing Borrowers;

 

WHEREAS, U.S. Borrowers have requested that U.S. Revolver Lenders provide a
revolving credit facility to U.S. Borrowers to finance their mutual and
collective business enterprise and U.S. Revolver Lenders are willing to provide
such revolving credit facility on the terms and conditions set forth in this
Agreement;

 

WHEREAS, Canadian Borrower has requested that Canadian Lenders provide a
subfacility available in Canadian Dollars to Canadian Borrower and Canadian
Lenders are willing to provide such subfacility available in Canadian Dollars on
the terms and conditions set forth in this Agreement;

 

WHEREAS, U.S. Borrowers wish to continue and reaffirm the grant of liens and
security interests by U.S. Borrowers in favor of Administrative Agent for the
benefit of the Secured Parties and, to the extent not covered in the Existing
Credit Agreement, grant liens in favor of the Applicable Agent for the benefit
of the Applicable Agent and the other Secured Parties; and

 

WHEREAS, the applicable parties wish to amend, restate and supersede the
Existing Credit Agreement in its entirety as more fully set forth herein.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1.        DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.         Definitions.  As used herein, the following terms have the meanings
set forth below:

 

Account: as defined in the UCC or PPSA, as applicable, and all “claims” (for
purposes of the Civil Code of Québec), including all rights to payment for goods
sold or leased, or for services rendered.

 

--------------------------------------------------------------------------------


 

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Adjusted Aggregate Availability:  the sum of (a) Aggregate Availability, plus
(b) the amount by which (i) the sum of (A) the U.S. Accounts Formula Amount,
plus (B) the Canadian Accounts Formula Amount, plus (C) the U.S. Inventory
Formula Amount, plus (D) the Canadian Inventory Formula Amount, minus (E) the
Availability Reserve exceeds (ii) the Aggregate Commitments; provided that the
amount in this clause (b) shall not exceed U.S.$12,500,000.

 

Administrative Agent: as defined in the preamble to this Agreement.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

 

Agent or Applicable Agent:  the Administrative Agent or the Canadian Agent, as
the context requires.

 

Agent Indemnitees: each Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.

 

Aggregate Availability: on any date of determination, an amount equal to the sum
of (a) U.S. Revolver Availability plus (b) Canadian Availability.

 

Aggregate Availability Certificate:  a certificate, in form satisfactory to
Administrative Agent, by which Borrowers certify as to the daily average
Aggregate Availability, U.S. Revolver Availability and Canadian Availability
(a) for purposes of determining the termination date of a Trigger Event, for the
thirty (30) consecutive days prior to such termination date, and (b) for all
other purposes herein, for the most recently ended Fiscal Quarter.

 

Aggregate Borrowing Base:  on any date of determination, an amount equal to the
sum of (a) the U.S. Revolver Borrowing Base plus (b) the Canadian Borrowing
Base.

 

Aggregate Canadian Commitments: the aggregate amount of Canadian Commitments of
all Canadian Lenders.

 

Aggregate Commitments:  the Aggregate U.S. Revolver Commitments and the
Aggregate Canadian Commitments.

 

Aggregate U.S. Revolver Commitments: the aggregate amount of U.S. Revolver
Commitments of all U.S. Revolver Lenders.

 

Agreement:  this Second Amended and Restated Loan and Security Agreement.

 

Allocable Amount: as defined in Section 5.11.3.

 

2

--------------------------------------------------------------------------------


 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).

 

Applicable Commitment Termination Date:  the U.S. Revolver Commitment
Termination Date or the Canadian Commitment Termination Date, as the context
requires.

 

Applicable Floating Rate: the Base Rate or the Canadian Prime Rate, as the
context requires.

 

Applicable Floating Rate Loans: Base Rate Loans or Canadian Prime Rate Loans, as
the context requires.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Applicable Lenders: with respect to (a) U.S. Revolver Loans and Letters of
Credit issued for the account or benefit of the U.S. Borrowers, the U.S.
Revolver Lenders, and (b) Canadian Loans and Letters of Credit issued for the
account or benefit of the Canadian Borrower, the Canadian Lenders.

 

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the daily average Aggregate Availability for the last Fiscal
Quarter:

 

Level

 

Aggregate
Availability
(Daily Average)

 

Applicable
Floating Rate
Loans

 

Applicable
Offered Rate
Loans

 

I

 

> 66.6%

 

0.25

%

1.25

%

II

 

< 66.6% > 33.3%

 

0.50

%

1.50

%

III

 

< 33.3%

 

0.75

%

1.75

%

 

Until the last day of the Fiscal Quarter ending on or about July 28, 2012,
margins shall be determined as if Level II were applicable.  Thereafter, the
margins shall be subject to increase or decrease based upon daily average
Aggregate Availability for the most recently ended Fiscal Quarter upon receipt
by Administrative Agent pursuant to Section 10.1.2 of the Aggregate Availability
Certificate for the most recently ended Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt.  If, by the
first day of a month, any Aggregate Availability Certificate due in the
preceding month has not been received, then, at the option of Administrative
Agent or Required Lenders, the margins shall be determined as if Level III were
applicable, from such day until the first day of the calendar month following
actual receipt.

 

Applicable Offered Rate: LIBOR or the BA Equivalent Rate, as the context
requires.

 

Applicable Offered Rate Loans: LIBOR Loans or BA Equivalent Rate Loans, as the
context requires.

 

Applicable Termination Date:  the U.S. Revolver Termination Date or the Canadian
Termination Date, as the context requires.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course

 

3

--------------------------------------------------------------------------------


 

of activities, and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, but excluding
an issuance of Equity Interests by such Obligor.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.

 

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to any Agent’s Liens (but imposition of any such
reserve shall not waive an Event of Default arising therefrom), but not in
excess of the Value of the affected Collateral; and (f) such additional
reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time, including reserves with respect to amounts owing by Borrowers to any
Person to the extent secured by a Lien on, or trust over, any Collateral
including pursuant to PACA and/or PSA, or the rights of suppliers under
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or of farmers,
fishermen and aquaculturists under Section 81.2 of the Bankruptcy and Insolvency
Act (Canada) and Prior Claims.

 

BA Equivalent Rate: for the applicable Interest Period of each BA Equivalent
Rate Loan, the rate of interest per annum equal to the annual rates applicable
to Canadian Dollar bankers’ acceptances having an identical or comparable term
as the proposed BA Equivalent Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 A.M. on such day
(or, if such day is not a Business Day, as of 10:00 A.M. on the immediately
preceding Business Day), plus five (5) basis points, provided that if such rates
do not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian chartered bank
listed on Schedule 1 of the Bank Act (Canada) as selected by Bank of
America-Canada Branch is then offering to purchase Canadian Dollar bankers’
acceptances accepted by it having such specified term (or a term as closely as
possible comparable to such specified term), plus five (5) basis points.

 

BA Equivalent Rate Loan: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Equivalent Rate.  All BA Equivalent Rate Loans
shall be denominated in Canadian Dollars.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America-Canada Branch: Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches (including Bank of America-Canada Branch),
agents, mandataries, and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.

 

4

--------------------------------------------------------------------------------


 

Bank Product Reserve: the aggregate amount of reserves established by
Administrative Agent from time to time in its Permitted Discretion in respect of
Secured Bank Product Obligations.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and
(c) LIBOR for a one-month interest period as determined on such day, plus 1.0%.

 

Base Rate Loan: any Loan that bears interest based on the Base Rate.  All Base
Rate Loans shall be denominated in U.S. Dollars.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement obligations with
respect to standby letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

 

Borrowers: as defined in the preamble to this Agreement.

 

Borrower Agent: as defined in Section 4.4.

 

Borrower Materials: U.S. Revolver Borrowing Base information, Canadian Borrowing
Base information, Compliance Certificates, Aggregate Availability Certificates,
reports, financial statements and other written materials delivered by Borrowers
hereunder, as well as other Reports and written information provided by
Administrative Agent to Lenders.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base Certificate: a certificate, in form satisfactory to
Administrative Agent, prepared by Borrowers, by which a Senior Officer of
Borrower Agent certifies the calculation of the U.S. Revolver Borrowing Base and
the Canadian Borrowing Base.

 

Business Day: any day other than (a) a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, (b) if such day relates to a LIBOR Loan,
any such day on which dealings in U.S. Dollar deposits are conducted between
banks in the London interbank Eurodollar market, and (c) when used with
reference to a Canadian Loan, any other day on which banks are permitted or
required to be closed in Toronto, Ontario, Canada.

 

California Producer’s Lien Law:  §55631, et seq. of the California Food and
Agricultural Code.

 

Canadian Accounts Formula Amount: 90% of the U.S. Dollar Equivalent of the Value
of Eligible Accounts of the Canadian Borrower; provided, however, that such
percentage shall be reduced by 1.0% for each percentage point of Dilution.

 

5

--------------------------------------------------------------------------------


 

Canadian Agent: as defined in the preamble to this Agreement.

 

Canadian Availability: the Canadian Borrowing Base minus the principal balance
of all Canadian Loans.

 

Canadian Borrower: as defined in the preamble to this Agreement.

 

Canadian Borrowing Base:  on any date of determination, an amount equal to the
lesser of (a) the Aggregate Canadian Commitments, minus the Canadian LC Reserve;
and (b) the sum of the Canadian Accounts Formula Amount, plus the Canadian
Inventory Formula Amount, minus the Availability Reserve (it being understood
that the amount of the Availability Reserve shall be allocated, in the Permitted
Discretion of the Administrative Agent and without duplication, between the U.S.
Revolver Borrowing Base and the Canadian Borrowing Base).

 

Canadian Commitment: for any Canadian Lender, its obligation to make Canadian
Loans and to participate in Canadian LC Obligations up to the maximum principal
U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified pursuant to
Section 2.1.7 or an Assignment and Acceptance to which it is a party.

 

Canadian Commitment Termination Date: the earliest to occur of (a) the Canadian
Termination Date; (b) the date on which the Canadian Borrower terminates the
Aggregate Canadian Commitments pursuant to Section 2.1.4; or (c) the date on
which the Aggregate Canadian Commitments are terminated pursuant to
Section 11.2.

 

Canadian Debenture: the debenture, dated as of June 11, 2010, issued by the
Canadian Borrower pursuant to the Canadian Deed of Hypothec, and payable to the
order of Bank of America, N.A.

 

Canadian Debtor Relief Laws: the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, dissolution or similar provincial, territorial, federal or other
applicable jurisdictional debtor relief laws of Canada.

 

Canadian Deed of Hypothec: the Deed of Hypothec to Secure Payment of Debentures,
dated as of June 11, 2010, by the Canadian Borrower in favor of Bank of America,
N.A., acting as fondé de pouvoir for the debentureholders under the Canadian
Debenture.

 

Canadian Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Canadian Dollars, such amount and
(b) if such amount is denominated in any other currency, the equivalent of such
amount in Canadian Dollars as determined by the Canadian Agent using the Spot
Rate.

 

Canadian Dollars or CD$: the lawful currency of Canada.

 

Canadian Inventory Formula Amount: 85% of the NOLV Percentage of the U.S. Dollar
Equivalent of the Value of Eligible Inventory of the Canadian Borrower.

 

Canadian LC Conditions: the following conditions necessary for issuance of a
Letter of Credit for the account or benefit of the Canadian Borrower: (a) each
of the conditions set forth in Section 6 shall have been satisfied; (b) after
giving effect to such issuance, the U.S. Dollar Equivalent of Canadian LC
Obligations does not exceed U.S.$4,000,000, Total LC Obligations do not exceed
U.S.$40,000,000, no

 

6

--------------------------------------------------------------------------------


 

Overadvance exists, no Canadian Overadvance exists, Total Canadian Outstandings
do not exceed the Canadian Borrowing Base, and Total Outstandings do not exceed
the Aggregate Borrowing Base; (c) the expiration date of such Letter of Credit
is (i) no more than 365 days from issuance in the case of standby Letters of
Credit, and (ii) no more than 120 days from issuance in the case of documentary
Letters of Credit, (d) the Letter of Credit and payments thereunder are
denominated in U.S. Dollars or Canadian Dollars, and (e) the form of the
proposed Letter of Credit is reasonably satisfactory to the Canadian Agent and
the applicable Issuing Bank.

 

Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit issued for the
account or on behalf of the Canadian Borrower; and (b) the stated amount of all
outstanding Letters of Credit issued for the account or on behalf of the
Canadian Borrower.

 

Canadian LC Reserve: the aggregate of the U.S. Dollar Equivalent of all Canadian
LC Obligations, other than those that have been Cash Collateralized.

 

Canadian Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders of
Canadian Loans, the Canadian Agent in its capacity as a provider of Swingline
Loans to the Canadian Borrower, any Issuing Bank that issues a Letter of Credit
for the account or on behalf of the Canadian Borrower and any other Person who
hereafter becomes a “Canadian Lender” pursuant to the terms hereof.

 

Canadian Loan: (a) a loan made to the Canadian Borrower pursuant to
Section 2.1.1(b), (b) any Swingline Loan for the account of the Canadian
Borrower, (c) any Overadvance Loan for the account of the Canadian Borrower
deemed by the Canadian Agent to be a Canadian Loan and (d) any Canadian
Protective Advance.

 

Canadian MEPP: any Canadian Plan that constitutes a multi-employer pension plan
within the meaning of the Pension Benefits Act (Ontario) or under applicable
pension standards legislation of another Canadian jurisdiction.

 

Canadian Note: a promissory note executed by the Canadian Borrower in favor of a
Canadian Lender in the form of Exhibit B, in the amount of such Canadian
Lender’s Canadian Commitment.

 

Canadian Obligations:  the Obligations of the Canadian Borrower.

 

Canadian Overadvance: as defined in Section 2.1.5.

 

Canadian Pension Event: an event which gives rise to a Lien (other than a
Permitted Lien) in respect of a Canadian Plan that is a registered pension plan
or pension plan (within the meaning of the Pension Benefits Act (Ontario) or
under applicable pension standards legislation of another Canadian jurisdiction)
or an event which would entitle a Person (with or without the consent of any
Borrower or any of its Subsidiaries) to trigger or request a wind-up or
termination, in full or in part, of such a Canadian Plan, or the institution of
any procedure or other steps by any Person to trigger the termination of or
obtain an order to terminate or wind-up, in full or in part, any such plan, or
the receipt by any Borrower or any of its Subsidiaries of material
correspondence from a Governmental Authority or any other Person relating to any
circumstance or event that could lead to or trigger a potential or actual,
partial or full, termination or wind-up of any such plan, or any other event in
relation to any such plan which could otherwise reasonably be expected to
adversely affect the registered or tax status of any such plan maintained by,
sponsored by, or in which participates, any Borrower, or to which any of its
Subsidiaries makes contributions.

 

7

--------------------------------------------------------------------------------


 

Canadian Plan: any pension or other employee benefit plan (other than any
provincial medical or drug program to which the Canadian Borrower or any of its
Subsidiaries is obliged to directly or indirectly contribute but which is
administered by a Governmental Authority) and which is: (a) a plan maintained by
the Canadian Borrower or any of its Subsidiaries; (b) a plan to which the
Canadian Borrower or any of its Subsidiaries contributes or is required to
contribute; (c) a plan to which the Canadian Borrower or any of its Subsidiaries
was required to make contributions at any time during the five (5) calendar
years preceding the date of this Agreement; or (d) any other plan with respect
to which the Canadian Borrower or any of its Subsidiaries or Affiliates has
incurred or may incur liability, including contingent liability either to such
plan or to any Person, administration or Governmental Authority.  For purposes
of this provision, “pension plan” means a plan that is subject to registration
under the Pension Benefits Act (Ontario) or applicable pension standards
legislation of another Canadian jurisdiction.

 

Canadian Pledge of Debenture:  the Amended and Restated Pledge of Debenture,
dated as of even date herewith, by the Canadian Borrower in favor of the
Canadian Agent for the benefit of the Secured Parties.

 

Canadian Prime Rate: a fluctuating rate per annum equal to the highest of
(a) 30-day Reuters Canadian Deposit Offering Rate for bankers’ acceptances plus
1/2 of 1%, (b) the rate of interest publicly announced from time to time by Bank
of America-Canada Branch as its reference rate of interest for loans made in
Canadian Dollars to Canadian customers and designated as its “prime rate” and
(c) BA Equivalent Rate for a one month interest period as determined on such
day, plus 1.0%.  The “prime rate” is a rate set by Bank of America-Canada Branch
based upon various factors, including Bank of America-Canada Branch’s costs and
desired return, general economic conditions and other factors and is used as a
reference point for pricing some loans.  Any change in the Canadian Prime Rate
due to a change in Bank of America-Canada Branch’s Canadian prime rate shall be
effective on the effective date of such change in Bank of America-Canada
Branch’s prime rate.

 

Canadian Prime Rate Loan: any Loan that bears interest based on the Canadian
Prime Rate.  All Canadian Prime Rate Loans shall be denominated in Canadian
Dollars.

 

Canadian Protective Advance: as defined in Section 2.1.6(b).

 

Canadian Security Agreement: the Amended and Restated Security Agreement, dated
as of even date herewith, by the Canadian Borrower in favor of the Canadian
Agent, for itself and certain other Lenders.

 

Canadian Security Documents: the Canadian Security Agreement, the Canadian Deed
of Hypothec, the Canadian Debenture and the Canadian Pledge of Debenture.

 

Canadian Subsidiary: a Subsidiary that is organized or formed under the laws of
Canada or any province thereof.

 

Canadian Termination Date: May 24, 2017.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to the Applicable Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by the Applicable Agent at such financial institution as such Agent
may select in its discretion, which account shall be subject to the Applicable
Agent’s Liens for the benefit of the applicable Secured Parties.

 

Cash Collateralize: the delivery of cash to the Applicable Agent, as security
for the payment of the applicable Obligations, in an amount equal to (a) with
respect to the applicable LC Obligations, 105% of the aggregate of such LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), the Applicable Agent’s
good faith estimate of the amount that is due or could become due, including all
fees and other amounts relating to such Obligations.  “Cash Collateralization”
has a correlative meaning.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least U.S.$500,000,000 and
has the highest rating obtainable from either Moody’s or S&P.

 

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, guidelines, requirements or
directives (i) under or relating to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the Bank
of International Settlements, the Basel Committee on Banking Supervision (or any
similar authority) or any other Governmental Authority.

 

Change of Control: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of Voting Stock of UNFI entitled to exercise more than 50% of the total
voting power of all outstanding Voting Stock of UNFI (including any right to
acquire

 

9

--------------------------------------------------------------------------------


 

Voting Stock that is not then outstanding of which such person or group is
deemed the beneficial owner); (b) during any period of 12 consecutive months, a
majority of the members of the board of directors of UNFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board; (c) a change in control or any change in the
ownership of any Borrower other than UNFI or of any Subsidiary (other than an
Excluded Subsidiary or an Immaterial Subsidiary) of any Borrower shall occur
such that UNFI shall cease to own and control directly or indirectly 100% of the
issued and outstanding Voting Stock thereof; or (d) all or substantially all of
a Borrower’s assets are sold or transferred, other than sale or transfer to
another Borrower (other than to the Canadian Borrower).

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
any Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

Closing Date: as defined in Section 6.1.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Compliance Certificate: a certificate, in form satisfactory to Administrative
Agent, by which the Borrower Agent certifies as to (a) the Fixed Charge Coverage
Ratio for the most recently ended period of four consecutive Fiscal Quarters,
(b) the calculations attached thereto demonstrating the Fixed Charge Coverage
Ratio for such period, (c) the daily average Aggregate Availability, U.S.
Revolver Availability and Canadian Availability for the most recently ended
Fiscal Quarter, and (d) to the extent the Borrowers’ compliance with
Section 10.3.1 is required at the time such Compliance Certificate is required
to be delivered, the Borrowers’ compliance with such Section.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in

 

10

--------------------------------------------------------------------------------


 

respect thereof.  The amount of any Contingent Obligation shall be deemed to be
the stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; (d) in the case of a U.S. Borrower, the Obligations; and
(e) in the case of the Canadian Borrower, the Canadian Obligations.  The Debt of
a Person shall include any recourse Debt of any partnership in which such Person
is a general partner or joint venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Defaulting Lender: any Lender that, as determined by Administrative Agent,
(a) has failed to perform any funding obligations hereunder, and such failure is
not cured within three Business Days; (b) has notified Administrative Agent or
any Borrower that such Lender does not intend to comply with its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply with its funding obligations hereunder or under any other
credit facility; (c) has failed, within three Business Days following request by
an Agent, to confirm in a manner satisfactory to such Agent that such Lender
will comply with its funding obligations hereunder; or (d) has, or has a direct
or indirect parent company that has, become the subject of an Insolvency
Proceeding or taken any action in furtherance thereof; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company.

 

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of the Applicable Agent, for the benefit of the applicable Secured
Parties, as security for the Obligations or the Canadian Obligations, as the
case may be.

 

Dilution: the percent, determined for Borrowers’ most recent Fiscal Quarter,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts, divided
by (b) gross sales.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
or any payment or repurchase permitted under Section 10.2.4(b).

 

Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States.

 

Dominion Account: a special account established by any Obligor at Bank of
America or another bank acceptable to Administrative Agent, over which the
Applicable Agent has exclusive control for withdrawal purposes.

 

11

--------------------------------------------------------------------------------


 

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets or losses arising from
the write-down of assets, and any extraordinary gains or losses (in each case,
to the extent included in determining net income), plus, for purposes of
calculating the Fixed Charge Coverage Ratio only, to the extent deducted in
calculating consolidated net earnings, non-cash share based compensation expense
for the applicable period.

 

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in U.S. Dollars (or U.S. Dollars or Canadian Dollars in respect of Accounts
owing to the Canadian Borrower) and is deemed by Administrative Agent, in its
Permitted Discretion, to be an Eligible Account.  Without limiting the
foregoing, no Account shall be an Eligible Account if:

 

(a)           it is unpaid for more than 60 days after the original due date, or
more than 90 days after the original invoice date;

 

(b)           50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause;

 

(c)           when aggregated with other Accounts owing by the Account Debtor,
it exceeds 20% (or 30% in the case of Whole Foods Market, Inc.) of the aggregate
Eligible Accounts (or such higher percentage as Administrative Agent may
establish for the Account Debtor from time to time), to the extent of such
excess;

 

(d)           it does not conform with a covenant or representation herein;

 

(e)           it is owing by a creditor or supplier, or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

 

(f)            an Insolvency Proceeding has been commenced by or against the
Account Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to any country sanctions program or specially designated nationals
list maintained by the Office of Foreign Assets Control of the U.S. Treasury
Department; or the applicable Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process;

 

(g)           the Account Debtor is organized or has its principal offices or
assets outside the United States or Canada, unless the Account is supported by a
letter of credit (delivered to and directly drawable by the Administrative
Agent) or credit insurance satisfactory in all respects to the Administrative
Agent;

 

(h)           it is owing by a Governmental Authority, unless (i) with respect
to an Account owing to any U.S. Borrower, the Account Debtor is the United
States or any department, agency or instrumentality thereof and the Account has
been assigned to Administrative Agent in compliance with the federal Assignment
of Claims Act or (ii) with respect to an Account owing to the Canadian Borrower,
the Account Debtor is the Canadian government (Her Majesty The Queen in Right of
Canada) or a political subdivision thereof, or any province or territory, or any
department, agency or instrumentality thereof and the Account has been assigned
to the Canadian Agent in compliance with the Financial Administration Act
(Canada);

 

12

--------------------------------------------------------------------------------


 

(i)            it is not subject to a duly perfected, first priority Lien in
favor of the Applicable Agent, or is subject to any other Lien;

 

(j)            the goods giving rise to it have not been delivered to the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

 

(k)           it is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment;

 

(l)            its payment has been extended or the Account Debtor has made a
partial payment;

 

(m)          it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes;

 

(n)           it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued;

 

(o)           it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof; or

 

(p)           the Account is owed by an Account Debtor that has a pending PACA
Claim being asserted against a Borrower or any Subsidiary at the time that the
Eligible Accounts are being determined.

 

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

 

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of notice of the proposed assignment) and the Administrative
Agent that extends revolving credit facilities of this type in its ordinary
course of business; or (c) during any Event of Default, any Person acceptable to
the Administrative Agent in its discretion.

 

Eligible Inventory: Inventory owned by a Borrower that Administrative Agent, in
its Permitted Discretion, deems to be Eligible Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it:

 

(a)           is finished goods or raw materials, and not work-in-process,
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies;

 

(b)           is not held on consignment, nor subject to any deposit or down
payment;

 

(c)           is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale;

 

13

--------------------------------------------------------------------------------


 

(d)           is not slow-moving, perishable (including perishable agricultural
or farming products such as fruits, vegetables or meat), obsolete or
unmerchantable, and does not constitute returned or repossessed goods;

 

(e)           meets all applicable standards imposed by any Governmental
Authority, and does not constitute hazardous materials under any Environmental
Law;

 

(f)            conforms with the covenants and representations herein;

 

(g)           is subject to the Applicable Agent’s duly perfected, first
priority Lien, and no other Lien;

 

(h)           is within the continental United States or Canada, is not in
transit except between locations of Borrowers, and is not consigned to any
Person;

 

(i)            is not subject to any warehouse receipt or negotiable Document;

 

(j)            is not subject to any License or other arrangement that restricts
such Borrower’s or such Agent’s right to dispose of such Inventory, unless the
Applicable Agent has received an appropriate Lien Waiver; and

 

(k)           is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established.

 

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).

 

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to the protection or
pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

14

--------------------------------------------------------------------------------


 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization or insolvent;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the determination that any Pension Plan is considered an
at risk plan under the Code, ERISA or the Pension Protection Act of 2006; (f) an
event or condition which constitutes or could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the imposition
of any material liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon any Obligor or ERISA
Affiliate with respect to a Pension Plan.

 

Event of Default: as defined in Section 11.

 

Excluded Subsidiaries: Springfield Development, LLC, a Delaware limited
liability company, United Natural Transportation Co., a Delaware corporation,
Distribution Holdings, Inc., a Delaware corporation, and Millbrook Distribution
Services Inc., a Delaware corporation.

 

Excluded Tax: with respect to any Agent, any Lender, any Issuing Bank or any
other recipient of a payment to be made by or on account of any Obligation,
(a) taxes imposed on or measured by its overall net income (however
denominated), branch profits taxes, and franchise taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States,
Canada or any similar tax imposed by any other jurisdiction in which any
Borrower is located; (c) any backup withholding tax required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with
Section 5.10; (d) in the case of a Foreign Lender, any United States withholding
tax that is (i) required pursuant to laws in force at the time such Lender
becomes a Lender (or designates a new Lending Office) hereunder, or
(ii) attributable to such Lender’s failure or inability (other than as a result
of a Change in Law) to comply with Section 5.10, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax; and (e) taxes
imposed on it by reason of Section 1471 or 1472 of the Code.

 

Existing Borrowers: as defined in the recitals to this Agreement.

 

Existing Credit Agreement: as defined in the recitals to this Agreement.

 

Existing Lenders: as defined in the recitals to this Agreement.

 

Existing Letters of Credit: those Letters of Credit issued by Bank of America
and described on Schedule 2.3.1.

 

15

--------------------------------------------------------------------------------


 

Existing Term Loan Agreement: the Term Loan Agreement, dated as of April 28,
2003, by and among UNFI, Albert’s Organics, Inc. and Bank of America, as
successor to Fleet Capital Corporation.

 

Extraordinary Expenses: all costs, expenses or advances that (i) any Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, or (ii) any Lender may incur at any time
after the acceleration of the Obligations hereunder or during the pendency of an
Insolvency Proceeding of an Obligor, including, in each case, those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against such Agent, any Lender,
any Obligor, any representative of creditors of an Obligor or any other Person)
in any way relating to any Collateral (including the validity, perfection,
priority or avoidability of such Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of such Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent.

 

Fee Letter: the fee letter agreement dated April 12, 2012 among Administrative
Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Borrowers.

 

Fiscal Period: each of the twelve (12) periods of either four weeks or five
weeks (as applicable) in each Fiscal Year, as further described on Schedule
1.1(b) attached hereto.

 

Fiscal Quarter: any fiscal quarter described on Schedule 1.1(b) attached hereto.

 

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to July 31 of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of determination for the four Fiscal
Quarters then most recently ended, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Loans) and cash taxes
paid, to (b) Fixed Charges.

 

Fixed Charges: the sum of the following, to the extent paid or required to be
paid in cash:  interest expense, scheduled principal payments made on Borrowed
Money and Distributions made.

 

FLSA: the Fair Labor Standards Act of 1938.

 

16

--------------------------------------------------------------------------------


 

Foreign Lender: any U.S. Revolver Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or any jurisdiction in Canada; or (b) mandated by a government
other than the United States or Canada (or any Canadian provincial government)
for employees of any Obligor or Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

 

Fronting Exposure: a Defaulting Lender’s Pro Rata share of Total LC Obligations
or Swingline Loans, as applicable, except to the extent allocated to other
Lenders under Section 4.2.

 

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to the Applicable Agent in its discretion, in the amount of required
Cash Collateral).  No U.S. Revolver Loans or Canadian Loans shall be deemed to
have been paid in full until all U.S. Revolver Commitments or Canadian
Commitments, as the case may be, have expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, provincial, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, or other entity or officer exercising executive, legislative,
judicial, regulatory or administrative functions for any governmental, judicial,
investigative, regulatory or self-regulatory authority.

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantors: Natural Retail Group, Inc., a Delaware corporation, Albert’s
Organics, Inc., a California corporation, Fantastic Foods, Inc., a California
corporation, Mt. Vikos, Inc., a Delaware corporation, and each other Person who
guarantees payment or performance of any Obligations.

 

Guaranty: each guaranty agreement executed by a Guarantor in favor of the
Applicable Agent.

 

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

Immaterial Subsidiary:  any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of EBITDA for the Fiscal Year most
recently ended or (b) had total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
less than 5% of the total assets of the Borrowers and their Subsidiaries, on a
consolidated basis, as of the end of the Fiscal Year most recently ended;
provided, however, that if at any time there are Subsidiaries that are
classified as “Immaterial Subsidiaries” but that collectively (i) generated more
than 5% of EBITDA for the Fiscal Year most recently ended or (ii) had total
assets

 

17

--------------------------------------------------------------------------------


 

(including Equity Interests in other Subsidiaries and excluding investments that
are eliminated in consolidation) of equal to or greater than 5% of the total
assets of the Borrowers and their Subsidiaries on a consolidated basis, as of
the end of the Fiscal Year most recently ended, then the Borrowers shall cause
such Subsidiaries to comply with the provisions of Section 10.1.9 such that,
after such Subsidiaries become Guarantors hereunder, the Subsidiaries that are
not Guarantors shall (A) have generated less than 5% of EBITDA for the Fiscal
Year most recently ended and (B) have had total assets of less than 5% of the
total assets of the Borrowers and their Subsidiaries on a consolidated basis as
of the end of the Fiscal Year most recently ended.  To the extent any of such
Subsidiaries are acquired or formed during the relevant Fiscal Year, the
percentages set forth above shall be calculated on a pro forma basis after
giving effect to such acquisition or formation as if such acquisition or
formation had occurred on the first day of such Fiscal Year.

 

Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the Bankruptcy Code,
any Canadian Debtor Relief Law, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of creditors; or
(d) in the case of the Canadian Borrower or any Canadian Subsidiary, the filing
of a notice of intention to make a proposal or the filing of a proposal under
the Bankruptcy and Insolvency Act (Canada).

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

Interest Period: as defined in Section 3.1.3.

 

Inventory: as defined in the UCC or PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).

 

Inventory Reserve: reserves established by Administrative Agent in its Permitted
Discretion to reflect factors that may negatively impact the Value of Inventory,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.

 

18

--------------------------------------------------------------------------------


 

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

 

IRS: the United States Internal Revenue Service.

 

Issuing Bank: Bank of America, Bank of America-Canada Branch, any Affiliate of
Bank of America, any replacement Letter of Credit issuer appointed pursuant to
Section 2.3.4 and any other Lender designated as an Issuing Bank by the Borrower
Agent.

 

Issuing Bank Indemnitees: each Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

 

ITA: the Income Tax Act (Canada).

 

LC Application: an application by Borrower Agent or the Canadian Borrower, as
the case may be, to the applicable Issuing Bank for issuance of a Letter of
Credit, in form satisfactory to such Issuing Bank.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrowers or any other Person
to the applicable Issuing Bank or the Applicable Agent in connection with any
Letter of Credit.

 

LC Obligations:  U.S. LC Obligations and/or Canadian LC Obligations, as the
context requires.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent or the Canadian Borrower, as the case may be, to the applicable
Issuing Bank, in form satisfactory to the Applicable Agent, as the case may be,
and the applicable Issuing Bank.

 

LC Reserve:  on any date of determination, an amount equal to the sum of the
U.S. LC Reserve plus the Canadian LC Reserve.

 

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, including the U.S.
Revolver Lenders, the Canadian Lenders, each Agent in its capacity as a provider
of Swingline Loans and any other Person who hereafter becomes a “U.S. Revolver
Lender” and/or a “Canadian Lender” pursuant to an Assignment and Acceptance.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to (a) with
respect to a U.S. Revolver Lender, Administrative Agent and Borrower Agent and
(b) with respect to a Canadian Lender, each Agent and the Borrower Agent.

 

Letter of Credit: any standby or documentary letter of credit (including the
Existing Letters of Credit) issued by the applicable Issuing Bank for the
account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Administrative Agent, the
Canadian Agent or the applicable Issuing Bank for the benefit of a Borrower. 
Letters of Credit issued for the account or benefit of a U.S. Borrower may be
issued in U.S. Dollars.  Letters of Credit issued for the account or benefit of
the Canadian Borrower may be issued in Canadian Dollars.

 

19

--------------------------------------------------------------------------------


 

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Administrative Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which U.S. Dollar deposits in the approximate amount of such
LIBOR Loan would be offered by Bank of America’s London branch to major banks in
the London interbank Eurodollar market.  If the Board of Governors imposes a
Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be the
foregoing rate, divided by 1 minus the Reserve Percentage.

 

LIBOR Loan: a Loan that bears interest based on LIBOR (other than by virtue of
clause (c) of the definition of “Base Rate”).  All LIBOR Loans shall be
denominated in U.S. Dollars.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.  For avoidance of doubt, the
interest of a landlord or lessor under a lease or license that is not a Capital
Lease shall not in and of itself be regarded to be a Lien on the property
interest of the tenant or lessee pursuant to the subject lease.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to the
Applicable Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Applicable Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for the Applicable Agent, and agrees to
deliver the Collateral to the Applicable Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Applicable Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to the Applicable Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.

 

Loan: a U.S. Revolver Loan and/or a Canadian Loan, as the context requires.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

 

Loan Documents: this Agreement, the Other Agreements and the Security Documents.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

20

--------------------------------------------------------------------------------


 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of any
Agent’s Liens on any Collateral; (b) impairs the ability of an Obligor to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of any Agent or any Lender to
enforce or collect any Obligations or to realize upon any Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any federal securities law applicable to such Person,
including Regulation S-K under the Securities Exchange Act of 1934; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to any Agent’s
Liens thereon); (c) transfer or similar taxes; and (d) reserves for indemnities,
until such reserves are no longer needed.

 

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Administrative Agent.

 

Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.

 

Non-Defaulting Lender:  any Lender that is not a Defaulting Lender.

 

Notes: each U.S. Revolver Note, Canadian Note or other promissory note executed
by a Borrower to evidence any Obligations.

 

Notice of Borrowing: a Notice of Borrowing to be provided by (a) Borrower Agent
to request a Borrowing of U.S. Revolver Loans in form satisfactory to
Administrative Agent or (b) Canadian Borrower to request a Borrowing of Canadian
Loans in form satisfactory to Canadian Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent or Canadian Borrower, as the case may be, to request
a conversion or continuation of any Loans as Applicable Offered Rate Loans, in
form satisfactory to the Applicable Agent.

 

21

--------------------------------------------------------------------------------


 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

 

Obligor: each Borrower and Guarantor.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members’ agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or governance of such Person.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Borrowing Base
Certificate, Aggregate Availability Certificate, Compliance Certificate, or
other Borrower Materials; Perfection Certificate; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to an Agent or a Lender in connection
with any transactions relating hereto.

 

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

Overadvance:  a U.S. Revolver Overadvance or a Canadian Overadvance, as the
context requires.

 

Overadvance Loan: a Base Rate Loan made when a U.S. Revolver Overadvance exists
or is caused by the funding thereof or a BA Equivalent Rate Loan made when a
Canadian Overadvance exists or is caused by the funding thereof, as the context
requires.

 

PACA: the Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.).

 

PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.

 

Participant: as defined in Section 13.2.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

22

--------------------------------------------------------------------------------


 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code and is sponsored or maintained by
any Obligor or ERISA Affiliate or to which the Obligor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.

 

Perfection Certificate:  as defined in Section 9.1.26.

 

Permitted Acquisition:  the acquisition, whether through a single transaction or
a series of related transactions (including by way of merger, amalgamation or
consolidation permitted by Section 10.2.9), of (a) all or substantially all of
the Properties of any Person or of a business unit or line of business of any
Person, or (b) Equity Interests of any Person, in each case that is a type of
business (or assets used in a type of business) that is a Permitted Business, in
each case so long as:

 

(i)            (A)(1) daily average Aggregate Availability for the 30
consecutive days immediately before consummating the proposed Permitted
Acquisition, calculated on a pro forma basis after giving effect to such
Permitted Acquisition as if such Permitted Acquisition had been consummated at
the beginning of such 30 day period shall be at least 15% of the Aggregate
Borrowing Base and (2) Borrowers shall have a Fixed Charge Coverage Ratio of
more than 1.00:1.00 for the most recently completed period of four Fiscal
Quarters for which financial statements have been provided pursuant to
Section 10.1.2, calculated on a pro forma basis after giving effect to such
Permitted Acquisition as if such Permitted Acquisition had been made at the
beginning of such period of four Fiscal Quarters; provided that to the extent
daily average Aggregate Availability for the 30 consecutive days immediately
before consummating the proposed Permitted Acquisition, calculated on a pro
forma basis after giving effect to such Permitted Acquisition as if such
Permitted Acquisition had been consummated at the beginning of such 30 day
period, exceeds 25% of the Aggregate Borrowing Base, this clause (2) shall not
be applicable and (B) UNFI shall have delivered to the Administrative Agent not
less than two (2) Business Days prior to the earlier of (x) the execution of a
definitive or binding agreement to enter into the proposed Permitted Acquisition
and (y) the consummation of such proposed Permitted Acquisition, a statement,
certified by a Senior Officer of UNFI, setting forth, in reasonable detail,
computations (determined in a manner reasonably acceptable to the Administrative
Agent) evidencing satisfaction of the requirements set forth in clause
(A) above;

 

(ii)           not more than two (2) Business Days prior to the consummation of
the proposed Permitted Acquisition, a Senior Officer of UNFI shall have
delivered to the Administrative Agent a statement certifying that the conditions
in clauses (i)(A) and (i)(B) above continue to be satisfied, which statement
shall be accompanied by a substantially final version of the acquisition
agreement;

 

(iii)          promptly following the consummation of such proposed Permitted
Acquisition, a Senior Officer of UNFI shall have delivered to the Administrative
Agent

 

23

--------------------------------------------------------------------------------


 

an executed copy of the acquisition agreement and all other material documents
executed in connection therewith;

 

(iv)          no Default or Event of Default shall exist before or after giving
effect to the proposed Permitted Acquisition;

 

(v)           in the event that Borrowers wish to have the Accounts and
Inventory of the entity to be acquired or invested in be included in the U.S.
Revolver Borrowing Base or the Canadian Borrowing Base, as the case may be, (x)
Borrowers shall arrange for each Agent and its representatives to have
reasonable access to financial information and the assets and Properties to be
acquired that will, upon consummation of the acquisition, become Collateral for
the Obligations and (y) the Administrative Agent may conduct, in its discretion,
a field examination and appraisal with respect to such Accounts and Inventory,
with results satisfactory to the Administrative Agent, prior to including such
Accounts and Inventory in the U.S. Revolver Borrowing Base or the Canadian
Borrowing Base, as the case may be;

 

(vi)          if any such acquisition is structured as the acquisition of all or
substantially all of the Equity Interests of a Person to be acquired (including
by way of merger, amalgamation or consolidation permitted by Section 10.2.9) or
Borrowers create a Subsidiary to make the acquisition, Borrowers shall, or shall
cause such Person or Subsidiary to, comply with Section 10.1.9, if required; and

 

(vii)         in the case of a proposed Permitted Acquisition of the Equity
Interests of another Person, the board of directors (or comparable governing
body of such Person) shall not have disapproved the proposed Permitted
Acquisition.

 

Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Closing Date and businesses and business activities that are
reasonably related thereto or ancillary or incidental thereto or that the
Borrowers have determined, in their reasonable business judgment, would enhance
the business, operations and condition (financial or otherwise) of the Borrowers
and the Subsidiaries.

 

Permitted Collateral Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) a disposition of Inventory
that is obsolete, unmerchantable or otherwise unsalable in the Ordinary Course
of Business; or (c) approved in writing by Administrative Agent and Required
Lenders.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of assets permitted hereunder; (f) arising under the Loan
Documents; (g) of a Borrower or a Subsidiary with respect to Debt of a Borrower
or a Subsidiary that is permitted under Section 10.2.1; or (h) in an aggregate
amount of U.S.$10,000,000 or less at any time.

 

24

--------------------------------------------------------------------------------


 

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

 

Permitted Investments:

 

(a)           (i) Investments existing on the Closing Date and identified on
Schedule 10.2.5, and any extension, modification, renewal or replacement of any
such Investment that does not increase the amount of such Investment when
extended, modified, renewed or replaced, and (ii) Investments in Subsidiaries
existing on the Closing Date;

 

(b)           Investments in Domestic Subsidiaries; provided that any
acquisition of Equity Interests in a Person that was not previously a Subsidiary
shall be subject to compliance with the requirements set forth in the definition
of “Permitted Acquisition”;

 

(c)           Investments in Foreign Subsidiaries by Foreign Subsidiaries;

 

(d)           Investments in Foreign Subsidiaries by UNFI and Domestic
Subsidiaries in an aggregate amount not to exceed U.S.$3,000,000 outstanding at
any one time;

 

(e)           loans and advances permitted by Section 10.2.7;

 

(f)            Permitted Contingent Obligations;

 

(g)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(h)           Cash Equivalents that are subject to the Applicable Agent’s Lien
and control, pursuant to documentation in form and substance satisfactory to
such Agent;

 

(i)            Permitted Acquisitions;

 

(j)            (i) Investments not otherwise described in the preceding clauses;
provided that (A) daily average Aggregate Availability for the 30 consecutive
days immediately before consummating the proposed Investment, calculated on a
pro forma basis after giving effect to such Investment as if such Investment had
been consummated at the beginning of such 30 day period, shall be at least 15%
of the Aggregate Borrowing Base and (B) Borrowers shall have a Fixed Charge
Coverage Ratio of more than 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been made at the beginning of such period
of four Fiscal Quarters; provided that to the extent daily average Aggregate
Availability for the 30 consecutive days immediately before consummating the
proposed Investment, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been consummated at the beginning of such
30 day period, exceeds 25% of the Aggregate Borrowing Base, this clause
(B) shall not be applicable, and (ii) UNFI shall have delivered to the
Administrative Agent not less than two (2) Business Days prior to the earlier of
(x) the execution of a definitive or binding agreement to consummate the
proposed Investment and (y) the consummation of such proposed Investment, a
statement, certified by a Senior Officer of UNFI, setting forth, in reasonable
detail, computations

 

25

--------------------------------------------------------------------------------


 

(determined in a manner reasonably acceptable to the Administrative Agent)
evidencing satisfaction of the requirements set forth in clause (i) above; and

 

(k)           other Investments in an aggregate amount not to exceed
U.S.$10,000,000 outstanding at any one time.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
(and any Refinancing Debt with respect thereto) that is secured only by a
Purchase Money Lien, as long as the aggregate amount does not exceed
U.S.$10,000,000.

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Platform: as defined in Section 14.3.3.

 

PPSA: the Personal Property Security Act of Ontario (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability,
enforceability, validity or effect of security interests or hypothecs.

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

 

Prior Claims: all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with any Agent’s security interests (or interests similar thereto under
Applicable Law) against all or part of the Collateral, including for amounts
owing for employee source deductions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Québec corporate
taxes, pension fund obligations, Wage Earner Protection Program Act obligations
and overdue rents.

 

Pro Rata: (a) with respect to any U.S. Revolver Lender, a percentage (rounded to
the ninth decimal place) determined (i) while the U.S. Revolver Commitments are
outstanding, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver
Commitment by the Aggregate U.S. Revolver Commitments; and (ii) at any other
time, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver Loans
and U.S. LC Obligations by the aggregate amount of Total U.S. Revolver
Outstandings, and (b) with respect to any Canadian Lender, a percentage (rounded
to the ninth decimal place) determined (i) while the Canadian Commitments are
outstanding, by dividing the amount of such Canadian Lender’s Canadian
Commitment by the Aggregate Canadian Commitments; and (ii) at any other time, by
dividing the amount of such Canadian Lender’s Canadian Loans and Canadian LC
Obligations by the aggregate amount of Total Canadian Outstandings.

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not

 

26

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect or result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless enforcement thereof is stayed during the pendency of the
contest; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: a U.S Revolver Protective Advance and/or a Canadian
Protective Advance, as the context requires.

 

PSA:  the Packers and Stockyards Act (7 USC § 196 et seq.).

 

PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred at the time of or within 20 days after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt or any Refinancing
Debt with respect thereto, encumbering only the fixed assets acquired with such
Debt and constituting a Capital Lease, a purchase money security interest under
the UCC or a purchase money security interest under the PPSA.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) if applicable,
it is subordinated to the Obligations at least to the same extent as the Debt
being extended, renewed or refinanced; (d) the representations, covenants and
defaults applicable to it, taken as a whole, are not materially less favorable
to the applicable Borrower or Subsidiary than those applicable to the Debt being
extended, renewed or refinanced; (e) no additional Lien is granted to secure it;
(f) no additional Person is obligated on such Debt; and (g) upon giving effect
to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt or Debt permitted under
Section 10.2.1(c).

 

Reimbursement Date: as defined in Section 2.3.2.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a

 

27

--------------------------------------------------------------------------------


 

reserve at least equal to three months rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: with respect to a Pension Plan, any of the events set forth in
Section 4043(c) of ERISA, other than events for which the 30 day notice period
has been waived.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) U.S. Revolver
Commitments and Canadian Commitments in excess of 50% of the Aggregate
Commitments; and (b) if the U.S. Revolver Commitments and the Canadian
Commitments have terminated, Loans in excess of 50% of all outstanding Loans;
provided, however, that the U.S. Revolver Commitment, Canadian Commitment and
Loans of any Defaulting Lender shall be excluded from such calculation.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

 

Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

 

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider.

 

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Administrative Agent, in form
and substance satisfactory to Administrative Agent, within 10 days following the
later of the Closing Date or the creation of the Bank Product, (i) describing
the Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 12.13.

 

Secured Parties: Agents, Issuing Banks, Lenders and Secured Bank Product
Providers.

 

Security Agreements:  (a) this Agreement, (b) that certain Security Agreement
dated as of even date herewith by and among the Guarantors in favor of the
Administrative Agent, and (c) any other security agreement or joinder agreement
that may be entered into after the Closing Date with respect to a Subsidiary of
the Borrowers formed or acquired after the Closing Date, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

Security Documents: the Guaranties, Security Agreements, Canadian Security
Documents, Deposit Account Control Agreements, and all other security
agreements, deeds of hypothec, pledge agreements, or other collateral security
agreements, instruments or documents entered into or to be entered into by an
Obligor pursuant to which such Obligor grants or perfects a security interest in
certain of its assets to the Applicable Agent, including PPSA and UCC financing
statements and financing change statements, as applicable, required to be
executed or delivered pursuant to any Security Document.

 

Senior Officer: each of the chairman of the board, president, chief executive
officer, chief financial officer, chief accounting officer and any senior vice
president of a Borrower or, if the context requires, any other Obligor.

 

Settlement Report: a report summarizing (a) U.S. Revolver Loans and
participations in U.S. LC Obligations outstanding as of a given settlement date,
allocated to U.S. Revolver Lenders on a Pro Rata basis in accordance with their
U.S. Revolver Commitments and (b) Canadian Loans and participations in Canadian
LC Obligations outstanding as of a given settlement date, allocated to Canadian
Lenders on a Pro Rata basis in accordance with their Canadian Commitments.

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or, in the case of the Canadian Borrower or any Canadian
Subsidiary, “insolvent” within the meaning of the Bankruptcy and Insolvency Act
(Canada); and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates.  “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.

 

Spot Rate: as of any day, the exchange rate, as determined by the Applicable
Agent, that is applicable to conversion of one currency into another currency,
that is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by such Agent) as of the end of the preceding
business day in the financial market for the first currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in the Applicable Agent’s principal foreign exchange trading office
for the first currency.

 

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

Swingline Loan: any Borrowing of Applicable Floating Rate Loans funded with the
Applicable Agent’s funds, until such Borrowing is settled among the Applicable
Lenders or repaid by the U.S. Borrowers or the Canadian Borrower, as the case
may be.

 

29

--------------------------------------------------------------------------------


 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.  For the avoidance of doubt, Taxes shall
include all Taxes imposed pursuant to Part XIII of the ITA or any successor
provisions thereto.

 

Total Canadian Outstandings: an amount equal to the sum of (a) the principal
balance of all Canadian Loans plus (b) the U.S. Dollar Equivalent of the
Canadian LC Obligations.

 

Total LC Obligations: the sum of (a) U.S. LC Obligations and (b) the U.S. Dollar
Equivalent of the Canadian LC Obligations.

 

Total Outstandings: an amount equal to the sum of (a) the Total Canadian
Outstandings plus (b) the Total U.S. Revolver Outstandings.

 

Total U.S. Revolver Outstandings:  an amount equal to the sum of (a) the
principal balance of all U.S. Revolver Loans plus (b) the U.S. LC Obligations.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Trigger Event:

 

(a)           for purposes of Section 10.3.1, the first date that Aggregate
Availability is less than the greater of (i) U.S.$35,000,000 and (ii) 10% of the
Aggregate Borrowing Base;

 

(b)           for any other purpose hereunder, any of (i) the occurrence and
continuance of an Event of Default, (ii) the first date that Aggregate
Availability is less than U.S.$40,000,000 and (iii) the first date that Adjusted
Aggregate Availability is less than 12.5% of the Aggregate Borrowing Base; and

 

(c)           for all purposes of this Agreement, (i) the Administrative Agent
shall use its commercially reasonable efforts to notify the Borrower Agent of
the occurrence of any of the events set forth in clauses (a), (b)(ii) and
(b)(iii) above (it being understood that the Administrative Agent’s failure to
provide such notice shall not constitute a waiver of the Trigger Event), and
(ii) the occurrence of a Trigger Event shall be deemed continuing (x) if the
Trigger Event arises under clause (a)(i) above, until Aggregate Availability
equals or exceeds U.S.$35,000,000 (or, if the Trigger Event arises under clause
(b)(ii) above, U.S.$40,000,000) for thirty (30) consecutive days, as certified
by the Borrowers in an Aggregate Availability Certificate delivered to the
Administrative Agent, in which case such Trigger Event shall be deemed to be no
longer continuing for purposes of this Agreement, (y) if the Trigger Event
arises under clause (a)(ii) above, until Aggregate Availability equals or
exceeds 10% (or, if the Trigger Event arises under clause (b)(iii) above, until
Adjusted Aggregate Availability equals or exceeds 12.5%) of the Aggregate
Borrowing Base for thirty (30) consecutive days, as certified by the Borrowers
in an Aggregate Availability Certificate delivered to the Administrative Agent,
in which case such Trigger Event shall be deemed to be no longer continuing for
purposes of this Agreement, and (z) if the Trigger Event arises under
clause (b)(i) above, so long as such Event of Default is continuing; provided
that to the extent two Trigger Events have occurred and have been cured during
any period of four consecutive Fiscal Quarters, any additional Trigger Event
during such period shall be deemed continuing at all times during such period.

 

Type: any type of a Loan (i.e., Base Rate Loan or Applicable Offered Rate Loan)
that has the same interest option and, in the case of Applicable Offered Rate
Loans, the same Interest Period.

 

30

--------------------------------------------------------------------------------


 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Unfunded Pension Liability: (a) with respect to a Pension Plan, the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the Code, ERISA or the
Pension Protection Act of 2006 for the applicable plan year and (b) with respect
to a Canadian Plan that is a registered pension plan, the amount (if any) by
which the present value of all vested and unvested accrued benefits under such a
plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such plan using
customary actuarial assumptions for such a plan.

 

Unintentional Overadvance:  as defined in Section 2.1.5.

 

Unused Line Fee Rate: a per annum rate equal to (a) 0.30%, if the average daily
balance of Loans and stated amount of Letters of Credit was less than 40% of the
Aggregate Commitments during the preceding Fiscal Quarter, or (b) 0.25%, if such
average daily balance was 40% or more of the Aggregate Commitments during the
preceding Fiscal Quarter.

 

Upstream Payment: a Distribution by a Subsidiary to an Obligor or a wholly-owned
Subsidiary of an Obligor.

 

U.S. Accounts Formula Amount: 90% of the Value of Eligible Accounts of each U.S.
Borrower provided, however, that such percentage shall be reduced by 1.0% for
each percentage point of Dilution.

 

U.S. Borrowers: as defined in the preamble to this Agreement.

 

U.S. Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in U.S. Dollars, such amount and (b) if
such amount is denominated in any other currency, the equivalent of such amount
in U.S. Dollars as determined by the Administrative Agent using the Spot Rate.

 

U.S. Dollars or U.S.$: lawful money of the United States.

 

U.S. Inventory Formula Amount: 85% of the NOLV Percentage of the Value of
Eligible Inventory of each U.S. Borrower.

 

U.S. LC Conditions: the following conditions necessary for issuance of a Letter
of Credit for the account or benefit of a U.S. Borrower: (a) each of the
conditions set forth in Section 6 shall have been satisfied; (b) after giving
effect to such issuance, Total LC Obligations do not exceed U.S.$40,000,000, no
Overadvance exists, no U.S. Revolver Overadvance exists, Total U.S. Revolver
Outstandings do not exceed the U.S. Revolver Borrowing Base, and Total
Outstandings do not exceed the Aggregate Borrowing Base; (c) the expiration date
of such Letter of Credit is (i) no more than 365 days from issuance in the case
of standby Letters of Credit, and (ii) no more than 120 days from issuance in
the case of documentary Letters of Credit, (d) the Letter of Credit and payments
thereunder are denominated in U.S. Dollars, and (e) the form of the proposed
Letter of Credit is reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank in their discretion.

 

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrowers for any drawings under Letters of Credit issued for the account
or on behalf of any U.S. Borrower; and (b)

 

31

--------------------------------------------------------------------------------


 

the stated amount of all outstanding Letters of Credit issued for the account or
on behalf of any U.S. Borrower.

 

U.S. LC Reserve: the aggregate of all U.S. LC Obligations, other than those that
have been Cash Collateralized.

 

U.S. Revolver Availability: the U.S. Revolver Borrowing Base minus the principal
balance of all U.S. Revolver Loans.

 

U.S. Revolver Borrowing Base:  on any date of determination, an amount equal to
the lesser of (a) the Aggregate U.S. Revolver Commitments, minus the U.S. LC
Reserve; and (b) the sum of the U.S. Accounts Formula Amount, plus the U.S.
Inventory Formula Amount, minus the Availability Reserve (it being understood
that the amount of the Availability Reserve shall be allocated, in the Permitted
Discretion of the Administrative Agent and without duplication, between the U.S.
Revolver Borrowing Base and the Canadian Borrowing Base).

 

U.S. Revolver Commitment: for any U.S. Revolver Lender, its obligation to make
U.S. Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified
pursuant to Section 2.1.7 or an Assignment and Acceptance to which it is a
party.

 

U.S. Revolver Commitment Termination Date: the earliest to occur of (a) the U.S.
Revolver Termination Date; (b) the date on which U.S. Borrowers terminate the
Aggregate U.S. Revolver Commitments pursuant to Section 2.1.4; or (c) the date
on which the Aggregate U.S. Revolver Commitments are terminated pursuant to
Section 11.2.

 

U.S. Revolver Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders
of U.S. Revolver Loans, the Administrative Agent in its capacity of a provider
of Swingline Loans to U.S. Borrowers, any Issuing Bank that issues a Letter of
Credit for the account or on behalf of any U.S. Borrower and any other Person
who hereafter becomes a “U.S. Revolver Lender” pursuant to the terms hereof.

 

U.S. Revolver Loan: (a) a loan made to U.S. Borrowers pursuant to
Section 2.1.1(a), (b) any Swingline Loan for the account of a U.S. Borrower,
(c) any Overadvance Loan for the account of a U.S. Borrower deemed by the
Administrative Agent to be a U.S. Revolver Loan and (d) any U.S. Revolver
Protective Advance.

 

U.S. Revolver Note: a promissory note executed by the U.S. Borrowers in favor of
a U.S. Revolver Lender in the form of Exhibit A, in the amount of such Lender’s
U.S. Revolver Commitment.

 

U.S. Revolver Overadvance: as defined in Section 2.1.5.

 

U.S. Revolver Protective Advance: as defined in Section 2.1.6(a).

 

U.S. Revolver Termination Date: May 24, 2017.

 

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or reasonably
could be claimed by the Account Debtor or any other Person.

 

32

--------------------------------------------------------------------------------


 

Voting Stock:  Equity Interests of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).

 

Wage Earner Protection Program Act:  the Wage Earner Protection Program Act
(Canada).

 

1.2.         Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Administrative Agent before the
Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Administrative Agent, and Section 10.3 is amended in a manner
satisfactory to Required Lenders to take into account the effects of the change.

 

1.3.         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Certificated Security,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Payment
Intangibles,” “Security Entitlement,” “Supporting Obligation,” and
“Uncertificated Security.”

 

1.4.         Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions;
(b) any document, instrument or agreement (including this Agreement) include any
amendments, restatements, waivers and other modifications, supplements,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day at Administrative Agent’s notice address under Section 14.3.1;
or (g) discretion of any Agent, any Issuing Bank or any Lender mean the sole and
absolute discretion of such Person.  All determinations (including calculations
of U.S. Revolver Borrowing Base, Canadian Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  U.S. Revolver Borrowing Base
and Canadian Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Administrative Agent (and not necessarily calculated in accordance with GAAP). 
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by any Agent, any Issuing Bank or any Lender
under any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer should
have obtained in the good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.

 

33

--------------------------------------------------------------------------------


 

1.5.         Conversions of Canadian Dollars.  The Applicable Agent in good
faith shall determine the U.S. Dollar Equivalent and Canadian Dollar Equivalent
of any amount as required hereby, and a determination thereof by the Applicable
Agent shall be conclusive absent manifest error.  The Agents may, but shall not
be obligated to, rely on any determination made by any Obligor in any document
delivered to any Agent.  The Applicable Agent may determine or redetermine the
U.S. Dollar Equivalent and Canadian Dollar Equivalent of any amount on any date
either in its own discretion or upon the request of any Lender or any Issuing
Bank.  The Applicable Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole U.S. Dollar, Canadian Dollar or whole cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole U.S. Dollars, Canadian Dollars or in whole cents, as may
be necessary or appropriate.  Wherever in this Agreement in connection with
(a) a Borrowing, conversion, continuation or prepayment of an Applicable Offered
Rate Loan or Applicable Floating Rate Loan, (b) the issuance, amendment or
extension of a Letter of Credit, or (c) an amount, such as a required minimum,
maximum or multiple amount, is expressed in U.S. Dollars, but such Borrowing,
Applicable Offered Rate Loan, Applicable Floating Rate Loan, Letter of Credit or
amount is denominated in Canadian Dollars, such amount shall be the Canadian
Dollar Equivalent of such U.S. Dollar amount (rounded to the nearest unit of
Canadian Dollars, with 0.5 of a unit being rounded upward), as determined by the
Applicable Agent or the applicable Issuing Bank, as the case may be.  Borrowers
shall report Value and other U.S. Revolver Borrowing Base and Canadian Borrowing
Base components to the Administrative Agent in the currency invoiced by
Borrowers or shown in Borrowers’ financial records, and unless expressly
provided otherwise, shall deliver financial statements and calculate financial
covenants in Dollars.

 

1.6.         Collateral Located in the Province of Québec.  For purposes of any
Collateral located in the Province of Québec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “tangible property” shall be deemed to include “corporeal
property”, (c) “intangible property” shall be deemed to include “incorporeal
property”, (d) “security interest” and “mortgage” shall be deemed to include a
“hypothec”, (e) all references to filing, registering or recording under the UCC
or the PPSA shall be deemed to include publication under the Civil Code of
Québec, (f) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (g) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, and (h) an “agent” shall
be deemed to include a “mandatary”.

 

SECTION 2.        CREDIT FACILITIES

 

2.1.         Commitments.

 

2.1.1.            Loans.

 

(a)           U.S. Revolver Loans.  Each U.S. Revolver Lender agrees, severally
on a Pro Rata basis up to its U.S. Revolver Commitment, on the terms set forth
herein, to make U.S. Revolver Loans in U.S. Dollars to the U.S. Borrowers from
time to time through the U.S. Revolver Commitment Termination Date.  The U.S.
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall U.S. Revolver Lenders have any obligation to honor a request for a U.S.
Revolver Loan if the unpaid balance of U.S. Revolver Loans outstanding at such
time (including the requested Loan) would exceed the U.S. Revolver Borrowing
Base.

 

34

--------------------------------------------------------------------------------


 

(b)           Canadian Loans.  Each Canadian Lender agrees, severally on a Pro
Rata basis up to its Canadian Commitment, on the terms set forth herein, to make
Canadian Loans in Canadian Dollars to the Canadian Borrower from time to time
through the Canadian Commitment Termination Date.  The Canadian Loans may be
repaid and reborrowed as provided herein.  In no event shall Canadian Lenders
have any obligation to honor a request for a Canadian Loan if the unpaid balance
of Canadian Loans outstanding at such time (including the requested Loan) would
exceed the Canadian Borrowing Base.  Each Canadian Loan made under this
Section 2.1.1(b) shall be a BA Equivalent Rate Loan.

 

2.1.2.            Notes.  The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of the Applicable Agent and such
Lender.  At the request of any Lender, the U.S. Borrowers or the Canadian
Borrower, as the case may be, shall deliver a U.S. Revolver Note or Canadian
Note, as the case may be, to such Lender.

 

2.1.3.            Use of Proceeds.  The proceeds of Loans shall be used by the
applicable Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital.

 

2.1.4.            Voluntary Reduction or Termination of Commitments.

 

(a)           Voluntary Reduction or Termination of U.S. Revolver Commitments
and Aggregate Commitments.

 

(i)            The U.S. Revolver Commitments shall terminate on the U.S.
Revolver Termination Date, unless sooner terminated in accordance with this
Agreement.

 

(ii)           Upon at least 30 days’ prior written notice to Administrative
Agent, Borrowers may, at their option, terminate the Aggregate Commitments and
this credit facility.  Any notice of termination given by Borrowers shall be
irrevocable (provided, however, that the Borrowers may specify in any such
notice that such termination is conditioned upon the consummation of financing
arrangements).  On the termination date, Borrowers shall make Full Payment of
all Obligations.

 

(iii)          U.S. Borrowers may permanently reduce the U.S. Revolver
Commitments, on a Pro Rata basis for each U.S. Revolver Lender, upon at least 30
days’ prior written notice to Administrative Agent, which notice shall specify
the amount of the reduction and shall be irrevocable once given.  Each reduction
shall be in a minimum amount of U.S.$10,000,000, or an increment of
U.S.$1,000,000 in excess thereof.

 

(b)           Voluntary Reduction or Termination of Canadian Commitments.

 

(i)            The Canadian Commitments shall terminate on the Canadian
Termination Date, unless sooner terminated in accordance with this Agreement. 
Upon at least 30 days’ prior written notice to Agents, Canadian Borrower may, at
its option, terminate the Canadian Commitments.  Any notice of termination given
by Canadian Borrower shall be irrevocable (provided, however, that the Canadian
Borrower may specify in any such notice that such termination is conditioned
upon the consummation of financing arrangements).  On the termination date,
Canadian Borrower shall make Full Payment of all Canadian Obligations.

 

35

--------------------------------------------------------------------------------


 

(ii)           Canadian Borrower may permanently reduce the Canadian
Commitments, on a Pro Rata basis for each Canadian Lender, upon at least 30
days’ prior written notice to Agents, which notice shall specify the amount of
the reduction and shall be irrevocable once given.  Each reduction shall be in a
minimum amount of U.S.$5,000,000, or an increment of U.S.$1,000,000 in excess
thereof.

 

2.1.5.            Overadvances.  If the Total U.S. Revolver Outstandings exceed
the U.S. Revolver Borrowing Base (“U.S. Revolver Overadvance”) at any time, the
excess amount shall be payable by U.S. Borrowers on demand by Administrative
Agent, but all such U.S. Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  If the Total Canadian Outstandings exceed the Canadian Borrowing
Base (“Canadian Overadvance”) at any time, the excess amount shall be payable by
Canadian Borrower on demand by Canadian Agent, but all such Canadian Loans shall
nevertheless constitute Canadian Obligations secured by the applicable
Collateral and entitled to all benefits of the Loan Documents.  The Applicable
Agent may require the Applicable Lenders to honor requests for Overadvance Loans
and to forbear from requiring the applicable Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to such Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii)(A) if a U.S. Revolver
Overadvance, the Overadvance is not known by the Administrative Agent to exceed
10% of the U.S. Revolver Borrowing Base and (B) if a Canadian Overadvance, the
Overadvance is not known by the Canadian Agent to exceed 10% of the Canadian
Borrowing Base; and (b) regardless of whether an Event of Default exists, if the
Applicable Agent discovers an Overadvance not previously known by it to exist
(an “Unintentional Overadvance”), if (i)(A) with respect to a request for a U.S.
Revolver Overadvance, the sum of (x) the aggregate amount of the Unintentional
Overadvance under the U.S. Revolver Borrowing Base and (y) the amount of the
request for a U.S. Revolver Overadvance does not exceed 10% of the U.S. Revolver
Borrowing Base, and (B) with respect to a request for a Canadian Overadvance,
the sum of (x) the aggregate amount of the Unintentional Overadvance under the
Canadian Borrowing Base and (y) the request for a Canadian Overadvance does not
exceed 10% of the Canadian Borrowing Base, and (ii) such Overadvance does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause (1) the Total U.S. Revolver Outstandings to exceed
the Aggregate U.S. Revolver Commitments and (2) the Total Canadian Outstandings
to exceed the Aggregate Canadian Commitments.  Any funding of an Overadvance
Loan or sufferance of a U.S. Revolver Overadvance or a Canadian Overadvance
shall not constitute a waiver by the Applicable Agent or Applicable Lenders of
the Event of Default caused thereby.  In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.  Required Lenders may at any time revoke the Applicable Agent’s
authority to make further Overadvance Loans by written notice to Applicable
Agent.

 

2.1.6.            Protective Advances.

 

(a)           U.S. Revolver Protective Advances.  The Administrative Agent shall
be authorized, in its discretion, at any time that any conditions in Section 6
are not satisfied, to make U.S. Revolver Loans as Base Rate Loans (“U.S.
Revolver Protective Advances”), (i) up to an aggregate amount of U.S.$25,000,000
outstanding at any time, if the Administrative Agent deems such Loans necessary
or desirable to preserve or protect Collateral, or to enhance the collectibility
or repayment of Obligations, as long as such Loans do not cause the Total U.S.
Revolver Outstandings to exceed the Aggregate U.S. Revolver Commitments; or
(ii) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses.  Each U.S. Revolver Lender shall
participate in each U.S. Revolver Protective Advance made to the U.S. Borrowers
on a Pro Rata basis.  Required Lenders may at any time revoke Administrative
Agent’s authority to make further U.S. Revolver Protective Advances under clause
(i) by written notice to Administrative Agent.  Absent such

 

36

--------------------------------------------------------------------------------


 

revocation, the Administrative Agent’s determination that funding of a U.S.
Revolver Protective Advance is appropriate shall be conclusive.

 

(b)           Canadian Protective Advances.  The Canadian Agent shall be
authorized, in its discretion, at any time that any conditions in Section 6 are
not satisfied, to make Canadian Loans as BA Equivalent Rate Loans (“Canadian
Protective Advances”), (i) up to an aggregate amount of the Canadian Dollar
Equivalent of U.S.$5,000,000 outstanding at any time, if the Canadian Agent
deems such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Canadian Obligations, as long as such
Loans do not cause the Total Canadian Outstandings to exceed the Aggregate
Canadian Commitments; or (ii) to pay any other amounts chargeable to the
Canadian Borrower under any Loan Documents, including interest, costs, fees and
expenses.  Each Canadian Lender shall participate in each Canadian Protective
Advance made to the Canadian Borrower on a Pro Rata basis.  Required Lenders may
at any time revoke Canadian Agent’s authority to make further Canadian
Protective Advances under clause (i) by written notice to Canadian Agent. 
Absent such revocation, the Canadian Agent’s determination that funding of a
Canadian Protective Advance is appropriate shall be conclusive.

 

2.1.7.            Increase in U.S. Revolver Commitments or Canadian
Commitments.  Borrowers may request an increase in U.S. Revolver Commitments or
Canadian Commitments from time to time upon notice to Administrative Agent, and,
if applicable, Canadian Agent, as long as (a) the requested increase is in a
minimum amount of U.S.$10,000,000 and is offered on the same terms as existing
U.S. Revolver Commitments or Canadian Commitments, except for a closing fee
agreed to among Administrative Agent, Borrowers and the Lenders providing such
increase, (b) subject to clause (e) below, increases under this Section do not
exceed U.S.$100,000,000 in the aggregate and no more than three increases are
made, (c) no reduction in U.S. Revolver Commitments or Canadian Commitments
pursuant to Section 2.1.4 has occurred prior to the requested increase, (d) to
the extent any such increase is made to the Canadian Commitments, such increase
shall result in an increase in the U.S. Revolver Commitments in an amount such
that the ratio of the U.S. Revolver Commitments to the Canadian Commitments
immediately following such increase is not less than the ratio that existed
immediately prior to such increase, and (e) no Default or Event of Default
exists at the time of any such increase.  Administrative Agent shall promptly
notify the Applicable Lenders of the requested increase and, within 10 Business
Days thereafter, each Applicable Lender shall notify Administrative Agent if and
to what extent such Lender commits to increase its U.S. Revolver Commitment
and/or Canadian Commitment, as the case may be.  Any Lender not responding
within such period shall be deemed to have declined an increase.  If Lenders
fail to commit to the full requested increase, Eligible Assignees may issue
additional U.S. Revolver Commitments or Canadian Commitments and become Lenders
hereunder upon entering into joinder documentation reasonably acceptable to
Administrative Agent.  Administrative Agent may allocate, in its discretion, the
increased U.S. Revolver Commitments or Canadian Commitments among committing
Applicable Lenders and, if necessary, Eligible Assignees.  Provided the
conditions set forth in Sections 6.2 and 6.3 are satisfied, total U.S. Revolver
Commitments or Canadian Commitments shall be increased by the requested amount
(or such lesser amount committed by Applicable Lenders and Eligible Assignees)
on a date agreed upon by Administrative Agent and Borrower Agent, but no later
than 45 days following Borrowers’ increase request.  Administrative Agent,
Canadian Agent (if applicable), Borrowers, and new and existing Applicable
Lenders shall execute and deliver such documents and agreements (including legal
opinions) as Administrative Agent deems appropriate to evidence or in connection
with the increase in and allocations of U.S. Revolver Commitments or Canadian
Commitments.  On the effective date of an increase, (i) all outstanding
applicable Loans, applicable LC Obligations and other exposures under the U.S.
Revolver Commitments or Canadian Commitments shall be reallocated among
Applicable Lenders, and settled by the Applicable Agent if necessary, in
accordance with Applicable Lenders’ adjusted shares of such U.S. Revolver

 

37

--------------------------------------------------------------------------------


 

Commitments or Canadian Commitments and (ii) Borrowers shall pay all fees and
expenses incurred in connection with such increase (including any breakage
costs).

 

2.2.         [Intentionally Omitted.]

 

2.3.         Letter of Credit Facility.

 

2.3.1.            Issuance of Letters of Credit.  Each Issuing Bank shall issue
Letters of Credit (x) for the account of the U.S. Borrowers denominated in U.S.
Dollars or (y) for the account of the Canadian Borrower denominated in Canadian
Dollars from time to time until 30 days prior to the Applicable Commitment
Termination Date on the terms set forth herein, including the following:

 

(a)           Each Borrower acknowledges that each Issuing Bank’s issuance of
any Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as such Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount.  No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (i) such Issuing
Bank receives an LC Request and LC Application at least three Business Days
prior to the requested date of issuance; (ii) each U.S. LC Condition or Canadian
LC Condition, as the case may be, is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
the Applicable Agent and the applicable Issuing Bank to eliminate any Fronting
Exposure associated with such Lender.  If, in sufficient time to act, the
applicable Issuing Bank receives written notice from Required Lenders that a
U.S. LC Condition or Canadian LC Obligation, as the case may be, has not been
satisfied, such Issuing Bank shall not issue the requested Letter of Credit. 
Prior to receipt of any such notice, no Issuing Bank shall be deemed to have
knowledge of any failure of U.S. LC Conditions or Canadian LC Conditions.

 

(b)           Letters of Credit may be requested by a U.S. Borrower or Canadian
Borrower to support obligations incurred in the Ordinary Course of Business, or
as otherwise approved by the Applicable Agent.  The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of the applicable Issuing Bank.

 

(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, no Agent, Issuing Bank or Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of any Issuing Bank,
any Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of each Issuing Bank under the Loan
Documents shall be cumulative.  Each Issuing Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, the applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person.  Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  Each Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

 

2.3.2.            Reimbursement; Participations.

 

(a)           If any Issuing Bank honors any request for payment under a Letter
of Credit, the applicable Borrower or Borrowers shall pay to such Issuing Bank,
on the same day (“Reimbursement Date”), the amount paid by such Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
(i) Base Rate Loans, in the case of Letters of Credit issued in U.S. Dollars and
(ii) BA Equivalent Rate Loans, in the case of Letters of Credit issued in
Canadian Dollars, from the Reimbursement Date until payment by such Borrower or
Borrowers.  The obligation of the applicable Borrower or Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Regardless of whether Borrower Agent or
the Canadian Borrower submits a Notice of Borrowing, the applicable Borrower or
Borrowers shall be deemed to have requested a Borrowing of (x) Base Rate Loans,
in the case of Letters of Credit issued in U.S. Dollars and (y) BA Equivalent
Rate Loans, in the case of Letters of Credit issued in Canadian Dollars, in an
amount necessary to pay all amounts due the applicable Issuing Bank on any
Reimbursement Date and each U.S. Revolver Lender and Canadian Lender, as the
case may be, agrees to fund its Pro Rata share of such Borrowing whether or not
the U.S. Revolver Commitments or Canadian Commitments, as the case may be, have
terminated, a U.S. Revolver Overadvance or Canadian Overadvance, as the case may
be, exists or is created thereby, or the conditions in Section 6 are satisfied.

 

(b)           Upon issuance of a Letter of Credit, (i) in the case of a Letter
of Credit issued for the account or benefit of the U.S. Borrower, each U.S.
Revolver Lender and (ii) in the case of a Letter of Credit issued for the
account or benefit of the Canadian Borrower, each Canadian Lender, shall be
deemed to have irrevocably and unconditionally purchased from the applicable
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all applicable LC Obligations relating to the Letter of
Credit.  If any Issuing Bank makes any payment under a Letter of Credit and the
applicable Borrower or Borrowers do not reimburse such payment on the
Reimbursement Date, the Applicable Agent shall promptly notify the Applicable
Lenders and each such Lender shall promptly (within one Business Day) and
unconditionally pay to the Applicable Agent, for the benefit of such Issuing
Bank, the Lender’s Pro Rata share of such payment.  Upon request by a Lender,
the applicable Issuing Bank shall furnish copies of any Letters of Credit and LC
Documents in its possession at such time.

 

(c)           The obligation of each Lender to make payments to the Applicable
Agent for the account of the applicable Issuing Bank in connection with such
Issuing Bank’s payment under a Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged,

 

39

--------------------------------------------------------------------------------


 

fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Obligor may have with respect to any Obligations.  No Issuing
Bank assumes any responsibility for any failure or delay in performance or any
breach by any Borrower or other Person of any obligations under any LC
Documents.  No Issuing Bank makes to Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, LC Documents or any
Obligor.  No Issuing Bank shall be responsible to any Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any LC
Documents; the validity, genuineness, enforceability, collectibility, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

 

(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct.  Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.

 

2.3.3.            Cash Collateral.  If any LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that U.S. Revolver Availability or Canadian
Availability, as the case may be, is less than zero, (c) after the Applicable
Commitment Termination Date, or (d) within five (5) Business Days prior to the
Applicable Termination Date, then the applicable Borrower or Borrowers shall, at
the applicable Issuing Bank’s or the Applicable Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account or benefit of such Borrower or Borrowers and pay to each applicable
Issuing Bank the amount of all other outstanding LC Obligations of such Borrower
or Borrowers owed to such Issuing Bank.  The applicable Borrower or Borrowers
shall, on demand by the applicable Issuing Bank or the Applicable Agent from
time to time, Cash Collateralize the Fronting Exposure of any Defaulting Lender
that has not been Cash Collateralized by such Defaulting Lender.  If any
Borrower fails to provide any Cash Collateral as required hereunder, the
Applicable Lenders may (and shall upon direction of the Applicable Agent)
advance, as U.S. Revolver Loans or Canadian Loans, as the case may be, the
amount of the Cash Collateral required (whether or not the U.S. Revolver
Commitments or Canadian Commitments, as the case may be, have terminated, a U.S.
Revolver Overadvance or Canadian Overadvance, as the case may be, exists or the
conditions in Section 6 are satisfied).

 

2.3.4.            Resignation of Issuing Banks.  Any Issuing Bank may resign at
any time upon notice to the Applicable Agent and the applicable Borrower or
Borrowers.  On and after the effective date of such resignation, such Issuing
Bank shall have no obligation to issue, amend, renew, extend or otherwise modify
any Letter of Credit, but shall continue to have all rights and other
obligations of an Issuing Bank hereunder relating to any Letter of Credit issued
by such Issuing Bank prior to such date.  The Applicable Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to the applicable Borrower or
Borrowers.

 

SECTION 3.        INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.            Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
Canadian Prime Rate Loan, at the Canadian Prime Rate in effect from time to
time, plus the Applicable Margin; (iii) if a LIBOR Loan, at LIBOR for

 

40

--------------------------------------------------------------------------------


 

the applicable Interest Period, plus the Applicable Margin; (iv) if a BA
Equivalent Rate Loan, at the BA Equivalent Rate for the applicable Interest
Period, plus the Applicable Margin; and (v) if any other Obligation (including,
to the extent permitted by law, interest not paid when due), at the Applicable
Floating Rate in effect from time to time, plus the Applicable Margin.  Interest
shall accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by the applicable Borrower or Borrowers.  If a Loan is
repaid on the same day made, one day’s interest shall accrue.

 

(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Administrative Agent or Required Lenders in
their discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to Agents and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is fair and reasonable compensation for
this.

 

(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) (x) with respect to any Applicable Offered Rate Loan, the last day of the
Interest Period applicable to such Loan; provided, however, that if any Interest
Period for an Applicable Offered Rate Loan exceeds three (3) months, interest
accrued on such Loan shall also be due and payable on the respective dates that
fall every three (3) months after the beginning of such Interest Period and (y)
with respect any Applicable Floating Rate Loan, on the first day of each month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Applicable Commitment Termination Date. 
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand.  Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

 

3.1.2.            Application of Applicable Offered Rate to Outstanding Loans.

 

(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of Base Rate Loans to,
or to continue any Applicable Offered Rate Loan at the end of its Interest
Period as, an Applicable Offered Rate Loan.  During any Default or Event of
Default, the Administrative Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as an
Applicable Offered Rate Loan.

 

(b)           Whenever Borrowers desire to convert or continue Loans as
Applicable Offered Rate Loans, Borrower Agent or the Canadian Borrower, as the
case may be, shall give Administrative Agent or the Canadian Agent, as the case
may be, a Notice of Conversion/Continuation, no later than 11:00 a.m. at least
three Business Days before the requested conversion or continuation date. 
Promptly after receiving any such notice, the Applicable Agent shall notify each
Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
Applicable Offered Rate Loans, (i) Borrower Agent shall have failed to deliver a
Notice of Conversion/Continuation, it shall be deemed to have elected to convert
such Loans into Base Rate Loans and (ii) the Canadian Borrower shall have failed
to deliver a Notice of Conversion/Continuation, it shall be deemed to have
elected to continue such Loan as a BA Equivalent Rate Loan with an Interest
Period of one month.

 

3.1.3.            Interest Periods.  In connection with the making, conversion
or continuation of any Applicable Offered Rate Loans, Borrower Agent or the
Canadian Borrower, as the case may be, shall select an interest period
(“Interest Period”) to apply, which interest period shall be a period of one

 

41

--------------------------------------------------------------------------------


 

month, two months, three months, six months or, with the approval of all
affected Lenders, nine months; provided, however, that:

 

(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, an Applicable Offered Rate Loan, and shall
expire on the numerically corresponding day in the applicable calendar month at
its end;

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the applicable calendar month at its end or if such
corresponding day falls after the last Business Day of such month, then the
Interest Period shall expire on the last Business Day of such month; and if any
Interest Period would otherwise expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

 

(c)           no Interest Period shall extend beyond the Applicable Termination
Date.

 

3.1.4.            Interest Rate Not Ascertainable.  If the Applicable Agent
shall determine that on any date for determining LIBOR or the BA Equivalent
Rate, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then the Applicable Agent shall immediately notify the
applicable Borrower or Borrowers of such determination.  Until the Applicable
Agent notifies the applicable Borrower or Borrowers that such circumstance no
longer exists, the obligation of the Applicable Lenders to make Applicable
Offered Rate Loans shall be suspended, and no further Loans may be converted
into or continued as Applicable Offered Rate Loans.

 

3.2.         Fees.

 

3.2.1.            Unused Line Fees.

 

(a)           U.S. Borrowers shall pay to Administrative Agent, for the Pro Rata
benefit of U.S. Revolver Lenders, a fee equal to the Unused Line Fee Rate times
the amount by which the U.S. Revolver Commitments exceed the average daily Total
U.S. Revolver Outstandings during any Fiscal Quarter.  Such fee shall be payable
in arrears, on the first day of each calendar quarter and on the U.S. Revolver
Commitment Termination Date.  For the avoidance of doubt, the outstanding amount
of Swingline Loans made to the U.S. Borrowers shall not be counted toward or
considered usage of the U.S. Revolver Commitments for purposes of determining
the unused line fee.

 

(b)           Canadian Borrower shall pay to Canadian Agent, for the Pro Rata
benefit of Canadian Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Canadian Commitments exceed the average daily Total Canadian
Outstandings during any Fiscal Quarter.  Such fee shall be payable in arrears,
on the first day of each calendar quarter and on the Canadian Commitment
Termination Date.  For the avoidance of doubt, the outstanding amount of
Swingline Loans made to the Canadian Borrower shall not be counted toward or
considered usage of the Canadian Commitments for purposes of determining the
unused line fee.

 

3.2.2.            LC Facility Fees.  The applicable Borrower or Borrowers shall
pay (a) to the Applicable Agent, for the Pro Rata benefit of the Applicable
Lenders, a fee equal to the Applicable Margin in effect for Applicable Offered
Rate Loans times the average daily stated amount of Letters of Credit issued for
the account or benefit of such Borrower or Borrowers, which fee shall be payable
monthly in arrears, on the first day of each month; (b) to the applicable
Issuing Bank, for its own account, a fronting fee equal to 0.125% per annum on
the stated amount of each Letter of Credit issued by it for the account or
benefit of such Borrower or Borrowers (or such other amount as may be mutually
agreed by such Borrower(s) and such Issuing Bank), which fee shall be payable
monthly in arrears, on the first day

 

42

--------------------------------------------------------------------------------


 

of each month; and (c) to the applicable Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit issued for the
account or benefit of such Borrower or Borrowers, which charges shall be paid as
and when incurred.  During an Event of Default, the fee payable under clause (a)
shall, subject to the Interest Act (Canada), be increased by 2% per annum.

 

3.2.3.            Administrative Agent Fees.  Borrowers shall pay to the
Administrative Agent, for its own account, the fees described in the Fee Letter
and any other fee letter executed in connection with this Agreement.

 

3.3.         Computation of Interest, Fees, Yield Protection.  All computations
of interest for Applicable Offered Rate Loans shall be made on the basis of a
year of 360 days and actual days elapsed.  All other computations of interest,
as well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 365 days.  For the
purposes of the Interest Act (Canada), (a) whenever a rate of interest or fee
rate hereunder is calculated on the basis of a year (the “deemed year”) that
contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation (365) and dividing it by the number of
days in the deemed year, (b) the principle of deemed reinvestment of interest
shall not apply to any interest calculation hereunder and (c) the rates of
interest stipulated herein are intended to be nominal rates and not effective
rates or yields.  Each determination by any Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not intended to be, and to the extent
permitted by Applicable Law shall not be deemed to be, interest or any other
charge for the use, forbearance or detention of money.  A certificate as to
amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted
to Borrower Agent or the Canadian Borrower, as the case may be, by the
Applicable Agent or the affected Lender, as applicable, shall be final,
conclusive and binding for all purposes, absent manifest error, and the
applicable Borrower or Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

 

3.4.         Reimbursement Obligations.  Borrowers shall reimburse Agents and
Lenders for all Extraordinary Expenses.  Borrowers shall also reimburse Agents
for all reasonable legal, accounting, appraisal, consulting, and other fees,
costs and expenses incurred by them in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of each Agent’s Liens on any Collateral, to
maintain any insurance required hereunder or to verify Collateral; and (c)
subject to the limits of Section 10.1.1(b), each inspection, audit or appraisal
with respect to any Obligor or Collateral, whether prepared by any Agent’s
personnel or a third party.  Legal, accounting and consulting fees may be
charged to Borrowers by Agents’ professionals at their usual and customary
hourly rates for similar services, regardless of any reduced or alternative fee
billing arrangements that any Agent, any Lender or any of their Affiliates may
have with such professionals with respect to this or any other transaction. 
Borrowers acknowledge that counsel may provide the Administrative Agent with a
benefit, such as a discount, credit or other accommodation, based on counsel’s
overall relationship with the Administrative Agent, including fees paid
hereunder.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to the Applicable Agent, for the Pro Rata benefit of the
Applicable Lenders, an amount equal to the difference between the amount of
interest and fees that would have

 

43

--------------------------------------------------------------------------------


 

accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrowers under this Section shall be due on demand.

 

3.5.         Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans or BA Equivalent Rate Loans, or to determine or charge interest
rates based upon any Applicable Offered Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars or Canadian Dollars in the London
interbank market, any other relevant interbank market or the position of such
Lender in such market then, on notice thereof by such Lender to the Applicable
Agent, any obligation of such Lender to make or continue Applicable Offered Rate
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies the Applicable Agent that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, Borrowers shall
prepay all Applicable Offered Rate Loans of such Lender or, in the case of the
U.S. Borrowers and if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Base Rate
Loans.  Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

3.6.         Inability to Determine Rates.  If Required Lenders notify the
Applicable Agent that for any reason in connection with a request for a
Borrowing of, or conversion to or continuation of, an Applicable Offered Rate
Loan (a) deposits (whether in U.S. Dollars or Canadian Dollars) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Loan, (b) adequate and
reasonable means do not exist for determining LIBOR or the BA Equivalent Rate
for the requested Interest Period, or (c) LIBOR or the BA Equivalent Rate for
the requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then the Applicable Agent will promptly so
notify Borrower Agent or the Canadian Borrower, as the case may be, and each
Applicable Lender.  Thereafter, the obligation of the Applicable Lenders to make
or maintain LIBOR Loans or BA Equivalent Rate Loans, as the case may be, shall
be suspended until the Applicable Agent (upon instruction by Required Lenders)
revokes such notice.  Upon receipt of such notice, Borrower Agent or the
Canadian Borrower, as the case may be, may revoke any pending request for a
Borrowing of, conversion to or continuation of an Applicable Offered Rate Loan
(and, in the case of the revocation of a request for a continuation of a BA
Equivalent Rate Loan, the Canadian Borrower shall prepay such BA Equivalent Rate
Loan) or, failing that, solely with respect to the Borrower Agent, the Borrower
Agent will be deemed to have submitted a request for a Base Rate Loan.

 

3.7.         Increased Costs; Capital Adequacy.

 

3.7.1.            Change in Law.  If any Change in Law shall:

 

(a)           impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR) or any
Issuing Bank;

 

(b)           subject any Lender or any Issuing Bank to any Tax with respect to
any Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or such Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.9 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or such Issuing Bank); or

 

44

--------------------------------------------------------------------------------


 

(c)           impose on any Lender, any Issuing Bank or any interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit, participation in LC Obligations, or U.S. Revolver Commitment or Canadian
Commitment;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan, U.S. Revolver Commitment or Canadian Commitment, or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such Issuing Bank, the applicable Borrower or Borrowers will pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.

 

3.7.2.            Capital Adequacy.  If any Lender or any Issuing Bank
determines that any Change in Law affecting such Lender or such Issuing Bank or
any Lending Office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s, such Issuing Bank’s or
such holding company’s capital as a consequence of this Agreement, or such
Lender’s or such Issuing Bank’s U.S. Revolver Commitments, Canadian Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, such Issuing Bank or such holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
such Issuing Bank’s and such holding company’s policies with respect to capital
adequacy), then from time to time the applicable Borrower or Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate it or its holding company for any such reduction
suffered.

 

3.7.3.            Compensation.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or an Issuing Bank for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender or the Issuing Bank notifies Borrower Agent or the
Canadian Borrower, as the case may be, of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.8.         Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful.  Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

3.9.         Funding Losses.  If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, an Applicable Offered
Rate Loan does not occur on the date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn), (b) any
repayment or conversion of an Applicable Offered Rate Loan occurs on a day other
than the end of its Interest Period, (c) the applicable Borrower or Borrowers
fail to repay an Applicable Offered Rate Loan

 

45

--------------------------------------------------------------------------------


 

when required hereunder, or (d) a Lender (other than a Defaulting Lender) is
required to assign an Applicable Offered Rate Loan prior to the end of its
Interest Period pursuant to Section 13.4, then the applicable Borrower or
Borrowers shall pay to the Applicable Agent its customary administrative charge
and to each Applicable Lender all resulting losses and expenses, including loss
of anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lenders shall not be required to purchase U.S. Dollar or Canadian Dollar
deposits in any interbank or offshore U.S. Dollar or Canadian Dollar market to
fund any Applicable Offered Rate Loan, but this Section shall apply as if each
Lender had purchased such deposits.

 

3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If any Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by an Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.  In addition to the foregoing, if any provision of this Agreement or
of any of the other Loan Documents would obligate the Canadian Borrower or any
other Obligor to make any payment of “interest” (as defined in Section 347 (the
“Criminal Code Section”) of the Criminal Code (Canada)) or other amount payable
to any Canadian Lender in an amount or calculated at a rate that would exceed
the effective annual rate of interest lawfully permitted under the Criminal Code
Section on the “credit advanced” (as defined in the Criminal Code Section) or
would otherwise be prohibited by law or would result in a receipt by such
Canadian Lender of “interest” at a “criminal rate” (as such terms are defined in
the Criminal Code Section) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Canadian Lender of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rate of interest required to be
paid to such Canadian Lender under this Agreement, and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Canadian Lender which would constitute “interest” for purposes of the
Criminal Code Section.  Any amount or rate of interest referred to in this
Agreement shall be determined in accordance with GAAP as an effective annual
rate of interest over the term that the applicable Loan remains outstanding on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” under the Criminal Code Section shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Applicable Termination
Date and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by Applicable Agent shall be conclusive, absent
manifest error, for the purposes of such determination.

 

SECTION 4.        LOAN ADMINISTRATION

 

4.1.         Manner of Borrowing and Funding Loans.

 

4.1.1.            Notice of Borrowing.

 

(a)           Whenever (x) U.S. Borrowers desire funding of a Borrowing of U.S.
Revolver Loans, Borrower Agent shall give Administrative Agent, and (y) Canadian
Borrower desires funding of a Borrowing of Canadian Loans, Canadian Borrower
shall give Canadian Agent, a Notice of Borrowing.

 

46

--------------------------------------------------------------------------------


 

Such notice must be received by the Applicable Agent no later than 11:00 a.m.
(i) on the Business Day of the requested funding date, in the case of Base Rate
Loans, and (ii) at least three Business Days prior to the requested funding
date, in the case of Applicable Offered Rate Loans.  Notices received after
11:00 a.m. shall be deemed received on the next Business Day.  Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, in the
case of U.S. Revolver Loans, and (D) in the case of LIBOR Loans or BA Equivalent
Rate Loans, the duration of the applicable Interest Period (which shall be
deemed to be one month if not specified).

 

(b)           Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations) shall be deemed to be a request for Base Rate Loans on
the due date, in the amount of such Obligations.  The proceeds of such Loans
shall be disbursed as direct payment of the relevant Obligation.  In addition,
the Applicable Agent may, at its option, charge such Obligations against any
operating, investment or other account of a U.S. Borrower or Canadian Borrower,
as the case may be, maintained with such Agent or any of its Affiliates.

 

(c)           If any Borrower maintains any disbursement account with any Agent
or any Affiliate of any Agent, then presentation for payment of any Payment Item
when there are insufficient funds to cover it shall be deemed to be a request
for a Base Rate Loan, in the case of the U.S. Borrowers, or a BA Equivalent Rate
Loan, in the case of the Canadian Borrower, on the date of such presentation, in
the amount of the Payment Item.  The proceeds of such Loan may be disbursed
directly to the disbursement account.

 

4.1.2.            Fundings by Lenders.  Each Applicable Lender shall timely
honor its U.S. Revolver Commitment or Canadian Commitment, as the case may be,
by funding its Pro Rata share of each Borrowing of Loans that is properly
requested hereunder.  Except for Borrowings to be made as Swingline Loans, the
Applicable Agent shall endeavor to notify the Applicable Lenders of each Notice
of Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of Applicable Offered Rate Loans.  Each Applicable
Lender shall fund to the Applicable Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by the Applicable Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
the Applicable Agent’s notice is received after the times provided above, in
which case the Applicable Lender shall fund its Pro Rata share by 11:00 a.m. on
the next Business Day.  Subject to its receipt of such amounts from the
Applicable Lenders, the Applicable Agent shall disburse the proceeds of the
Loans as directed by Borrower Agent or the Canadian Borrower, as the case may
be.  Unless the Applicable Agent shall have received (in sufficient time to act)
written notice from a Lender that it does not intend to fund its Pro Rata share
of a Borrowing, the Applicable Agent may assume that such Lender has deposited
or promptly will deposit its share with such Agent, and such Agent may disburse
a corresponding amount to U.S. Borrowers or the Canadian Borrower, as the case
may be.  If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by the Applicable Agent, then the applicable
Borrower or Borrowers agree to repay to the Applicable Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to the Borrowing.

 

4.1.3.            Swingline Loans; Settlement.

 

(a)           The Administrative Agent may, but shall not be obligated to,
advance Swingline Loans to the U.S. Borrowers, up to an aggregate outstanding
amount equal to U.S.$35,000,000, and the Canadian Agent may, but shall not be
obligated to, advance Swingline Loans to the Canadian Borrower, up to an
aggregate outstanding amount equal to U.S.$3,500,000, unless, in either case,
the funding is

 

47

--------------------------------------------------------------------------------


 

specifically required to be made by the Canadian Lenders hereunder and,
provided, that the aggregate outstanding amount of all Swingline Loans shall not
exceed U.S.$35,000,000 at any time.  Each Swingline Loan to the U.S. Borrowers
shall constitute a Base Rate Loan and each Swingline Loan to the Canadian
Borrower shall constitute a Canadian Prime Rate Loan for all purposes, except
that payments thereon shall be made to the Applicable Agent for its own
account.  The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of the Applicable Agent and need not be evidenced by
any promissory note.

 

(b)           Settlement among the Applicable Lenders and the Applicable Agent
with respect to Swingline Loans and other Loans shall take place on a date
determined from time to time by such Agent (but at least weekly), in accordance
with the Settlement Report delivered by the Applicable Agent to the Applicable
Lenders.  Between settlement dates, the Applicable Agent may in its discretion
apply payments on Loans to Swingline Loans, regardless of any designation by any
Borrower or any provision herein to the contrary.  Each Lender’s obligation to
make settlements with any Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the U.S. Revolver Commitments
or Canadian Commitments, as the case may be, have terminated, a U.S. Revolver
Overadvance or Canadian Overadvance exists or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among the Applicable Lenders
hereunder, then each Applicable Lender shall be deemed to have purchased from
the Applicable Agent a Pro Rata participation in such Loan and shall transfer
the amount of such participation to such Agent, in immediately available funds,
within one Business Day after such Agent’s request therefor.

 

4.1.4.            Notices.  Borrowers may request, convert or continue Loans,
select interest rates, and transfer funds based on telephonic or e-mailed
instructions to the Applicable Agent.  Borrowers shall confirm each such request
by prompt delivery to the Applicable Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if such notice differs materially
from the action taken by the Applicable Agent or the Applicable Lenders pursuant
to the telephonic or e-mailed instructions from Borrowers, the records of such
Agent and such Lenders shall govern.  No Agent or Lender shall have any
liability for any loss suffered by a Borrower as a result of any Agent or any
Lender acting upon its understanding of telephonic or e-mailed instructions from
a person believed in good faith by any Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.

 

4.2.         Defaulting Lender.

 

4.2.1.            Reallocation of Pro Rata Share; Amendments.  For purposes of
determining Lenders’ obligations to fund or acquire participations in Loans or
Letters of Credit, each Agent may exclude the U.S. Revolver Commitments,
Canadian Commitments and Loans of any Defaulting Lender(s) from the calculation
of Pro Rata shares.  A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 14.1.1(c).

 

4.2.2.            Payments; Fees.  Each Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Loan Documents,
and a Defaulting Lender shall be deemed to have assigned to such Agent such
amounts until all Obligations owing to such Agent, non-Defaulting Lenders and
other Secured Parties have been paid in full.  Each Agent may apply such amounts
to the Defaulting Lender’s defaulted obligations, use the funds to Cash
Collateralize such Lender’s Fronting Exposure, or readvance the amounts to
Borrowers hereunder.  A Lender shall not be entitled to receive any fees
accruing hereunder during the period in which it is a Defaulting Lender, and the
unfunded portion of its U.S. Revolver Commitment and/or Canadian Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, Letter of Credit fees

 

48

--------------------------------------------------------------------------------


 

attributable to such LC Obligations under Section 3.2.2 shall be paid to such
other Lenders.  The Applicable Agent shall be paid all Letter of Credit fees
attributable to LC Obligations that are not so reallocated.

 

4.2.3.            Reallocation of Pro Rata Shares to Reduce Fronting Exposure. 
All or any part of such Defaulting Lender’s participation in LC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata shares (calculated without regard to
such Defaulting Lender’s U.S Revolver Commitment and/or Canadian Commitment, as
applicable) but only to the extent that (a) the conditions set forth in Section
6.2 are satisfied at the time of such reallocation (and, unless the Borrower
Agent shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (b) such reallocation does not cause (i) the
U.S. Revolver Loans and participation in U.S. LC Obligations of any
Non-Defaulting Lender that is a U.S. Revolver Lender to exceed such
Non-Defaulting Lender’s U.S. Revolver Commitment, or (ii) the Canadian Loans and
participation in Canadian LC Obligations of any Non-Defaulting Lender that is a
Canadian Lender to exceed such Non-Defaulting Lender’s Canadian Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

4.2.4.            Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in Section 4.2.3 above cannot, or can only partially, be
effected, the Borrowers shall, subject to Section 4.5, without prejudice to any
right or remedy available to them hereunder or under Applicable Law, (a) first,
prepay Swingline Loans in an amount equal to the Fronting Exposure of the
Lenders holding Swingline Loans and (b) second, Cash Collateralize the Issuing
Banks’ Fronting Exposure in accordance with the procedures set forth in Section
2.3.3.

 

4.2.5.            Cure.  Borrowers, the Applicable Agent and the applicable
Issuing Bank may agree in writing that a Lender is no longer a Defaulting
Lender.  At such time, Pro Rata shares shall be reallocated without exclusion of
such Lender’s U.S. Revolver Commitments, Canadian Commitments and Loans, and all
outstanding Loans, LC Obligations and other exposures under the U.S. Revolver
Commitments and Canadian Commitments shall be reallocated among the Applicable
Lenders and settled by the Applicable Agent (with appropriate payments by the
reinstated Lender) in accordance with the readjusted Pro Rata shares.  Unless
expressly agreed by Borrowers, the Applicable Agent and the applicable Issuing
Bank, no reinstatement of a Defaulting Lender shall constitute a waiver or
release of claims against such Lender.  The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

 

4.3.         Number and Amount of Applicable Offered Rate Loans; Determination
of Rate.  Each Borrowing of Applicable Offered Rate Loans when made shall be in
a minimum amount of U.S.$1,000,000, plus any increment of U.S.$1,000,000 in
excess thereof.  No more than 16 Borrowings of Applicable Offered Rate Loans may
be outstanding at any time, and all Applicable Offered Rate Loans having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose.  Upon determining LIBOR
or the BA Equivalent Rate, as the case may be, for any Interest Period requested
by U.S. Borrowers or the Canadian Borrower, as the case may be, the Applicable
Agent shall promptly notify the applicable Borrower or Borrowers thereof by
telephone or electronically and, if requested by such Borrower or Borrowers,
shall confirm any telephonic notice in writing.

 

49

--------------------------------------------------------------------------------


 

4.4.         Borrower Agent.  Each Borrower hereby designates UNFI (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with any Agent, any Issuing Bank or any Lender.  Borrower
Agent hereby accepts such appointment.  Each Agent and Lenders shall be entitled
to rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of any Borrower.  Each Agent and Lenders may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower.  Each Agent, Issuing Bank and Lender shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

4.5.         One Obligation; Limitation on Obligations of Canadian Borrower. 
The Loans, LC Obligations and other Obligations constitute one general
obligation of U.S. Borrowers and are secured by the Applicable Agent’s Lien on
all Collateral; provided, however, that each Agent and each Lender shall be
deemed to be a creditor of, and the holder of a separate claim against, each
U.S. Borrower to the extent of any Obligations jointly or severally owed by such
U.S. Borrower.  The Canadian Loans, Canadian LC Obligations and other Canadian
Obligations constitute one general obligation of the Canadian Borrower and are
secured by Canadian Agent’s Lien on all Collateral owned by Canadian Borrower. 
Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the Canadian Borrower shall not at any time be liable, directly
or indirectly, for any portion of the Obligations other than the Canadian
Obligations.

 

4.6.         Effect of Termination.  On the effective date of any termination of
the Aggregate Commitments, all Obligations shall be immediately due and payable,
and any Lender may terminate its and its Affiliates’ Bank Products (including,
only with the consent of the Administrative Agent, any Cash Management Services)
in accordance with the terms thereof.  Until Full Payment of the Obligations,
all undertakings of Borrowers contained in the Loan Documents shall continue,
and the Applicable Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents.  No Agent shall be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case satisfactory to it, protecting Agents and Lenders from the dishonor
or return of any Payment Items previously applied to the Obligations.  Sections
3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section, and each indemnity or
waiver given by an Obligor or Lender in any Loan Document, shall survive Full
Payment of the Obligations.

 

SECTION 5.        PAYMENTS

 

5.1.         General Payment Provisions.  Except with respect to principal of
and interest on Loans denominated in Canadian Dollars, all payments of
Obligations shall be made in U.S. Dollars, without offset, counterclaim or
defense of any kind, free of (and without deduction for) any Taxes, except as
required by Applicable Law, and in immediately available funds, not later than
12:00 noon on the due date.  If any payment to be made by any Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.  Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in Canadian Dollars shall be made to
the Canadian Agent, for the account of the Applicable Lenders to which such
payment is owed, in Canadian Dollars in immediately available funds, not later
than 12:00 noon on the due date.  Any payment after such time shall be deemed
made on the next Business Day.

 

50

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, any Borrower is prohibited by any law from making
any required payment hereunder in Canadian Dollars, such Borrower shall make
such payment in U.S. Dollars in the U.S. Dollar Equivalent of the Canadian
Dollar payment amount.  Any payment of an Applicable Offered Rate Loan prior to
the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9.  Any prepayment of Loans shall be applied first to Applicable
Floating Rate Loans and then to Applicable Offered Rate Loans.

 

5.2.         Repayment of Loans.  Loans shall be due and payable in full on the
Applicable Termination Date, unless payment is sooner required hereunder.  Loans
may be prepaid from time to time, without penalty or premium.  Notwithstanding
anything herein to the contrary, if a U.S. Revolver Overadvance or a Canadian
Overadvance exists, U.S. Borrowers or Canadian Borrower, as the case may be,
shall, on the sooner of the Applicable Agent’s demand or the first Business Day
after any U.S. Borrower or the Canadian Borrower, as the case may be, has
knowledge thereof, repay the outstanding applicable Loans in an amount
sufficient to reduce the principal balance of the applicable Loans to the U.S.
Revolver Borrowing Base or the Canadian Borrowing Base, as the case may be.

 

5.3.         [Intentionally Omitted.]

 

5.4.         Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
(subject to Section 4.5) as provided in the Loan Documents or, if no payment
date is specified, on demand made to the applicable Borrowers.

 

5.5.         Marshaling; Payments Set Aside.  None of Agents or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of Borrowers is made to any
Agent, any Issuing Bank or any Lender, or any Agent, any Issuing Bank or any
Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

 

5.6.         Application and Allocation of Payments.

 

5.6.1.            Application.  Payments made by Borrowers hereunder shall be
applied (a) first, as specifically required hereby; (b) second, to Obligations
then due and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by the Administrative Agent in its discretion.

 

5.6.2.            Post-Default Allocation.  Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated, subject to Section 4.5, as
follows:

 

(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to any Agent;

 

(b)           second, to pay the principal of any Overadvances and Protective
Advances;

 

51

--------------------------------------------------------------------------------


 

(c)           third, to all amounts owing to any Agent on Swingline Loans;

 

(d)           fourth, to all amounts constituting fees, indemnities and other
amounts (other than LC Obligations) owing to any Issuing Bank;

 

(e)           fifth, to all Obligations constituting fees (other than Secured
Bank Product Obligations);

 

(f)            sixth, to all Obligations constituting interest (other than
Secured Bank Product Obligations);

 

(g)           seventh, to Cash Collateralization of LC Obligations;

 

(h)           eighth, to all Loans other than Overadvances and Protective
Advances; and

 

(i)            last, to all other Obligations.

 

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of all preceding categories.  If amounts are insufficient to
satisfy a category, Obligations in the category shall be paid on a pro rata
basis.  Amounts distributed with respect to any Secured Bank Product Obligation
shall be calculated using the methodology reported to the Administrative Agent
for such Obligation (but no greater than the maximum amount reported to the
Administrative Agent).  The Administrative Agent shall have no obligation to
calculate the amount of any Secured Bank Product Obligation and may request a
reasonably detailed calculation thereof from the applicable Secured Bank Product
Provider.  If the provider fails to deliver the calculation within five days
following request, the Administrative Agent may assume the amount is zero.  The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement among them
without the consent of any Obligor.  This Section is not for the benefit of or
enforceable by any Obligor, and each Borrower irrevocably waives the right to
direct the application of any payments or Collateral proceeds subject to this
Section.

 

5.6.3.            Erroneous Application. No Agent shall be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.7.         Application of Payments.  While a Trigger Event is in effect, the
ledger balance in the main Dominion Account for the Obligors (other than the
Canadian Borrower) as of the end of a Business Day shall be applied to the
Obligations and the ledger balance in the main Dominion Account for the Canadian
Borrower as of the end of such Business Day shall be applied to the Canadian
Obligations, in each case at the beginning of the next Business Day.  If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of U.S. Borrowers or Canadian Borrower, as the case may
be, and shall be made available to U.S. Borrowers or Canadian Borrower, as the
case may be, as long as no Default or Event of Default exists.  Each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds, and agrees that each Agent shall have the continuing,
exclusive right to apply and reapply same against the applicable Obligations, in
such manner as such Agent deems advisable.

 

52

--------------------------------------------------------------------------------


 

5.8.         Loan Account; Account Stated.

 

5.8.1.            Loan Account.  The Applicable Agent shall maintain in
accordance with its usual and customary practices an account or accounts (“Loan
Account”) evidencing the Debt of Borrowers resulting from each Loan or issuance
of a Letter of Credit from time to time.  Any failure of such Agent to record
anything in the Loan Account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing hereunder.

 

5.8.2.            Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
the Applicable Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.

 

5.9.         Taxes.

 

5.9.1.            Payments Free of Taxes.  All payments by Obligors of
Obligations shall be free and clear of and without reduction for any Taxes,
except as required by Applicable Law.  If Applicable Law requires any Obligor or
any Agent to withhold or deduct any Tax (including backup withholding or
withholding Tax), the withholding or deduction shall be based on information
provided pursuant to Section 5.10 and such Obligor or Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority within the time
required by Applicable Law and within 30 days after such payment is made, shall
deliver to the Applicable Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
such Agent.  If the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Obligor or Obligors
shall be increased as necessary so that the Applicable Agent, the Applicable
Lender or the applicable Issuing Bank, as applicable, receives an amount equal
to the sum it would have received if no such withholding or deduction (including
deductions applicable to additional sums payable under this Section) had been
made.  Without limiting the foregoing, Borrowers shall timely pay all Other
Taxes to the relevant Governmental Authorities.

 

5.9.2.            Payment.  Borrowers shall indemnify, hold harmless and
reimburse (within 10 days after demand therefor) Agents, Lenders and Issuing
Banks for any Indemnified Taxes or Other Taxes (including those attributable to
amounts payable under this Section) withheld or deducted by any Obligor or any
Agent, or paid by any Agent, any Lender or any Issuing Bank, with respect to any
Obligations, Letters of Credit or Loan Documents, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto.  A certificate as
to the amount of any such payment or liability delivered to Borrower Agent by an
Agent, or by a Lender or an Issuing Bank (with a copy to the Applicable Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to the Applicable
Agent a receipt from the Governmental Authority or other evidence of payment
satisfactory to the Applicable Agent.

 

5.10.       Lender Tax Information.

 

5.10.1.          Status of Lenders.  Each Lender shall deliver documentation and
information to the Applicable Agent and Borrower Agent, at the times and in form
required by Applicable Law or reasonably requested by such Agent or Borrower
Agent, sufficient to permit such Agent or Borrowers to determine (a) whether or
not payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any

 

53

--------------------------------------------------------------------------------


 

available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

5.10.2.          Documentation.  If a Borrower is resident for tax purposes in
the United States, any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to the Administrative
Agent and Borrower Agent IRS Form W-9 or such other documentation or information
prescribed by Applicable Law or reasonably requested by the Administrative Agent
or Borrower Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements.  If any Foreign Lender is
entitled to any exemption from or reduction of withholding tax for payments with
respect to the Obligations, it shall deliver to the Administrative Agent and
Borrower Agent, on or prior to the date on which it becomes a Lender hereunder
(and from time to time thereafter upon request by the Administrative Agent or
Borrower Agent, but only if such Foreign Lender is legally entitled to do so),
(a) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow the Administrative Agent and Borrowers to determine the withholding or
deduction required to be made.

 

5.10.3.          Lender Obligations.  Each Lender and each Issuing Bank shall
promptly notify Borrowers and the Applicable Agent of any change in
circumstances that would change any claimed Tax exemption or reduction.  Each
Lender and each Issuing Bank shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Borrowers and Agents for any Taxes,
losses, claims, liabilities, penalties, interest and expenses (including
reasonable attorneys’ fees) incurred by or asserted against a Borrower or an
Agent by any Governmental Authority due to such Lender’s or such Issuing Bank’s
failure to deliver, or inaccuracy or deficiency in, any documentation required
to be delivered by it pursuant to this Section.  Each Lender and each Issuing
Bank authorizes the Applicable Agent to setoff any amounts due to such Agent
under this Section against any amounts payable to such Lender or such Issuing
Bank under any Loan Document.

 

5.11.       Nature and Extent of Each Borrower’s Liability.

 

5.11.1.          Joint and Several Liability.  Each U.S. Borrower agrees that it
is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agents and Secured Parties the prompt payment and performance of,
all Obligations and all agreements under the Loan Documents.  Each U.S. Borrower
agrees that its guaranty obligations hereunder constitute a continuing guaranty
of payment and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by any Agent or any
Secured Party with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by any
Agent or any Secured Party in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any Obligor; (e) any election by
any Agent or any Secured Party in an Insolvency Proceeding for the application
of Section 1111(b)(2) of the Bankruptcy Code; (f)

 

54

--------------------------------------------------------------------------------


 

any borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of
any claims of any Agent or any Secured Party against any Obligor for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

 

5.11.2.          Waivers.

 

(a)           Each U.S. Borrower expressly waives all rights that it may have
now or in the future under any statute, at common law, in equity or otherwise,
to compel Agents or Secured Parties to marshal assets or to proceed against any
Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. 
Each U.S. Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of any
Obligations as long as it is a Borrower.  It is agreed among each U.S. Borrower,
Agents and Secured Parties that the provisions of this Section 5.11 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agents and Secured Parties would decline to make Loans and
issue Letters of Credit.  Each U.S. Borrower acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, Agents and Secured Parties may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11.  If, in taking any action in
connection with the exercise of any rights or remedies, any Agent or any Secured
Party shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each U.S.
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of any Agent or any Secured Party to seek a deficiency
judgment against any Borrower shall not impair any U.S. Borrower’s obligation to
pay the full amount of the Obligations.  Each U.S. Borrower waives all rights
and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person.  The Applicable Agent may bid all or a portion of the Obligations
at any foreclosure, trustee’s or other sale, including any private sale, and the
amount of such bid need not be paid by such Agent but shall be credited against
the Obligations.  The amount of the successful bid at any such sale, whether any
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which any Agent or any
Secured Party might otherwise be entitled but for such bidding at any such sale.

 

5.11.3.          Extent of Liability; Contribution.

 

(a)           Notwithstanding anything herein to the contrary, each U.S.
Borrower’s liability under this Section 5.11 shall be limited to the greater of
(i) all amounts for which such U.S. Borrower is primarily liable, as described
below, and (ii) such U.S. Borrower’s Allocable Amount.

 

55

--------------------------------------------------------------------------------


 

(b)           If any U.S. Borrower makes a payment under this Section 5.11 of
any Obligations (other than amounts for which such Borrower is primarily liable)
(a “Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other U.S. Borrower, exceeds the amount
that such Borrower would otherwise have paid if each U.S. Borrower had paid the
aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Borrower’s Allocable Amount bore to the total Allocable
Amounts of all Borrowers, then such Borrower shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other U.S. Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any U.S. Borrower shall be the maximum
amount that could then be recovered from such Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(c)           Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. 
Agents and Secured Parties shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

 

5.11.4.          Joint Enterprise.  Each Borrower has requested that Agents and
Secured Parties make this credit facility available to Borrowers in order to
finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agents’ and
Secured Parties’ willingness to extend credit and to administer the Collateral
of Borrowers hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

 

5.11.5.          Subordination.  Each Borrower (including Canadian Borrower)
hereby subordinates any claims, including any rights at law or in equity to
payment, subrogation, reimbursement, exoneration, contribution, indemnification
or setoff, that it may have at any time against any other Obligor, howsoever
arising, to the Full Payment of all Obligations.

 

SECTION 6.        CONDITIONS PRECEDENT

 

6.1.         Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2 and Section 6.3, Lenders shall not be
required to fund any requested Loan, issue any Letter of Credit, or otherwise
extend credit to Borrowers hereunder, until the date (“Closing Date”) that each
of the following conditions has been satisfied:

 

(a)           U.S. Revolver Notes shall have been executed by U.S. Borrowers and
Canadian Notes shall have been executed by Canadian Borrower and delivered to
each U.S. Revolver Lender or Canadian Lender that requests issuance of a U.S.
Revolver Note or Canadian Note, as applicable.  Each other Loan Document shall
have been duly executed and delivered to the Administrative Agent by each of the
signatories thereto, and each Obligor shall be in compliance with all terms
thereof.

 

56

--------------------------------------------------------------------------------


 

(b)           The Applicable Agent shall have received acknowledgments of all
filings or recordations necessary to perfect its Liens in the Collateral, as
well as UCC, PPSA and Lien searches and other evidence satisfactory to such
Agent that such Liens are the only Liens upon the Collateral, except Permitted
Liens.

 

(c)           The Applicable Agent shall have received duly executed agreements
establishing each Dominion Account and any related lockbox, in form and
substance, and with financial institutions, satisfactory to the Applicable
Agent.

 

(d)           The Administrative Agent shall have received certificates, in form
and substance satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Borrowers and the other Obligors are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.

 

(e)           Agents shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Each Agent may conclusively
rely on this certificate until it is otherwise notified by the applicable
Obligor in writing.

 

(f)            Agents shall have received a written opinion of (i) Bass, Berry &
Sims PLC, (ii) McGuireWoods, LLP, (iii) Hodgson Russ LLP, (iv) Miller Thomson
LLP, and (v) Osler, Hoskin & Harcourt LLP, in each case in form and substance
satisfactory to Agents.

 

(g)           Agents shall have received copies of the charter documents of each
Obligor (other than the Canadian Borrower), certified as of a recent date by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization, as applicable.  Agents shall have received good standing
certificates, certificates of status, certificates of compliance or analogous
certificates for each Obligor, issued as of a recent date by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification (other than, in the case of
UNFI, South Carolina).

 

(h)           The Administrative Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers, all
in compliance with the Loan Documents.

 

(i)            No material adverse change in the business, assets, Properties,
liabilities, operations or condition (financial or otherwise) of the Obligors,
taken as a whole, or in the quality, quantity or value of any Collateral (it
being understood that a change in the quality, quantity or value of any
Collateral in the Ordinary Course of Business shall not be deemed to be a
material adverse change) shall have occurred since July 28, 2011.

 

(j)            Borrowers shall have paid all fees and expenses to be paid to
each Agent and Lenders on the Closing Date.

 

57

--------------------------------------------------------------------------------


 

(k)           Administrative Agent shall have received a Borrowing Base
Certificate prepared as of April 28, 2012.

 

(l)            The Administrative Agent shall have received evidence
satisfactory to the Administrative Agent as to the repayment in full of the
outstanding Debt under the Existing Term Loan Agreement and the arrangements to
release and terminate the Liens securing such Debt.

 

(m)          Agents and the Lenders shall be satisfied that all Loans (as
defined in the Existing Credit Agreement) made pursuant to the Existing Credit
Agreement and outstanding immediately prior to the Closing Date have been (or,
upon consummation of the Closing Date will be) repaid and defeased in full, and
the Existing Letters of Credit will be continued after the Closing Date as
modified hereby and in accordance with Section 14.18 hereof.

 

6.2.         Conditions Precedent to All Credit Extensions.  Agents, Issuing
Banks and Lenders shall not be required to fund any Loans, arrange for issuance
of any Letters of Credit or grant any other extension of credit to or for the
benefit of Borrowers, unless the following conditions are satisfied:

 

(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 

(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that are subject to materiality or material
adverse effect qualifications, which representations and warranties shall be
true and correct in all respects, and except for representations and warranties
that expressly relate to an earlier date);

 

(c)           All applicable conditions precedent in any other Loan Document
shall be satisfied;

 

(d)           With respect to the issuance of a Letter of Credit, the U.S. LC
Conditions or the Canadian LC Conditions, as the case may be, shall be
satisfied;

 

(e)           Solely with respect to a request of Canadian Loans or the issuance
of a Letter of Credit for the account or benefit of the Canadian Borrower, no
request by the Canada Revenue Agency for payment pursuant to Section 224(1.1) or
any successor section of the ITA or any comparable provision of any other taxing
statute shall have been received by any Person in respect of the Borrowers; and

 

(f)            Solely with respect to a request of Loans in Canadian Dollars or
the issuance of a Letter of Credit for the account or benefit of the Canadian
Borrower, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls that in the reasonable opinion of the Canadian Agent, the
Required Lenders (in the case of any Loans to be denominated in Canadian
Dollars) or the applicable Issuing Bank (in the case of any Letter of Credit to
be denominated in Canadian Dollars) would make it impracticable for such credit
extension to be denominated in Canadian Dollars.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, the Applicable Agent
shall have received such

 

58

--------------------------------------------------------------------------------


 

other information, documents, instruments and agreements as it deems appropriate
in connection therewith.

 

6.3.         Conditions Precedent to Canadian Loans and Letters of Credit for
Canadian Borrower.  Agents, Issuing Banks and Lenders shall not be required to
fund any Canadian Loans, arrange for issuance of any Letters of Credit for the
account or benefit of the Canadian Borrower or grant any other accommodation to
or for the benefit of the Canadian Borrower, until the date that Administrative
Agent shall have completed a field examination and appraisal with respect to the
Canadian Borrower, with results satisfactory to the Administrative Agent.

 

SECTION 7.        COLLATERAL

 

7.1.         Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each U.S. Borrower hereby grants to
Administrative Agent, for the benefit of Secured Parties, a continuing security
interest in and Lien upon all of the following Property of such U.S. Borrower,
whether now owned or hereafter acquired, and wherever located:

 

(a)           all Accounts;

 

(b)           all Chattel Paper, including electronic chattel paper, arising out
of or related to Accounts or Inventory;

 

(c)           all Commercial Tort Claims against any third party, including
those shown on Schedule 9.1.16, arising out of or relating to Inventory,
Accounts or other Collateral (provided that any Commercial Tort Claim not listed
on Schedule 9.1.16 on the Closing Date shall be the subject of a specific grant
of a security interest therein as provided in Section 7.4.1);

 

(d)           all Deposit Accounts in which the proceeds of Accounts, Inventory
or other Collateral are deposited or maintained, and money constituting such
proceeds;

 

(e)           all Documents arising out of or related to Accounts or Inventory;

 

(f)            all General Intangibles, including Payment Intangibles, arising
out of or related to Accounts or Inventory;

 

(g)           all Inventory;

 

(h)           all Instruments arising out of or related to Accounts or
Inventory;

 

(i)            all Investment Property arising out of Accounts or Inventory;

 

(j)            all Letter-of-Credit Rights arising out of or related to Accounts
or Inventory;

 

(k)           all Supporting Obligations arising out of or related to Accounts
or Inventory;

 

(l)            all monies, whether or not in the possession or under the control
of an Agent, a Lender or a bailee or Affiliate of an Agent or a Lender,
including any Cash Collateral, in each case to the extent arising out of
Accounts or Inventory;

 

(m)          Certificated Securities arising out of Accounts or Inventory;

 

(n)           contract rights arising out of or related to Accounts or
Inventory;

 

59

--------------------------------------------------------------------------------


 

(o)                                 Security Entitlements arising out of
Accounts or Inventory;

 

(p)                                 Uncertificated Securities arising out of
Accounts or Inventory;

 

(q)                                 all accessions to, substitutions for, and
all replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies
covering, and claims against any Person for loss, damage or destruction of, any
Collateral; and

 

(r)                                    all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing.

 

7.2.                            Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.                                     Deposit Accounts.  To further secure
the prompt payment and performance of all Obligations, each U.S. Borrower hereby
grants to Administrative Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of such U.S. Borrower that constitutes Collateral, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept. 
Each U.S. Borrower hereby authorizes and directs each bank or other depository
to deliver to Administrative Agent, upon request while a Trigger Event is in
effect, all balances in any Deposit Account maintained by such U.S. Borrower
that constitutes Collateral, without inquiry into the authority or right of
Administrative Agent to make such request.

 

7.2.2.                                     Cash Collateral.  Any Cash Collateral
may be invested, at Administrative Agent’s discretion (and with the consent of
U.S. Borrowers, as long as no Event of Default exists), but Administrative Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any U.S. Borrower, and shall have no responsibility for any investment or
loss.  Each U.S. Borrower hereby grants to Administrative Agent, for the benefit
of Secured Parties and as security for the Obligations, a security interest in
all Cash Collateral held from time to time and all proceeds thereof, whether
held in a Cash Collateral Account or otherwise.  Administrative Agent may apply
Cash Collateral to the payment of Obligations as they become due, in such order
as Administrative Agent may elect.  Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Administrative Agent,
and no Borrower or other Person shall have any right to any Cash Collateral,
until Full Payment of all Obligations.

 

7.3.                            [Intentionally Omitted.]

 

7.4.                            Other Collateral.

 

7.4.1.                                     Commercial Tort Claims.  U.S.
Borrowers shall promptly notify Administrative Agent in writing if any U.S.
Borrower has a Commercial Tort Claim that constitutes Collateral (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than U.S.$1,000,000), shall promptly supplement Schedule 9.1.16 to include such
claim, and shall take such actions as Administrative Agent deems appropriate to
subject such claim to a duly perfected, first priority Lien in favor of
Administrative Agent (for the benefit of Secured Parties).

 

7.4.2.                                     Certain After-Acquired Collateral. 
U.S. Borrowers shall promptly notify Administrative Agent in writing if, after
the Closing Date, any U.S. Borrower obtains any interest in any Collateral
consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Investment Property or Letter-of-Credit Rights and, upon
Administrative Agent’s request, shall promptly take such actions as
Administrative Agent deems appropriate to effect Administrative Agent’s duly
perfected, first priority

 

60

--------------------------------------------------------------------------------


 

Lien upon such Collateral, including obtaining any appropriate possession,
control agreement or Lien Waiver.  If any Collateral is in the possession of a
third party, at Administrative Agent’s request, U.S. Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Administrative Agent.

 

7.5.                            No Assumption of Liability.  The Lien on
Collateral granted hereunder is given as security only and shall not subject any
Agent or any Lender to, or in any way modify, any obligation or liability of
Borrowers relating to any Collateral.

 

7.6.                            Further Assurances.  Promptly upon request, U.S.
Borrowers shall deliver such instruments, assignments, or other documents or
agreements, and shall take such actions, as Administrative Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
U.S. Borrower authorizes Administrative Agent to file any financing statement
and agrees that any such financing statements may describe the Collateral as
being of an equal or lesser scope, or with greater or lesser detail, than as set
forth in Section 7.1.

 

SECTION 8.                         COLLATERAL ADMINISTRATION

 

8.1.                            Borrowing Base Certificates.  By the 20th day of
each Fiscal Period (or, during any period during which (a) an Event of Default
has occurred and is continuing or (b) Aggregate Availability at any time is less
than 12.5% of the Aggregate Borrowing Base (until such time that Aggregate
Availability equals or exceeds 12.5% of the Aggregate Borrowing Base for thirty
(30) consecutive days), by the last Business Day of each week), Borrowers shall
deliver to Administrative Agent (and Administrative Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate prepared as of the close of
business of the previous Fiscal Period or week, as the case may be, and at such
other times as Administrative Agent may request.

 

8.2.                            Administration of Accounts.

 

8.2.1.                                     Records and Schedules of Accounts. 
Each Borrower shall, and shall cause each other Obligor to, keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to Administrative Agent,
on such periodic basis as Administrative Agent reasonably may request.  Each
Borrower shall also provide to Administrative Agent, on or before the 20th day
of each Fiscal Period, a detailed aged trial balance of all Accounts as of the
end of the preceding Fiscal Period, specifying each Account’s Account Debtor
name and address, amount, invoice date and due date, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Administrative
Agent may reasonably request.  If Eligible Accounts shown on any such aged trial
balance in an aggregate face amount of U.S.$2,000,000 or more cease to be
Eligible Accounts, Borrowers shall notify Administrative Agent of such
occurrence promptly (and in any event within three Business Days) after any
Borrower has knowledge thereof.

 

8.2.2.                                     Taxes.  If an Account of any Obligor
includes a charge for any unpaid Taxes, each Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Obligor and to charge Obligors therefor; provided, however, that
no Agent nor any Lender shall be liable for any Taxes that may be due from
Obligors or with respect to any Collateral.

 

8.2.3.                                     Account Verification.  Regardless of
whether a Default or Event of Default exists, Administrative Agent shall have
the right at any time, in the name of Administrative Agent, any

 

61

--------------------------------------------------------------------------------


 

designee of Administrative Agent or any Obligor, to verify the validity, amount
or any other matter relating to any Accounts of Obligors by mail, telephone or
otherwise.  Borrowers shall, and shall cause each other Obligor to, cooperate
fully with Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.

 

8.2.4.                                     Maintenance of Dominion Account. 
Borrowers shall, and shall cause each other Obligor to, maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agents. 
Borrowers shall, and shall cause each other Obligor to, obtain an agreement (in
form and substance satisfactory to the Applicable Agent) from each lockbox
servicer and Dominion Account bank, to the extent necessary to establish the
Applicable Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by the Applicable Agent at any time while a Trigger Event
is in effect, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges.  If a Dominion Account is not
maintained with Bank of America, the Applicable Agent may, at any time while a
Trigger Event is in effect, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America.  Agents and
Lenders assume no responsibility to Obligors for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.

 

8.2.5.                                     Proceeds of Collateral.  Borrowers
shall, and shall cause each other Obligor to, request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account) or a Deposit Account that is subject to a
Deposit Account Control Agreement.  If any Borrower or Subsidiary receives cash
or Payment Items with respect to any Collateral, it shall hold same in trust for
the Applicable Agent and promptly (not later than the next Business Day) deposit
same into a Dominion Account or a Deposit Account that is subject to a Deposit
Account Control Agreement.

 

8.3.                            Administration of Inventory.

 

8.3.1.                                     Records and Reports of Inventory. 
Each Borrower shall, and shall cause each other Obligor to, keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Administrative Agent inventory and reconciliation
reports in form satisfactory to Administrative Agent, on such periodic basis as
Administrative Agent reasonably may request, but at least once during each
Fiscal Period, not later than the twentieth (20th) day of such Fiscal Period. 
Each Borrower shall conduct a physical inventory at least once per calendar year
(and on a more frequent basis if requested by Administrative Agent when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Administrative Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Administrative Agent may request.  Administrative
Agent may participate in and observe each physical count.

 

8.3.2.                                     Returns of Inventory.  No Borrower or
Obligor shall return any Inventory to a supplier, vendor or other Person,
whether for cash, credit or otherwise, unless (a) such return is in the Ordinary
Course of Business; (b) no Default, Event of Default, U.S. Revolver Overadvance
or Canadian Overadvance exists or would result therefrom; (c) Administrative
Agent is promptly notified if the aggregate Value of all Inventory returned in
any Fiscal Period exceeds U.S.$1,000,000; and (d) any payment received by an
Obligor for a return is promptly remitted to the Applicable Agent for
application to the applicable Obligations.

 

8.3.3.                                     Acquisition, Sale and Maintenance. 
No Borrower shall, and each Borrower shall cause each other Obligor not to,
acquire or accept any Inventory on consignment or approval, and

 

62

--------------------------------------------------------------------------------


 

shall take all steps to assure that all Inventory is produced in accordance with
Applicable Law in all material respects, including the FLSA.  No Borrower shall,
and each Borrower shall cause each other Obligor not to, sell any Inventory on
consignment or approval or any other basis under which the customer may return
or require a Borrower or other Obligor to repurchase such Inventory.  Borrowers
shall, and shall cause each other Obligor to, use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

8.4.                            [Intentionally Omitted.]

 

8.5.                            Cash Management; Administration of Deposit
Accounts.  Each Borrower shall, and shall cause each other Obligor to, cause
Bank of America to be such Borrower’s or Obligor’s principal U.S. depository
bank and Royal Bank of Canada or Bank of America-Canada Branch to be the
principal Canadian depository bank, including for the maintenance of operating
accounts and Deposit Accounts, lockbox administration, funds transfer,
information reporting services and other treasury management services.  All
Deposit Accounts maintained by Obligors, including all Dominion Accounts, are
set forth on the Perfection Certificates.  Each Borrower shall, and shall cause
each other Obligor to, take all actions necessary to establish the Applicable
Agent’s control of each such Deposit Account (other than (a) an account
exclusively used for payroll, payroll taxes or employee benefits, (b) an account
containing not more than U.S.$100,000 at any time, (c) a zero balance account or
(d) that certain account held by the Canadian Borrower at Desjardin Bank as
further described on the Perfection Certificate for the Canadian Borrower;
provided that such account contains not more than CD$1,000,000 at any time and
the funds in such account are swept at least weekly to a Deposit Account held by
the Canadian Borrower that is subject to a Deposit Account Control Agreement) by
causing, to the extent necessary, each institution maintaining any such Deposit
Account for an Obligor to enter into a Deposit Account Control Agreement.  Each
Borrower shall, and shall cause each other Obligor to, be the sole account
holder of each Deposit Account of such Obligor and shall not allow any other
Person (other than the Applicable Agent) to have control over a Deposit Account
or any Property deposited therein.  Each Borrower shall, and shall cause each
other Obligor to, promptly notify the Administrative Agent of any opening or
closing of a Deposit Account and, with the consent of the Administrative Agent,
will amend the applicable Perfection Certificate to reflect same.

 

8.6.                            General Provisions.

 

8.6.1.                                     Location of Collateral.  All tangible
items of Collateral, other than Inventory in transit, shall at all times be kept
by Borrowers at the business locations set forth in Schedule 8.6.1, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; (b) store Collateral with an aggregate value not to exceed
$50,000 at any temporary location for a period not to exceed 90 days for
purposes of conducting, in the Ordinary Course of Business, discount sales with
respect to such Collateral; provided that the aggregate value of all Collateral
located at all such temporary locations, together with (i) the aggregate value
of all Collateral (as defined in the Security Agreement) located at temporary
locations in accordance with Section 3.1.1 of the Security Agreement and
(ii) the aggregate value of all Collateral (as defined in the Canadian Security
Agreement) located at temporary locations in accordance with Section 3.1.1 of
the Canadian Security Agreement, shall not exceed $250,000 at any time; and
(c) move Collateral to another location in the United States or Canada, upon 30
Business Days’ prior written notice to Administrative Agent.

 

63

--------------------------------------------------------------------------------


 

8.6.2.                                     Insurance of Collateral; Condemnation
Proceeds.

 

(a)                                 Each Borrower shall, and shall cause each
other Obligor to, maintain insurance with respect to the Collateral, covering
casualty, hazard, theft, malicious mischief, flood and other risks, in amounts,
with endorsements and with insurers (with a Best’s Financial Strength Rating of
at least A–VII, unless otherwise approved by Administrative Agent) satisfactory
to Administrative Agent.  All proceeds with respect to Collateral under each
policy shall be payable to the Applicable Agent.  From time to time upon
request, Borrowers shall, and shall cause each other Obligor to, deliver to
Administrative Agent the originals or certified copies of its insurance policies
and updated flood plain searches.  Unless the Applicable Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Applicable Agent as loss payee; (ii) requiring 30 days’ prior written notice to
the Applicable Agent in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Applicable Agent shall not
be impaired or invalidated by any act or neglect of any Obligor or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.  If any Obligor fails to provide and pay for
any insurance, each Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor.  Each Borrower agrees to
deliver, and shall cause each other Obligor to deliver, to Applicable Agent,
promptly as rendered, copies of all reports made to insurance companies.  While
no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds of any insurance with respect to
Collateral are delivered to Applicable Agent.  If an Event of Default exists,
only Agents shall be authorized to settle, adjust and compromise such claims.

 

(b)                                 Any proceeds of insurance with respect to
Collateral and any awards arising from condemnation of any Collateral shall be
paid to Applicable Agent.  Any such proceeds or awards that relate to Inventory
shall be applied to payment of the U.S. Revolver Loans (to the extent such
Inventory is owned by the U.S. Borrowers) or the Canadian Loans (to the extent
such Inventory is owned by the Canadian Borrower), and then to any other
Obligations outstanding.

 

8.6.3.                                     Protection of Collateral.  All
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping any Collateral, all Taxes payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by any
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Borrowers.  No Agent shall be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in such Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrowers’ sole risk.

 

8.6.4.                                     Defense of Title to Collateral.  Each
Borrower shall at all times defend its title to Collateral and each Agent’s
Liens therein against all Persons, claims and demands whatsoever, except
Permitted Liens.

 

8.7.                            Power of Attorney.  Each Borrower hereby
irrevocably constitutes and appoints each Agent (and all Persons designated by
any Agent) as such Borrower’s true and lawful attorney (and agent-in-fact) for
the purposes provided in this Section.  Each Agent, or each Agent’s designees,
may, without notice and in either its or a Borrower’s name, but at the cost and
expense of Borrowers:

 

(a)                                 Endorse a Borrower’s name on any Payment
Item or other proceeds of Collateral (including proceeds of insurance) that come
into such Agent’s possession or control; and

 

(b)                                 During the continuance of an Event of
Default, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or

 

64

--------------------------------------------------------------------------------


 

otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as such Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower that comes into the possession of such Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use a Borrower’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies covering Collateral;
(xi) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Borrower is a beneficiary; and (xii) take all other actions as such Agent deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.

 

SECTION 9.                         REPRESENTATIONS AND WARRANTIES

 

9.1.                            General Representations and Warranties.  To
induce Agents and Lenders to enter into this Agreement and to make available the
U.S. Revolver Commitments, Canadian Commitments, Loans and Letters of Credit,
Borrowers represent and warrant that:

 

9.1.1.                                     Organization and Qualification.  Each
Borrower and Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.  Each Borrower and
Subsidiary is duly qualified, authorized to do business and in good standing as
a foreign corporation, partnership or limited liability company, as applicable,
in each jurisdiction where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.

 

9.1.2.                                     Power and Authority.  Each Obligor is
duly authorized to execute, deliver and perform its Loan Documents.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor;
(c) violate or cause a default under any Applicable Law or Material Contract; or
(d) result in or require the imposition of any Lien (other than Permitted Liens)
on any Property of any Obligor.

 

9.1.3.                                     Enforceability.  Each Loan Document
is a legal, valid and binding obligation of each Obligor party thereto,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

9.1.4.                                     Capital Structure.  Schedule 9.1.4
shows, as of the Closing Date, for each Borrower and Subsidiary, its name, its
jurisdiction of organization, its authorized and issued Equity Interests, the
holders of its Equity Interests (other than with respect to UNFI), and all
agreements binding on such holders with respect to their Equity Interests. 
Except as disclosed on Schedule 9.1.4, in the five years preceding the Closing
Date, no Borrower or Subsidiary has acquired all or substantially all of the
assets of any other Person nor been the surviving entity in a merger,
amalgamation or combination.  Each Borrower has good title to its Equity
Interests in its Subsidiaries, subject only to the Applicable Agent’s Lien, and
all such Equity Interests are duly issued, fully paid and non-assessable.  There
are no outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, convertible

 

65

--------------------------------------------------------------------------------


 

interests, phantom rights or powers of attorney relating to Equity Interests of
any Borrower (other than UNFI) or any Subsidiary.

 

9.1.5.                                     Title to Properties; Priority of
Liens.  Each Borrower and Subsidiary has good and marketable title to (or valid
leasehold interests in) all of its Real Estate, and good title to all of its
material personal Property, including all Property reflected in any financial
statements delivered to Administrative Agent or Lenders, in each case free of
Liens except Permitted Liens.  Each Borrower and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.  All Liens of the Applicable Agent in
the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over the Applicable
Agent’s Liens.

 

9.1.6.                                     Accounts.  Administrative Agent may
rely, in determining which Accounts are Eligible Accounts, on all statements and
representations made by Borrowers with respect thereto.  Borrowers warrant, with
respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate, that:

 

(a)                                 it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;

 

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods or rendition of services in the Ordinary Course of
Business, and substantially in accordance with any purchase order, contract or
other document relating thereto;

 

(c)                                  it is for a sum certain, maturing as stated
in the invoice covering such sale or rendition of services, a copy of which has
been furnished or is available to Administrative Agent on request;

 

(d)                                 it is not subject to any offset, Lien (other
than Applicable Agent’s Lien), deduction, defense, dispute, counterclaim or
other adverse condition except as arising in the Ordinary Course of Business and
disclosed to Administrative Agent; and it is absolutely owing by the Account
Debtor, without contingency in any respect;

 

(e)                                  no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to any Agent (regardless of
whether, under the UCC or PPSA, as applicable, the restriction is ineffective),
and the applicable Borrower is the sole payee or remittance party shown on the
invoice;

 

(f)                                   no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Administrative Agent hereunder;
and

 

(g)                                  to the best of Borrowers’ knowledge,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

66

--------------------------------------------------------------------------------


 

9.1.7.                                     Financial Statements.  The
consolidated balance sheets, and related statements of income, cash flow and
shareholder’s equity, of Borrowers and Subsidiaries that have been and are
hereafter delivered to Administrative Agent and Lenders, are prepared in
accordance with GAAP, and at the time of delivery fairly present the financial
positions and results of operations of Borrowers and Subsidiaries at the dates
and for the periods indicated (in the case of interim statements, subject to
year-end adjustments and the absence of footnotes).  All projections delivered
from time to time to Administrative Agent and Lenders have been prepared in good
faith, based on assumptions believed by the management of Borrowers to be
reasonable in light of the circumstances at the time of preparation.  Since
July 28, 2011, there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect.  No financial statement at any time delivered to
Administrative Agent or Lenders contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make such statement
not materially misleading, in light of the circumstances under which they were
made.  The Borrowers and the other Obligors are Solvent.

 

9.1.8.                                     Surety Obligations.  No Borrower or
Subsidiary is obligated as surety or indemnitor under any bond or other contract
that assures payment or performance of any obligation of any other Person,
except as permitted hereunder.

 

9.1.9.                                     Taxes.  Each Borrower and Subsidiary
has filed all federal, state, provincial and local tax returns and other reports
that it is required by law to file, and has paid, or made provision for the
payment of, all Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested.  The provision for Taxes
on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.

 

9.1.10.                              Brokers.  There are no brokerage
commissions, finder’s fees or investment banking fees payable in connection with
any transactions contemplated by the Loan Documents.

 

9.1.11.                              Intellectual Property.  Each Borrower and
Subsidiary owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business, without conflict with any rights of
others that could reasonably be expected to have a Material Adverse Effect. 
There is no pending or, to any Borrower’s knowledge, threatened Intellectual
Property Claim with respect to any Borrower, any Subsidiary or any of their
Property (including any Intellectual Property) that could reasonably be expected
to have a Material Adverse Effect.  Except as disclosed on Schedule 9.1.11, no
Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Intellectual Property, other than de minimis
amounts.  All Intellectual Property owned by any Borrower or Subsidiary is shown
on Schedule 9.1.11.

 

9.1.12.                              Governmental Approvals.  Each Borrower and
Subsidiary has, is in compliance with, and is in good standing with respect to,
all applicable Governmental Approvals necessary to conduct its business and to
own, lease and operate its Properties, except where noncompliance or the failure
to be in good standing could not reasonably be expected to have a Material
Adverse Effect.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

9.1.13.                              Compliance with Laws.  Each Borrower and
Subsidiary has duly complied, and its Properties and business operations are in
compliance, in all material respects with all Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  There have been no citations, notices or orders of noncompliance issued
to any Borrower or Subsidiary

 

67

--------------------------------------------------------------------------------


 

under any Applicable Law, except where such noncompliance could not reasonably
be expected to have a Material Adverse Effect.  No Inventory has been produced
in violation of the FLSA.

 

9.1.14.                              Compliance with Environmental Laws.  Except
as disclosed on Schedule 9.1.14, no Borrower’s or Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any pending (or, to
the knowledge of any Borrower or Subsidiary, threatened) federal, state,
provincial, territorial or local investigation to determine whether any remedial
action is needed to address any environmental pollution, hazardous material or
environmental clean-up.  No Borrower or Subsidiary has received any
Environmental Notice.  No Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it,
if the same could reasonably be expected to have a Material Adverse Effect.

 

9.1.15.                              Burdensome Contracts.  No Borrower or
Subsidiary is a party or subject to any contract, agreement or charter
restriction that could reasonably be expected to have a Material Adverse
Effect.  No Borrower or Subsidiary is party or subject to any Restrictive
Agreement, except as shown on Schedule 9.1.15.  No such Restrictive Agreement
prohibits the execution, delivery or performance of any Loan Document by an
Obligor.

 

9.1.16.                              Litigation.  Except as shown on Schedule
9.1.16, there are no proceedings or investigations pending or, to any Borrower’s
knowledge, threatened against any Borrower or Subsidiary, or any of their
businesses, operations, Properties or condition (financial or otherwise), that
(a) relate to any Loan Documents or transactions contemplated thereby; or
(b) could reasonably be expected to be determined adversely to such Borrower or
Subsidiary, and if so determined, to have a Material Adverse Effect.  Except as
shown on such Schedule or otherwise disclosed to the Administrative Agent in
writing, no Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
U.S.$1,000,000).  No Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.

 

9.1.17.                              No Defaults.  No event or circumstance has
occurred or exists that constitutes a Default or Event of Default.  No Borrower
or Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract if such default could reasonably be expected to
result in a termination of such Material Contract prior to the time that it
otherwise would terminate in the absence of such default.  There is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.

 

9.1.18.                              ERISA; Canadian Plans.  Except as disclosed
on Schedule 9.1.18:

 

(a)                                 No Obligor has any Pension Plan or
Multiemployer Plan.  Each Pension Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code, and other federal and state
laws except to the extent any such noncompliance could not reasonably be
expected to have a Material Adverse Effect.  Each Obligor and ERISA Affiliate
has in all material respects met all applicable requirements under the Code,
ERISA and the Pension Protection Act of 2006, and no application for a waiver of
the minimum funding standards or an extension of any amortization period has
been made with respect to any Pension Plan, except to the extent such events or
circumstances could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 There are no pending or, to the knowledge of
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Pension Plan or any Canadian Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no

 

68

--------------------------------------------------------------------------------


 

prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan or any prohibited investment transaction or
violation of any duty of an administrator with respect to any Canadian Plan that
has resulted in or could reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; (iv) no Obligor or ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA; and (v) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is at least 60%, and no Obligor or
ERISA Affiliate knows of any fact or circumstance that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of such date, except to the extent such events or
circumstances could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Each Canadian Plan, other than a Canadian
MEPP (and, to the knowledge of the Canadian Borrower and its Subsidiaries, each
Canadian Plan that is a Canadian MEPP) is administered in compliance in all
material respects with Applicable Laws.  Each Canadian Plan, other than a
Canadian MEPP (and, to the knowledge of the Canadian Borrower and its
Subsidiaries, each Canadian Plan that is a Canadian MEPP) that is intended to
qualify for tax-preferred status is, to the extent applicable, duly registered
under applicable pension standards laws and the Income Tax Act (Canada), or is
otherwise administered in such a manner as to qualify for such tax-preferred
status, and in all cases, to the knowledge of the Canadian Borrower and its
Subsidiaries, nothing has occurred which would prevent, or cause the loss of,
such qualification.  The Canadian Borrower and its Subsidiaries have made all
required contributions to each Canadian Plan, and no application for, or
adoption of, solvency funding relief pursuant to the Pension Benefits Act
(Ontario) or applicable pension standards legislation of another Canadian
jurisdiction has been made with respect to any Canadian Plan.

 

(e)                                  (i) No Canadian Pension Event has occurred
or is reasonably expected to occur; (ii) no Canadian Plan that is a registered
pension plan, other than a Canadian MEPP, has any Unfunded Pension Liability;
(iii) neither the Canadian Borrower nor any of its Subsidiaries has incurred, or
reasonably expects to incur, any liability under the Pension Benefits Act
(Ontario) or applicable pension standards legislation of another Canadian
jurisdiction or under the Income Tax Act (Canada) (other than contributions or
premiums due and not delinquent to such a plan or the Pension Benefits Guarantee
Fund (Ontario)); and (iv) neither the Canadian Borrower nor any of its
Subsidiaries has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under the Pension Benefits
Act (Ontario) or applicable pension standards legislation of another Canadian
jurisdiction or under the Income Tax Act (Canada), would result in such
liability) with respect to a Canadian MEPP.

 

(f)                                   With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

69

--------------------------------------------------------------------------------


 

9.1.19.                              Trade Relations.  Except to the extent that
the same could not reasonably be expected to have a Material Adverse Effect,
(a) there exists no actual or threatened termination, limitation or modification
of any business relationship between any Borrower or Subsidiary and any customer
or supplier, or any group of customers or suppliers and (b) there exists no
condition or circumstance that could reasonably be expected to impair the
ability of any Borrower or Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Closing Date.

 

9.1.20.                              Labor Relations.  Except as described on
Schedule 9.1.20, (a) no Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement
and (b) there are no material grievances, disputes or controversies with any
union or other organization of any Borrower’s or Subsidiary’s employees, or, to
any Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining, except those that could not reasonably be
expected to have a Material Adverse Effect.

 

9.1.21.                              Payable Practices.  No Borrower or
Subsidiary has made any material change in its historical accounts payable
practices from those in effect on the Closing Date.

 

9.1.22.                              Not a Regulated Entity.  No Obligor is
(a) an “investment company” or a “person directly or indirectly controlled by or
acting on behalf of an investment company” within the meaning of the Investment
Company Act of 1940; or (b) subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any public utilities code or any other Applicable
Law, in each case regarding its authority to incur Debt.

 

9.1.23.                              Margin Stock.  No Borrower or Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors, except in compliance with applicable requirements of such
regulations.

 

9.1.24.                              PACA and PSA.  No PACA Claims or PSA Claims
are pending or, to the Borrowers’ knowledge, threatened, against any of the
Borrowers or their Subsidiaries.

 

9.1.25.                              Excluded Subsidiaries.  Except as set forth
on Schedule 9.1.25, none of the Excluded Subsidiaries engage in any trade or
business or own any assets or have any outstanding Debt.  Each Excluded
Subsidiary is an Immaterial Subsidiary.

 

9.1.26.                              Perfection Certificate.  Each Obligor has
previously delivered to the Administrative Agent a certificate signed by such
Obligor and entitled “Perfection Certificate” (each, a “Perfection
Certificate”).  Each Borrower, for itself and on behalf of each other Obligor,
represents and warrants to the Secured Parties and the Administrative Agent as
follows: (a) such Obligor’s exact legal name is that indicated on the Perfection
Certificate delivered by such Obligor and on the signature page hereof (to the
extent applicable), (b) such Obligor is an organization of the type, and is
organized in the jurisdiction, set forth in such Perfection Certificate,
(c) such Perfection Certificate accurately sets forth such Obligor’s
organizational identification number or accurately states that such Obligor has
none, (d) such Perfection Certificate accurately sets forth such Obligor’s place
of business or, if more than one, its chief executive office, as well as such
Obligor’s mailing address, if different, (e) all other information set forth on
such Perfection Certificate pertaining to such Obligor is accurate and complete,
and (f) except as disclosed to the Applicable Agent in writing, there has been
no material change (it being understood that a change in the account number of
any deposit account, security account or investment account set forth

 

70

--------------------------------------------------------------------------------


 

therein shall be deemed to be a material change) in any of such information
since the date on which such Perfection Certificate was signed by such Obligor.

 

9.2.                            Complete Disclosure.  The Loan Documents, taken
as a whole, do not contain any untrue statement of a material fact or fail to
disclose any material fact necessary to make the statements contained therein,
under the circumstances under which they were made, not materially misleading. 
There is no fact or circumstance that any Obligor has failed to disclose to
Administrative Agent in writing that could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 10.                  COVENANTS AND CONTINUING AGREEMENTS

 

10.1.                     Affirmative Covenants.  As long as any U.S. Revolver
Commitments, Canadian Commitments or Obligations are outstanding, Borrowers
shall, and shall cause each Subsidiary to:

 

10.1.1.                              Inspections; Appraisals.

 

(a)                                 Permit any Agent from time to time, subject
(except when a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets and results of operations.  Lenders may participate in any
such visit or inspection, at their own expense.  No Agent or Lender shall have
any duty to any Obligor to make any inspection, nor to share any results of any
inspection, appraisal or report with any Obligor.  Borrowers acknowledge that
all inspections, appraisals and reports are prepared by Agents and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.  Each
Obligor that keeps records relating to Collateral in the Province of Québec
shall at all times keep a duplicate copy thereof at a location outside the
Province of Québec.

 

(b)                                 Reimburse Agents for all charges, costs and
expenses of Agents in connection with (i) examinations of any Obligor’s books
and records or any other financial or Collateral matters as Agents, in their
discretion, deem appropriate, for one examination per Loan Year (or up to two
examinations during any twelve month period that begins on the first date that
Aggregate Availability is less than 20% of the Aggregate Borrowing Base); and
(ii) appraisals of Inventory Agents, in their discretion, deem appropriate, for
one appraisal per Loan Year (or up to two appraisals during any twelve month
period that begins on the first date that Aggregate Availability is less than
20% of the Aggregate Borrowing Base); provided, however, that if an examination
or appraisal is initiated during a Default or Event of Default, all charges,
costs and expenses therefor shall be reimbursed by Borrowers without regard to
such limits; and provided, further, that to the extent any examinations or
appraisals are conducted in connection with a Permitted Acquisition pursuant to
clause (v) of the definition thereof, such examinations and appraisals shall not
be included as examinations and appraisals subject to the reimbursement
limitations set forth in clauses (i) and (ii) above.  Borrowers agree to pay
Agents’ then standard charges for examination activities, including the standard
charges of Agents’ internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.  This Section shall not be
construed to limit Agents’ right to use third parties for such purposes.

 

10.1.2.                              Financial and Other Information.  Keep
adequate records and books of account with respect to its business activities,
in which proper entries are made in accordance with GAAP reflecting all
financial transactions; and furnish to Administrative Agent and Lenders:

 

(a)                                 as soon as available, and in any event
within 120 days after the close of each Fiscal Year, the Form 10-K of Borrower
Agent as of the end of such Fiscal Year, as filed with the

 

71

--------------------------------------------------------------------------------


 

Securities and Exchange Commission, which shall contain the unqualified, audited
financial statements of Borrower Agent and its Subsidiaries as of the end of
such Fiscal Year, on a consolidated basis, certified (without qualification) by
a firm of independent certified public accountants of recognized standing
selected by Borrowers and reasonably acceptable to Administrative Agent (it
being understood that any of the top eight U.S. accounting firms are acceptable
to Administrative Agent), and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to the
Administrative Agent;

 

(b)                                 as soon as available, and in any event
within 45 days after the end of each Fiscal Quarter, the Form 10-Q of Borrower
Agent as of the end of such Fiscal Quarter and the Fiscal Year to date, as filed
with the Securities and Exchange Commission, which shall contain unaudited,
interim financial statements of Borrower Agent and its Subsidiaries as of the
end of such Fiscal Quarter and for the portion of the Fiscal Year then elapsed,
on a consolidated basis, and shall set forth in comparative form figures for the
corresponding periods of the preceding Fiscal Year, certified by the principal
financial or accounting officer of Borrower Agent as having been prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such Fiscal Quarter and the portion of the Fiscal Year then
elapsed, subject to year-end adjustments and the absence of footnotes;

 

(c)                                  concurrently with delivery of financial
statements under clauses (a) and (b) above, or more frequently if requested by
Administrative Agent while a Default or Event of Default exists, a Compliance
Certificate executed by the principal financial or accounting officer of
Borrower Agent;

 

(d)                                 concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to Borrower Agent by its accountants in connection
with such financial statements;

 

(e)                                  as soon as available, and in any event
within 30 days after the end of each Fiscal Quarter, or more frequently if
requested by Administrative Agent while a Default or Event of Default exists, an
Aggregate Availability Certificate executed by the principal financial or
accounting officer of Borrower Agent;

 

(f)                                   not later than the fifteenth (15th) day of
each Fiscal Year, projections of Borrowers’ consolidated balance sheets, results
of operations, cash flow, Aggregate Availability, U.S. Revolver Availability and
Canadian Availability for such Fiscal Year, Fiscal Quarter by Fiscal Quarter and
for the next three Fiscal Years, Fiscal Year by Fiscal Year;

 

(g)                                  promptly after the sending or filing
thereof, copies of any proxy statements, financial statements or reports that
any Borrower has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
that any Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by a Borrower to the public
concerning material changes to or developments in the business of such Borrower;
and

 

(h)                                 such other reports and information
(financial or otherwise) as any Agent reasonably may request from time to time
in connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.

 

Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered

 

72

--------------------------------------------------------------------------------


 

on the date (i) on which the Borrower Agent posts such documents, or provides a
link thereto on the Borrower Agent’s website on the Internet at the website
address listed on its signature page hereto; or (ii) on which such documents are
posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower Agent shall notify the Administrative Agent and each Lender (by
fax transmission or other electronic mail transmission) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

10.1.3.                              Notices.  Notify Administrative Agent and
Lenders in writing, promptly after a Borrower’s obtaining knowledge thereof, of
any of the following that affects an Obligor:  (a) the written threat or
commencement of any proceeding or investigation, whether or not covered by
insurance, that reasonably could be expected to be determined adversely and, if
so determined, to have a Material Adverse Effect; (b) any pending or threatened
labor dispute, strike or walkout, or the expiration of any material labor
contract; (c) any default (if such default could reasonably be expected to
result in a termination of such Material Contract prior to the time that it
otherwise would terminate in the absence of such default) under, or termination
of, a Material Contract; (d) the existence of any Default or Event of Default;
(e) any judgment in an amount exceeding U.S.$2,500,000; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could reasonably be
expected to have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, the Supplemental Pension Plans
Act (Québec), the Pension Benefits Act (Ontario), OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could reasonably be expected to
have a Material Adverse Effect; (h) any Environmental Release by an Obligor or
on any Property owned, leased or occupied by an Obligor, or receipt of any
Environmental Notice, if such occurrence could reasonably be expected to have a
Material Adverse Effect; (i) the occurrence of any ERISA Event or similar event
with respect to any Canadian Plan; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; or (k) the receipt or
delivery of any material notices that any Borrower or any Subsidiary gives or
receives under or in connection with (i) PACA or any PACA Claim being asserted,
(ii) PSA or any PSA Claim being asserted, (iii) any claim of any Lien under the
California Producer’s Lien Law or (iv) any claim under Section 81.1 or
Section 81.2 of the Bankruptcy and Insolvency Act (Canada) being asserted.

 

10.1.4.                              Landlord and Storage Agreements.  Upon
request, provide Administrative Agent with copies of all existing agreements,
and promptly after execution thereof copies of all future agreements, between an
Obligor and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any Collateral may be kept or that
otherwise may possess or handle any Collateral.

 

10.1.5.                              Compliance with Laws.  Comply with all
Applicable Laws, including ERISA, the Supplemental Pension Plans Act (Québec),
the Pension Benefits Act (Ontario), Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws, PACA, PSA and laws regarding collection and payment of
Taxes, and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless failure to comply (other than
failure to comply with Anti-Terrorism Laws) or maintain could not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, each Obligor shall and shall cause (a) each ERISA Affiliate to
make prompt payment of all

 

73

--------------------------------------------------------------------------------


 

contributions required to be made to satisfy the minimum funding standards set
forth in ERISA with respect to any Pension Plan and (b) its applicable
Affiliates to make prompt payment of all contributions required to be made to
satisfy the minimum funding standards set forth in the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction with respect to any Canadian Plan.  Without limiting the generality
of the foregoing, if any Environmental Release occurs at or on any Properties of
any Borrower or Subsidiary, it shall act promptly and diligently to investigate
and report to Administrative Agent and all appropriate Governmental Authorities
the extent of, and to take appropriate action to remediate, such Environmental
Release, whether or not directed to do so by any Governmental Authority unless a
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

10.1.6.                              Taxes.  Pay and discharge all Taxes prior
to the date on which they become delinquent or penalties attach, unless such
Taxes are being Properly Contested.

 

10.1.7.                              Insurance.  In addition to the insurance
required hereunder with respect to Collateral, maintain insurance with insurers
(with a Best Rating of at least A7, unless otherwise approved by Administrative
Agent) satisfactory to Administrative Agent, with respect to the Properties and
business of Borrowers and Subsidiaries of such type (including product
liability, workers’ compensation and business interruption insurance), in such
amounts, and with such coverages, self-insurance (solely with respect to health,
automobile and workers’ compensation coverages) and deductibles as are customary
for companies similarly situated.

 

10.1.8.                              Licenses.  Keep each License affecting any
Collateral (including the manufacture, distribution or disposition of Inventory)
or any other material Property of Borrowers and Subsidiaries in full force and
effect; promptly notify Administrative Agent of any modification of any such
License, or entry into any new License; pay all Royalties when due; and notify
Administrative Agent of any default or breach asserted by any Person to have
occurred under any License.

 

10.1.9.                              Future Subsidiaries.  Promptly notify
Administrative Agent upon any Person becoming a Subsidiary and, if such Person
is not a Foreign Subsidiary (other than a Foreign Subsidiary that is a Canadian
Subsidiary) or an Immaterial Subsidiary, cause it to guaranty the Obligations in
a manner satisfactory to the Applicable Agent, and to execute and deliver such
documents, instruments and agreements and to take such other actions as such
Agent shall require to evidence and perfect a Lien in favor of such Agent (for
the benefit of the applicable Secured Parties) on all assets of such Person
constituting Collateral, including delivery of such legal opinions, in form and
substance satisfactory to such Agent, as it shall deem appropriate; provided
that to the extent such Person is a Foreign Subsidiary that is a Canadian
Subsidiary, its guaranty shall be limited to a guaranty of the Canadian
Obligations and such Lien shall secure solely the Canadian Obligations.

 

10.1.10.                       Records and Accounts.  Maintain written records
pertaining to (i) perishable agricultural commodities and by-products and/or
farm products in their possession to which a constructive trust under PACA or
PSA or a Lien under the California Producer’s Lien Law is applicable, (ii) goods
supplied to the Canadian Borrower for which the supplier could assert a claim
under Section 81.1. of the Bankruptcy and Insolvency Act (Canada) and
(iii) products supplied to the Canadian Borrower for which a farmer, fisherman
or aquaculturist, as applicable, could assert a claim under Section 81.2 of the
Bankruptcy and Insolvency Act (Canada).

 

10.1.11.                       Post-Closing Deliverables.  Deliver to the
Administrative Agent within sixty (60) days of the Closing Date a foreign
qualification certificate as of a recent date for UNFI from the Secretary of
State of South Carolina.

 

74

--------------------------------------------------------------------------------


 

10.2.                     Negative Covenants.  As long as any U.S. Revolver
Commitments, Canadian Commitments or Obligations are outstanding, Borrowers
shall not, and shall cause each Subsidiary not to:

 

10.2.1.                              Permitted Debt.  Create, incur, guarantee
or suffer to exist any Debt, except:

 

(a)                                 the Obligations;

 

(b)                                 Permitted Purchase Money Debt;

 

(c)                                  Borrowed Money (other than the Obligations
and Permitted Purchase Money Debt), but only to the extent (i) outstanding on
the Closing Date, (ii) not satisfied with proceeds of the initial Loans and
(iii) described on Schedule 10.2.1;

 

(d)                                 Debt with respect to Bank Products incurred
in the Ordinary Course of Business;

 

(e)                                  Permitted Contingent Obligations;

 

(f)                                   Refinancing Debt as long as each
Refinancing Condition is satisfied;

 

(g)                                  Debt representing an Investment that is not
prohibited by Section 10.2.5;

 

(h)                                 intercompany Debt permitted by
Section 10.2.7;

 

(i)                                     Debt represented by financed insurance
premiums; provided that the aggregate outstanding amount of such Debt shall not
exceed U.S.$1,000,000 at any time;

 

(j)                                    Debt representing deferred compensation
to current or former employees, officers and directors of a Borrower or
Subsidiary incurred in the Ordinary Course of Business; provided that the
aggregate outstanding amount of such Debt shall not exceed U.S.$15,000,000 at
any time; and

 

(k)                                 Debt that is not included in any of the
preceding clauses of this Section, is not secured by a Lien and does not exceed
U.S.$25,000,000 in the aggregate at any time.

 

10.2.2.                              Permitted Liens.  Create or suffer to exist
any Lien upon any of its Property, except the following (collectively,
“Permitted Liens”):

 

(a)                                 Liens in favor of the Applicable Agent;

 

(b)                                 Purchase Money Liens securing Permitted
Purchase Money Debt or any Refinancing Debt with respect thereto;

 

(c)                                  Liens for Taxes that are not delinquent or
that are being Properly Contested;

 

(d)                                 statutory Liens (other than (i) Liens for
Taxes or imposed under ERISA, and (ii) except for those liens in respect of
contribution amounts not yet due or payable to the pension fund, Liens imposed
under the Pension Benefits Act (Ontario) or under applicable pension standards
legislation of another Canadian jurisdiction) arising in the Ordinary Course of
Business, but only if (i) payment of the obligations secured thereby is not
delinquent or is being Properly Contested, and (ii) such Liens do not materially
impair the value or use of the Property or materially impair operation of the
business of any Borrower or Subsidiary;

 

75

--------------------------------------------------------------------------------


 

(e)                                  Liens incurred or pledges or deposits made
in the Ordinary Course of Business to secure the performance of tenders, bids,
leases, contracts (except those relating to Borrowed Money), statutory
obligations and other similar obligations, or arising as a result of progress
payments under government contracts, as long as such Liens are at all times
junior to the Applicable Agent’s Liens on Collateral;

 

(f)                                   Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;

 

(g)                                  Liens arising by virtue of a judgment or
judicial order against any Borrower or Subsidiary, or any Property of a Borrower
or Subsidiary, as long as such Liens are (i) in existence for less than 30
consecutive days or being Properly Contested, and (ii) at all times junior to
the Applicable Agent’s Liens on Collateral;

 

(h)                                 easements, rights-of-way, restrictions,
covenants or other agreements of record, and other similar charges or
encumbrances on Real Estate, that do not secure any monetary obligation and do
not interfere with the Ordinary Course of Business;

 

(i)                                     the reservations, limitations, provisos
and conditions expressed in any original grants from Her Majesty The Queen in
Right of Canada of real or immoveable property, which do not materially impair
the use of the affected land for the purpose used or intended to be used by such
Person;

 

(j)                                    title defects or irregularities that are
of a minor nature and that in the aggregate do not materially impair the use of
the affected property for the purpose for which it is used by such Person;

 

(k)                                 normal and customary rights of setoff upon
deposits in favor of depository institutions, and Liens of a collecting bank on
Payment Items in the course of collection;

 

(l)                                     carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the Ordinary Course of
Business securing obligations that are not delinquent or that are being Properly
Contested;

 

(m)                             pledges or deposits in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA; and

 

(n)                                 existing Liens shown on Schedule 10.2.2 and
any renewals or extensions thereof, provided that (i) the Property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor(s) with respect thereto is
(are) not changed, and (iv) any renewal or extension of the obligations secured
or benefited thereby is permitted by this Agreement.

 

10.2.3.                              [Intentionally Omitted].

 

10.2.4.                              Distributions; Upstream Payments.  Declare
or make any Distributions, except:

 

(a)                                 Upstream Payments; provided that any
Upstream Payments by a Subsidiary (other than a Canadian Subsidiary that is a
Subsidiary of the Canadian Borrower) to the Canadian

 

76

--------------------------------------------------------------------------------


 

Borrower shall not exceed U.S.$1,000,000 (or its equivalent in other currencies)
in the aggregate during the term of this Agreement;

 

(b)                                 payments by any Borrower or Subsidiary in
respect of withholding or similar Taxes payable by any future, present or former
officer, director, manager or employee (or any spouse, former spouse, successor,
executor, administrator, heir, legatee or distributee of any of the foregoing)
and any repurchases of Equity Interests in consideration of such payments
including deemed repurchases in connection with the exercise of stock options;
provided that the aggregate amount of all cash payments made pursuant to this
clause (b) shall not exceed $10,000,000 in any Fiscal Year; and

 

(c)                                  UNFI may purchase or redeem in whole or in
part any of its Equity Interests for another class of Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests of UNFI, provided that
any terms and provisions material to the interests of the Lenders, when taken as
a whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby.

 

Notwithstanding the foregoing, UNFI may make Distributions to the extent
(a) either (i) both (A) daily average Aggregate Availability for the 30
consecutive days immediately before making the proposed Distribution, calculated
on a pro forma basis after giving effect to such Distribution as if such
Distribution had been made at the beginning of such 30 day period, is more than
15% of the Aggregate Borrowing Base and (B) Borrowers have a Fixed Charge
Coverage Ratio of more than 1.10:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Distribution as if such Distribution had been made at the beginning of such
period of four Fiscal Quarters or (ii) daily average Aggregate Availability for
the 30 consecutive days immediately before making the proposed Distribution,
calculated on a pro forma basis after giving effect to such Distribution as if
such Distribution had been made at the beginning of such 30 day period, is more
than 25% of the Aggregate Borrowing Base, and (b) UNFI shall have delivered to
the Administrative Agent and each Lender a statement, certified by the principal
financial or accounting officer of UNFI, setting forth, in reasonable detail,
computations (determined in a manner reasonably acceptable to the Administrative
Agent) evidencing satisfaction of the requirements set forth in clause
(a) above.

 

10.2.5.                              Restricted Investments.  Make any
Restricted Investment.

 

10.2.6.                              Disposition of Collateral.  Make any Asset
Disposition with respect to any Collateral, except (a) a Permitted Collateral
Disposition, (b) a transfer of Property to any Obligor that is not a Foreign
Subsidiary, or (c) a transfer of Property to the Canadian Borrower by a Canadian
Subsidiary that is a Foreign Subsidiary.

 

10.2.7.                              Loans.  Make any loans or other advances of
money to any Person, except (a) advances to an officer or employee for salary,
relocation expenses, travel and other business related expenses, commissions and
similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists, intercompany loans and advances by an Obligor to
another Obligor; provided that (i) the aggregate principal amount of
intercompany loans and advances by an Obligor to the Canadian Borrower shall not
exceed U.S.$10,000,000 (plus any additional amounts necessary to enable the
Canadian Borrower to make any prepayments required pursuant to Section 3.6) and
(ii) any intercompany loans or advances by the Canadian Borrower to any other
Obligor shall be subordinated to the Obligations on terms reasonably

 

77

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent; and (e) loans or advances constituting
an Investment that is not prohibited by Section 10.2.5.

 

10.2.8.                              Restrictions on Payment of Certain Debt. 
Make any payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any Borrowed Money (other
than the Obligations and Debt outstanding under the Existing Term Loan
Agreement) prior to its due date under the agreements evidencing such Debt as in
effect on the Closing Date (or as amended thereafter with the consent of
Administrative Agent) other than payments made with the proceeds of Refinancing
Debt with respect thereto.

 

10.2.9.                              Fundamental Changes.  (a) Without providing
thirty (30) days’ prior written notice to the Administrative Agent, change its
(i) name, (ii) tax, charter or other organizational identification number, or
(iii) form or state of organization; (b) liquidate, wind up its affairs or
dissolve itself; or (c) merge, combine, amalgamate or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except (i) any Subsidiary (other than the Canadian Borrower) may merge, combine,
amalgamate or consolidate with a U.S. Borrower or Guarantor so long as a U.S.
Borrower or Guarantor is the continuing or surviving Person, (ii) any Subsidiary
that is not an Obligor may merge, combine, amalgamate or consolidate with a
wholly-owned Domestic Subsidiary that is not an Obligor so long as a
wholly-owned Domestic Subsidiary is the continuing or surviving Person,
(iii) any Foreign Subsidiary (other than the Canadian Borrower) may
(A) amalgamate under the laws of Canada with the Canadian Borrower, or
(B) merge, combine, amalgamate or consolidate with a wholly-owned Foreign
Subsidiary (other than the Canadian Borrower) so long as a wholly-owned Foreign
Subsidiary is the continuing or surviving Person, (iv) liquidations, winding-up
of affairs or dissolutions of Immaterial Subsidiaries (and corresponding
distributions of assets) shall be permitted, (v) liquidations, winding-up of
affairs or dissolutions of other Subsidiaries (and corresponding distributions
of assets) shall be permitted, so long as all of the assets of such Subsidiaries
are distributed to an Obligor, or (vi) in connection with Permitted Acquisitions
or an Asset Disposition expressly permitted by this Agreement.

 

10.2.10.                       Subsidiaries.  Form or acquire any Subsidiary
after the Closing Date, except in accordance with the applicable requirements
set forth in Sections 10.1.9, 10.2.5 and 10.2.9; or permit any existing
Subsidiary to issue any additional Equity Interests (other than in favor of an
Obligor) except director’s qualifying shares.

 

10.2.11.                       Organic Documents.  Amend, modify or otherwise
change any of its Organic Documents as in effect on the Closing Date in a manner
that is adverse to the Lenders, except in connection with a transaction
permitted under Section 10.2.9.

 

10.2.12.                       Tax Consolidation.  File or consent to the filing
of any consolidated income tax return with any Person other than Borrowers and
Subsidiaries.

 

10.2.13.                       Accounting Changes.  Make any material change in
accounting treatment or reporting practices, except as required or permitted by
GAAP and in accordance with Section 1.2, or change its Fiscal Year.

 

10.2.14.                       Restrictive Agreements.  Become a party to any
Restrictive Agreement, except a Restrictive Agreement (a) in effect on the
Closing Date; (b) relating to secured Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts.

 

10.2.15.                       Hedging Agreements.  Enter into any Hedging
Agreement, except in the Ordinary Course of Business for the purpose of hedging
risks and not for speculative purposes.

 

78

--------------------------------------------------------------------------------


 

10.2.16.                       Conduct of Business.  Engage in any business
other than a Permitted Business.

 

10.2.17.                       Affiliate Transactions.  Enter into or be party
to any transaction with an Affiliate, except:

 

(a)                                 transactions expressly permitted by the Loan
Documents;

 

(b)                                 payment of reasonable compensation to
officers and employees for services actually rendered and reasonable severance
arrangements in the Ordinary Course of Business;

 

(c)                                  Distributions permitted by Section 10.2.4;

 

(d)                                 loans and advances permitted by
Section 10.2.7;

 

(e)                                  payment of customary directors’ fees,
reimbursement of expenses and indemnities in the Ordinary Course of Business;

 

(f)                                   transactions solely among Obligors,
subject to the other restrictions set forth in this Agreement;

 

(g)                                  transactions with Affiliates that were
consummated prior to the Closing Date, as shown on Schedule 10.2.17; and

 

(h)                                 transactions with Affiliates (other than
Excluded Subsidiaries) in the Ordinary Course of Business, upon fair and
reasonable terms no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.

 

10.2.18.                       Employee Benefit Plans.  Become party to any
Multiemployer Plan, Canadian Plan that is a registered pension plan or pension
plan (within the meaning of the Pension Benefits Act (Ontario) or under
applicable pension standards legislation of another Canadian jurisdiction) or
Foreign Plan, other than (a) any in existence on the Closing Date or (b) by
reason of a Permitted Acquisition.

 

10.2.19.                       Excluded Subsidiaries.  With respect to Excluded
Subsidiaries, engage in any trade or business or own any assets (except as set
forth on Schedule 9.1.25) or incur any Debt.

 

10.3.                     Financial Covenant.  As long as any U.S. Revolver
Commitments, Canadian Commitments or Obligations are outstanding, Borrowers
shall:

 

10.3.1.                              Fixed Charge Coverage Ratio.  Maintain a
Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of the end of any period
of four Fiscal Quarters while a Trigger Event is in effect, commencing with the
most recent period for which financial statements were, or were required to be,
delivered hereunder prior to the Trigger Event.

 

SECTION 11.                  EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.                     Events of Default.  Each of the following shall be an
“Event of Default” hereunder, if the same shall occur for any reason whatsoever,
whether voluntary or involuntary, by operation of law or otherwise:

 

79

--------------------------------------------------------------------------------


 

(a)           A Borrower fails to pay any Obligations (or, in the case of the
Canadian Borrower, any Canadian Obligations) when due (whether at stated
maturity, on demand, upon acceleration or otherwise) and in the currency
required hereunder;

 

(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;

 

(c)           A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.4, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

 

(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Administrative Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor;

 

(e)           A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations (or, in the case of the
Canadian Borrower, the Canadian Obligations), or the perfection or priority of
any Lien granted to any Agent; or any Loan Document ceases to be in full force
or effect for any reason (other than a waiver or release by the Applicable Agent
and the Applicable Lenders);

 

(f)            Any breach or default of an Obligor or any of its Subsidiaries
occurs (i) under any Hedging Agreement to which it is a party or by which it is
bound, if its liability upon termination would be in excess of U.S.$10,000,000,
or (ii) under any document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound that relates to any Debt (other than
the Obligations) in excess of U.S.$10,000,000, if the maturity of or any payment
with respect to such Debt may be accelerated or demanded due to such breach;

 

(g)           Any judgment or order for the payment of money is entered against
an Obligor or any of its Subsidiaries in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors and
Subsidiaries, U.S.$5,000,000 (net of insurance coverage therefor that has not
been denied by the insurer), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal or otherwise;

 

(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if (i) the amount not covered by insurance exceeds U.S.$5,000,000 and
(ii) there is a resulting Overadvance that is not corrected in accordance with
the provisions of Section 2.1.5;

 

(i)            (i) An Obligor is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any part of its business and such
injunction, restraint or prevention could reasonably be expected to have a
Material Adverse Effect; (ii) an Obligor suffers the loss, revocation or
termination of any license, permit, lease or agreement necessary to its
business, and such loss, revocation or termination could reasonably be expected
to have a Material Adverse Effect; (iii) there is a cessation of any part of an
Obligor’s business and such cessation of business could reasonably be expected
to have a Material Adverse Effect; (iv) any Collateral or Property of an Obligor
is taken or impaired through condemnation and such taking or impairment could
reasonably be expected to have a Material Adverse Effect; (v) an Obligor agrees
to or commences any liquidation, dissolution or winding up of its affairs,
except as permitted by this Agreement; or (vi) an Obligor or any of its
Subsidiaries (other than an Excluded Subsidiary or an Immaterial Subsidiary) is
not Solvent;

 

80

--------------------------------------------------------------------------------


 

(j)            An Insolvency Proceeding is commenced by an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary); an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary) makes an offer of settlement,
extension or composition to its unsecured creditors generally; a trustee is
appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor or any of its Subsidiaries (other than an Immaterial
Subsidiary); or an Insolvency Proceeding is commenced against an Obligor or any
of its Subsidiaries (other than an Immaterial Subsidiary) and:  the Obligor or
such Subsidiary consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor or such
Subsidiary, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;

 

(k)           (i) An ERISA Event (other than a complete or partial withdrawal
from a Multiemployer Plan) occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC in
excess of $5,000,000; or an Obligor or ERISA Affiliate fails to pay when due any
installment payment with respect to withdrawal liability assessed in an
aggregate total amount in excess of $5,000,000 under Section 4201 of ERISA under
a Multiemployer Plan; (ii) a Canadian Pension Event occurs with respect to a
Canadian Plan that could, in the Administrative Agent’s good faith judgment,
subject the Canadian Borrower or any of its Subsidiaries to any tax, penalty or
other liabilities under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada) in excess of $5,000,000, or if the Canadian Borrower or any of its
Subsidiaries is in default with respect to required payments to a Canadian Plan
or any Lien arises (save for contribution amounts not yet due or payable to a
Canadian Plan) in connection with any Canadian Plan; or (iii) any event similar
to the foregoing occurs or exists with respect to a Foreign Plan;

 

(l)            An Obligor or any of its Senior Officers is convicted for (i) a
felony committed in the conduct of the Obligor’s business, or (ii) violating any
state, federal, provincial or territorial law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act), in either case that could lead to forfeiture of any material
Property or any Collateral; or

 

(m)          A Change of Control occurs.

 

11.2.       Remedies upon Default.  If an Event of Default described in
Section 11.1(j) occurs, then to the extent permitted by Applicable Law, all
Obligations (other than Secured Bank Product Obligations) automatically shall
become due and payable and all U.S. Revolver Commitments and Canadian
Commitments shall terminate, without any action by any Agent or notice of any
kind.  In addition, or if any other Event of Default exists, the Applicable
Agent may in its discretion (and shall upon written direction of Required
Lenders) do any one or more of the following from time to time:

 

(a)           declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrowers to the fullest extent permitted by
law;

 

(b)           terminate, reduce or condition any U.S. Revolver Commitment,
Canadian Commitments or make any adjustment to the U.S. Revolver Borrowing Base
or the Canadian Borrowing Base;

 

(c)           require Obligors to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and, if Obligors fail promptly to deposit such Cash Collateral,
the Applicable Agent may (and shall upon the direction of

 

81

--------------------------------------------------------------------------------


 

Required Lenders) advance the required Cash Collateral as U.S. Revolver Loans or
Canadian Loans, as applicable (whether or not a U.S. Revolver Overadvance or
Canadian Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied); and

 

(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC or PPSA, as applicable.  Such rights and remedies
include the rights to (i) take possession of any Collateral; (ii) require
Borrowers to assemble Collateral, at Borrowers’ expense, and make it available
to the Applicable Agent at a place designated by the Applicable Agent;
(iii) enter any premises where Collateral is located and store Collateral on
such premises until sold (and if the premises are owned or leased by a Borrower,
Borrowers agree not to charge for such storage); and (iv) sell or otherwise
dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as the Applicable Agent, in its discretion, deems advisable.  Each Borrower
agrees that 10 days’ notice of any proposed sale or other disposition of
Collateral by the Applicable Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual Property shall be
commercially reasonable.  The Applicable Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and any sales may be
adjourned from time to time in accordance with Applicable Law.  The Applicable
Agent shall have the right to sell, lease or otherwise dispose of any Collateral
for cash, credit or any combination thereof, and any Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.

 

11.3.       License.  Each Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Borrower’s rights and interests under
Intellectual Property shall inure to each Agent’s benefit.

 

11.4.       Setoff.  At any time during an Event of Default, Agents, Issuing
Banks, Lenders, and any of their Affiliates are authorized, to the fullest
extent permitted by Applicable Law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Agent, such Issuing Bank, such Lender or such Affiliate to or for the
credit or the account of an Obligor against any Obligations (subject to
Section 4.5), irrespective of whether or not such Agent, such Issuing Bank, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of such Agent, such Issuing Bank, such Lender
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Agent, each Issuing Bank,
each Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Person may
have.

 

11.5.       Remedies Cumulative; No Waiver.

 

11.5.1.          Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of
Agents and Lenders are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies

 

82

--------------------------------------------------------------------------------


 

available by agreement, by law, at equity or otherwise.  All such rights and
remedies shall continue in full force and effect until Full Payment of all
Obligations.

 

11.5.2.          Waivers.  No waiver or course of dealing shall be established
by (a) the failure or delay of any Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Loan or issuance of any Letter of Credit during a Default, Event of
Default or other failure to satisfy any conditions precedent; or (c) acceptance
by any Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein.  It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

 

SECTION 12.      AGENTS

 

12.1.       Appointment, Authority and Duties of Agents.

 

12.1.1.          Appointment and Authority.

 

(a)           Appointment and Authority of Administrative Agent.  Each Secured
Party appoints and designates Bank of America as Administrative Agent under all
Loan Documents.  Administrative Agent may, and each Secured Party authorizes
Administrative Agent to, enter into all Loan Documents to which Administrative
Agent is intended to be a party and accept all applicable Security Documents,
for the benefit of Secured Parties.  Any action taken by Administrative Agent in
accordance with the provisions of the Loan Documents, and the exercise by
Administrative Agent of any rights or remedies set forth therein, together with
all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties.  Without limiting the generality of the
foregoing, Administrative Agent shall have the sole and exclusive authority to
(i) act as the disbursing and collecting agent for U.S. Revolver Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (ii) execute and deliver as Administrative Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document; (iii) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents (other
than Liens granted by the Canadian Borrower or any Canadian Subsidiary that is a
Foreign Subsidiary), and for all other purposes stated therein; (iv) manage,
supervise or otherwise deal with Collateral (other than Collateral consisting of
assets of the Canadian Borrower or any Canadian Subsidiary that is a Foreign
Subsidiary); and (v) take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral (other than Collateral
consisting of assets of the Canadian Borrower or any Canadian Subsidiary that is
a Foreign Subsidiary) or under any Loan Documents (other than any Canadian
Security Documents), Applicable Law or otherwise.  The duties of Administrative
Agent are ministerial and administrative in nature only, and Administrative
Agent shall not have a fiduciary relationship with any Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto.  Administrative Agent alone shall be authorized to determine
whether any Account or Inventory constitutes an Eligible Account or Eligible
Inventory, whether to impose or release any reserve, or whether any conditions
to funding or to issuance of a Letter of Credit for the account or benefit of
any U.S. Borrower have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Administrative Agent from liability to
any Secured Party or other Person for any error in judgment.

 

(b)           Appointment and Authority of Canadian Agent.  Each Secured Party
also appoints and designates Bank of America-Canada Branch as Canadian Agent
under all Loan Documents.  Canadian Agent may, and each Secured Party authorizes
Canadian Agent to, enter into all Loan Documents to which Canadian Agent is
intended to be a party and accept all applicable Security

 

83

--------------------------------------------------------------------------------


 

Documents, for the benefit of Secured Parties.  Any action taken by Canadian
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Canadian Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties.  Without limiting the generality of the foregoing,
Canadian Agent shall have the sole and exclusive authority to (i) act as the
disbursing and collecting agent for Canadian Lenders with respect to all
payments and collections arising in connection with the Loan Documents in
respect of the Canadian Borrower; (ii) execute and deliver as Canadian Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (iii) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents granted by the Canadian Borrower or any Canadian Subsidiary that is a
Foreign Subsidiary, and for all other purposes stated therein; (iv) manage,
supervise or otherwise deal with Collateral consisting of assets of the Canadian
Borrower or any Canadian Subsidiary that is a Foreign Subsidiary; and (v) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral consisting of assets of the Canadian Borrower or any Canadian
Subsidiary that is a Foreign Subsidiary or under any Canadian Security Document,
Applicable Law or otherwise.  The duties of Canadian Agent are ministerial and
administrative in nature only, and Canadian Agent shall not have a fiduciary
relationship with any Secured Party, Participant or other Person, by reason of
any Loan Document or any transaction relating thereto.  Canadian Agent alone
shall be authorized to determine whether any conditions to funding or to
issuance of a Letter of Credit for the account or benefit of the Canadian
Borrower have been satisfied, which determinations and judgments, if exercised
in good faith, shall exonerate Canadian Agent from liability to any Secured
Party or other Person for any error in judgment.

 

12.1.2.          Duties.  No Agent shall have any duties except those expressly
set forth in the Loan Documents.  The conferral upon any Agent of any right
shall not imply a duty to exercise such right, unless instructed to do so by
Lenders in accordance with this Agreement.

 

12.1.3.          Agent Professionals.  Agents may perform their duties through
agents and employees.  Agents may consult with and employ Agent Professionals,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by an Agent Professional. 
No Agent shall be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

12.1.4.          Instructions of Required Lenders.  The rights and remedies
conferred upon any Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.  The
Applicable Agent may request instructions from Required Lenders or other Secured
Parties (or such other number of Lenders as may be required) with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by such
Agent.  Each Agent may refrain from any act until it has received such
instructions or assurances, and shall not incur liability to any Person by
reason of so refraining.  Instructions of Required Lenders (or such other number
of Lenders as may be required) shall be binding upon all Secured Parties, and no
Secured Party shall have any right of action whatsoever against any Agent as a
result of such Agent acting or refraining from acting pursuant to instructions
of Required Lenders.  Notwithstanding the foregoing, instructions by and consent
of specific parties shall be required to the extent provided in Section 14.1.1. 
In no event shall any Agent be required to take any action that, in its opinion,
is contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to personal liability.

 

84

--------------------------------------------------------------------------------


 

12.1.5.          Québec Collateral.

 

(a)           For greater certainty, and without limiting the powers of the
Canadian Agent or any other Person acting as mandatary (agent) of the Canadian
Agent, each of the Secured Parties hereby irrevocably constitutes the Canadian
Agent as the holder of an irrevocable power of attorney (fondé de pouvoir within
the meaning of Article 2692 of the Civil Code of Québec) in order to hold
hypothecs and security granted by any Obligor on property pursuant to the laws
of the Province of Québec in order to secure obligations of any Obligor under
any bond, debenture or similar title of indebtedness, issued by any Obligor, and
hereby agrees that the Canadian Agent, may act as the bondholder and mandatary
(i.e. agent) with respect to any shares, capital stock or other securities or
any bond, debenture or similar title of indebtedness that may be issued by any
Obligor and pledged in favor of the Canadian Agent, for the benefit of the
Secured Parties. The execution by the Canadian Agent, acting as fondé de pouvoir
and mandatary, prior to the Closing Date, of any deeds of hypothec or other
security documents is hereby ratified and confirmed.

 

(b)           Notwithstanding the provisions of Section 32 of An Act respecting
the special powers of legal persons (Québec), the Canadian Agent may acquire and
be the holder of any bond or debenture issued by any Obligor (i.e. the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
any Obligor).

 

(c)           The constitution of the Canadian Agent as fondé de pouvoir and as
bondholder and mandatary with respect to any bond, debenture, shares, capital
stock or other securities that may be issued and pledged from time to time to
the Canadian Agent for the benefit of the Secured Parties, shall be deemed to
have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Secured Parties’ rights and obligations under this Agreement by the execution of
an assignment, including an assignment or other agreement pursuant to which it
becomes such assignee or participant, and by each successor Canadian Agent by
the execution of an assignment or other agreement, or by the compliance with
other formalities, as the case may be, pursuant to which it becomes a successor
Canadian Agent under this Agreement.

 

12.1.6.          The Canadian Agent acting as fondé de pouvoir shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favor of the Canadian Agent herein, which shall apply mutatis
mutandis to the Canadian Agent acting as fondé de pouvoir.

 

12.2.       Agreements Regarding Collateral and Borrower Materials.

 

12.2.1.          Releases; Care of Collateral.  Secured Parties authorize the
Applicable Agent (a) to release any Lien with respect to any Collateral (i) upon
Full Payment of the Obligations (other than Secured Bank Product Obligations);
(ii) that is the subject of an Asset Disposition that the Borrowers certify in
writing to Administrative Agent is a Permitted Collateral Disposition or a Lien
that the Borrowers certify is a Permitted Lien entitled to priority over the
Applicable Agent’s Liens (and the Applicable Agent may rely conclusively on any
such certificate without further inquiry); (iii) that does not constitute a
material part of the Collateral; or (iv) subject to Section 14.1, with the
consent of all Required Lenders, and (b) to release any Guarantor from its
obligations under the Loan Documents if (i) such Person becomes an Immaterial
Subsidiary, or (ii) such Person ceases to be a Subsidiary as a result of a
transaction expressly permitted under the Loan Documents.  Secured Parties
authorize the Applicable Agent to subordinate its Liens to any Purchase Money
Lien or other Lien entitled to priority hereunder.  No Agent shall have any
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that the Applicable Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

 

85

--------------------------------------------------------------------------------


 

12.2.2.          Possession of Collateral.  Agents and Secured Parties appoint
each Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify Administrative Agent
thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to the Applicable Agent or otherwise deal with it in accordance with
Administrative Agent’s instructions.

 

12.2.3.          Reports.  Administrative Agent shall promptly provide to
Lenders, when complete, any field audit, examination or appraisal report
prepared for any Agent with respect to any Obligor or Collateral (“Report”). 
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time.  Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that any Agent or any other Person performing an
audit or examination will inspect only specific information regarding the
Obligations or Collateral and will rely significantly upon Borrowers’ books,
records and representations; (b) that Administrative Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys, accountants and to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Lender or its Affiliates), and to use all Borrower
Materials solely for administration of the Obligations.  Each Lender shall
indemnify and hold harmless each Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Borrower Materials, as well as from any Claims arising as a direct
or indirect result of Administrative Agent furnishing same to such Lender, via
the Platform or otherwise.

 

12.3.       Reliance By Agents.  Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person.  Each Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

 

12.4.       Action Upon Default.  No Agent shall be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Administrative Agent and the other Lenders thereof in writing. 
Each Secured Party agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate Obligations (other
than Secured Bank Product Obligations), or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC and
PPSA sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through setoff or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.2, as applicable, such Lender shall forthwith purchase from the
Applicable Agent, the applicable Issuing Bank and the other Applicable Lenders
such participations in the affected Obligation as are necessary to cause the
purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.6.2, as applicable.  If

 

86

--------------------------------------------------------------------------------


 

any of such payment or reduction is thereafter recovered from the purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.  Notwithstanding the foregoing,
if a Defaulting Lender obtains a payment or reduction of any Obligation, it
shall immediately turn over the amount thereof to the Applicable Agent for
application under Section 4.2.2 and it shall provide a written statement to the
Applicable Agent describing the Obligation affected by such payment or
reduction.  No Lender shall setoff against any Dominion Account without the
prior consent of the Applicable Agent.

 

12.6.       Indemnification.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR ANY AGENT (IN THE
CAPACITY OF AN AGENT).  In no event shall any Lender have any obligation to
indemnify or hold harmless an Agent Indemnitee or Issuing Bank Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.  In the Applicable Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee or Issuing Bank
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Secured Parties.  If any Agent is sued by any receiver, bankruptcy
trustee, debtor-in-possession or other Person for any alleged preference or
fraudulent transfer, then any monies paid by such Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to such Agent by each Lender to the extent of its Pro Rata share.

 

12.7.       Limitation on Responsibilities of Agents.  No Agent shall be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by such Agent’s gross
negligence or willful misconduct.  No Agent assumes any responsibility for any
failure or delay in performance or any breach by any Obligor, Lender or other
Secured Party of any obligations under the Loan Documents.  No Agent makes any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, Loan Documents or Obligor.  No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents.

 

12.8.       Successor Agents and Co-Agents.

 

12.8.1.          Resignation; Successor Agents.  Subject to the appointment and
acceptance of a successor Administrative Agent or Canadian Agent as provided
below, each Agent may resign at any time by giving at least 30 days’ written
notice thereof to the Applicable Lenders and Borrowers.  Upon receipt of such
notice, Required Lenders shall have the right to appoint a successor
Administrative Agent or Canadian Agent, as the case may be, which shall be (a) a
Lender or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Default or Event of Default
exists) Borrowers.  If no successor agent is appointed prior to the effective
date of the resignation

 

87

--------------------------------------------------------------------------------


 

of Administrative Agent or Canadian Agent, then Administrative Agent or Canadian
Agent may appoint a successor agent that is a financial institution reasonably
acceptable to it, which shall be a Lender unless no Lender accepts the role. 
Upon acceptance by a successor Administrative Agent or Canadian Agent of its
appointment hereunder, such successor Administrative Agent or Canadian Agent
shall thereupon succeed to and become vested with all the powers and duties of
the retiring Administrative Agent or Canadian Agent without further act, and the
retiring Administrative Agent or Canadian Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Administrative Agent or Canadian Agent.  Any successor to Bank of America
or Bank of America-Canada Branch by merger, amalgamation or acquisition of stock
or this loan shall continue to be Administrative Agent or Canadian Agent, as the
case may be, hereunder without further act on the part of any Secured Party or
Obligor.

 

If the Person serving as Administrative Agent or Canadian Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower Agent and such Person remove such Person as Administrative Agent or
Canadian Agent, as applicable, and, in consultation with the Borrower Agent,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

12.8.2.          Co-Collateral Agent.  If necessary or appropriate under
Applicable Law, any Agent may appoint a Person to serve as a co-collateral agent
or separate collateral agent under any Loan Document.  Each right and remedy
intended to be available to such Agent under such Loan Document shall also be
vested in such agent.  Secured Parties shall execute and deliver any instrument
or agreement that the Applicable Agent may request to effect such appointment. 
If the agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of such agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by the Applicable Agent until
appointment of a new agent.

 

12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon any Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder.  Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors.  Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender, no
Agent shall have any duty or responsibility to provide any Secured Party with
any notices, reports or certificates furnished to such Agent by any Obligor or
any credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of such Agent or its Affiliates.

 

88

--------------------------------------------------------------------------------


 

12.10.     Remittance of Payments and Collections.

 

12.10.1.        Remittances Generally.  All payments by any Lender to the
Applicable Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds.  If no time for payment is specified
or if payment is due on demand by the Applicable Agent and request for payment
is made by the Applicable Agent by 11:00 a.m. on a Business Day, payment shall
be made by Lender not later than 2:00 p.m. on such day, and if request is made
after 11:00 a.m., then payment shall be made by 11:00 a.m. on the next Business
Day.  Payment by any Agent to any Secured Party shall be made by wire transfer,
in the type of funds received by such Agent.  Any such payment shall be subject
to such Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

 

12.10.2.        Failure to Pay.  If any Secured Party fails to pay any amount
when due by it to the Applicable Agent pursuant to the terms hereof, such amount
shall bear interest from the due date until paid in full at the rate determined
by such Agent as customary for interbank compensation for two Business Days and
thereafter at the Default Rate for Base Rate Loans.  In no event shall Borrowers
be entitled to receive credit for any interest paid by a Secured Party to any
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by any Agent pursuant to Section 4.2.

 

12.10.3.        Recovery of Payments.  If any Agent pays any amount to a Secured
Party in the expectation that a related payment will be received by such Agent
from an Obligor and such related payment is not received, then such Agent may
recover such amount from each Secured Party that received it.  If any Agent
determines that an amount received by it must be returned or paid to an Obligor
or other Person pursuant to Applicable Law or otherwise, then, notwithstanding
any other term of any Loan Document, such Agent shall not be required to
distribute such amount to any Secured Party.  If any amounts received and
applied by any Agent to any Obligations are later required to be returned by
such Agent pursuant to Applicable Law, each Lender shall pay to such Agent, on
demand, such Lender’s Pro Rata share of the amounts required to be returned.

 

12.11.     Individual Capacities.  As a U.S. Revolver Lender, Bank of America,
and as a Canadian Lender, Bank of America-Canada Branch, each shall have the
same rights and remedies under the Loan Documents as any other U.S. Revolver
Lender or Canadian Lender, as the case may be, and the terms “Lenders,” “U.S.
Revolver Lenders,” “Canadian Lenders,” “Required Lenders” or any similar term
shall include Bank of America in its capacity as a U.S. Revolver Lender and Bank
of America-Canada Branch in its capacity as a Canadian Lender, as the case may
be.  Agents, Lenders and their Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if they were not Agents or Lenders hereunder, without any duty to account
therefor to any Secured Party.  In their individual capacities, Agents, Lenders
and their Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

 

12.12.     Agent Titles.  Each Lender, other than Bank of America and Bank of
America-Canada Branch, that is designated (on the cover page of this Agreement
or otherwise) by Bank of America as an “Agent,” “Arranger” or “Bookrunner” of
any type shall not have any right, power, responsibility or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.

 

12.13.     Bank Product Providers.  Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by Section 5.6 and this Section 12.  Each Secured Bank Product Provider
shall indemnify and hold harmless Agent Indemnitees, to the extent not

 

89

--------------------------------------------------------------------------------


 

reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

 

12.14.     No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agents, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and any Agent, any action
that any Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Secured Parties.

 

SECTION 13.      BENEFIT OF AGREEMENT; ASSIGNMENTS

 

13.1.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agents, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section
13.3.  Agents may treat the Person which made any Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with
Section 13.3.  Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

 

13.2.       Participations.

 

13.2.1.          Permitted Participants; Effect.  Subject to Section 13.3.3, any
Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents. 
Despite any sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for
performance of such obligations, such Lender shall remain the holder of its
Loans, U.S. Revolver Commitments and Canadian Commitments for all purposes, all
amounts payable by Borrowers shall be determined as if such Lender had not sold
such participating interests, and Borrowers and Agents shall continue to deal
solely and directly with such Lender in connection with the Loan Documents. 
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agents and the other Lenders shall not
have any obligation or liability to any such Participant.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.9 unless Borrowers agree otherwise in writing.  A
Participant that would be a Canadian Lender if it were a Lender, and that is a
non-resident of Canada for purposes of Part XIII of the Income Tax Act (Canada)
(or lends to the Canadian Borrower hereunder from a lending office outside
Canada) shall not be entitled to the benefits of Section 5.9 unless the Canadian
Borrower agrees otherwise in writing.

 

13.2.2.          Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan, U.S. Revolver Commitment or Canadian Commitment in which such
Participant has an interest, postpones the Applicable Commitment Termination
Date or any date fixed for any regularly scheduled payment of principal,
interest or fees on such Loan, U.S. Revolver Commitment or Canadian Commitment,
or releases any Borrower, Guarantor or substantially all Collateral.

 

13.2.3.          Benefit of Setoff.  Borrowers agree that each Participant shall
have a right of setoff in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of setoff with respect to any participating
interests sold by it.  By exercising any right of setoff, a Participant agrees
to share with Lenders all amounts received through its setoff, in accordance
with Section 12.5 as if such Participant were a Lender.

 

90

--------------------------------------------------------------------------------


 

13.3.       Assignments.

 

13.3.1.          Permitted Assignments.  A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of
U.S.$10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion) and integral multiples of U.S.$5,000,000 in excess of that amount;
(b) except in the case of an assignment in whole of a Lender’s rights and
obligations, the aggregate amount of (i) the U.S. Revolver Commitments retained
by the transferor Lender is at least U.S.$10,000,000 (unless otherwise agreed by
Administrative Agent in its discretion) and (ii) the Canadian Commitments
retained by the transferor Lender is equal to an amount such that the ratio of
the U.S. Revolver Commitments retained by the transferor Lender to the Canadian
Commitments retained by the transferor Lender is equal to the ratio that existed
prior to such assignment; and (c) the parties to each such assignment shall
execute and deliver to Administrative Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release such Lender
from its obligations hereunder nor substitute the pledgee or assignee for such
Lender as a party hereto.

 

13.3.2.          Effect; Effective Date.  Upon delivery to Administrative Agent
of an assignment notice in the form of Exhibit D and a processing fee of
U.S.$3,500 (unless otherwise agreed by Administrative Agent in its discretion),
the assignment shall become effective as specified in the notice, if it complies
with this Section 13.3.  From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder.  Upon consummation of an assignment, the
transferor Lender, Administrative Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable.  The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Administrative Agent.

 

13.3.3.          Certain Assignees.  No assignment or participation may be made
to a Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. 
Any assignment by a Defaulting Lender shall be effective only upon payment by
the Eligible Assignee or Defaulting Lender to the Applicable Agent of an
aggregate amount sufficient, upon distribution (through direct payment,
purchases of participations, or other compensating actions as such Agent deems
appropriate), to satisfy all funding and payment liabilities then owing by the
Defaulting Lender hereunder.  If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.

 

13.3.4.          Register.  The Administrative Agent, acting as a non-fiduciary
agent of Borrowers (solely for tax purposes), shall maintain (a) a copy of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses, U.S. Revolver Commitments and Canadian Commitments of, and
the Loans, interest and LC Obligations owing to, each Lender.  Entries in the
register shall be conclusive, absent manifest error, and Borrowers, Agents and
Lenders shall treat each lender recorded in such register as a Lender for all
purposes under the Loan Documents, notwithstanding any notice to the contrary. 
The register shall be available for inspection by Borrowers or any Lender, from
time to time upon reasonable notice.

 

13.4.       Replacement of Certain Lenders.  If (a) any Lender gives a notice
under Section 3.5 or requests compensation under Section 3.7, or if any Borrower
is required to pay any Indemnified Taxes or

 

91

--------------------------------------------------------------------------------


 

additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.9 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.8, or (b) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower Agent may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.3), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.7 and
Section 5.9) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrowers shall have paid to the Administrative Agent the
processing fee (if any) specified in Section 13.3.2;

 

(ii)           such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and participations in unpaid
drawings under Letters of Credit, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.7 or payments required to be made pursuant to
Section 5.9, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.

 

SECTION 14.      MISCELLANEOUS

 

14.1.       Consents, Amendments and Waivers.

 

14.1.1.          Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of
Administrative Agent (with the consent of Required Lenders) and each Obligor
party to such Loan Document; provided, however, that

 

(a)           without the prior written consent of the Applicable Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of the Applicable Agent;

 

(b)           without the prior written consent of the applicable Issuing Bank,
no modification shall be effective with respect to any LC Obligations,
Section 2.3 or any other provision in a Loan Document that relates to any
rights, duties or discretion of such Issuing Bank;

 

92

--------------------------------------------------------------------------------


 

(c)           without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would
(i) increase the U.S. Revolver Commitment or Canadian Commitment of such Lender;
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender (except as provided in Section 4.2); provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate”; (iii) extend the U.S. Revolver
Termination Date; (iv) extend the Canadian Termination Date; or (v) amend this
clause (c);

 

(d)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Sections 5.6.2 or 14.1.1; (ii) amend the definitions of (A) Aggregate Borrowing
Base, U.S. Revolver Borrowing Base or Canadian Borrowing Base (or any defined
term used in such definitions), if as a result thereof the credit available to
the Borrowers would be increased, (B) Pro Rata or (C) Required Lenders;
(iii) increase any advance rate (it being understood that clauses (ii) and
(iii) above shall not (A) limit the adjustment by the Administrative Agent of
the Availability Reserve in the Administrative Agent’s administration of the
Loans as otherwise permitted by this Agreement or (B) prevent the Administrative
Agent, in its administration of the Loans, from restoring any component of the
U.S. Revolver Borrowing Base or the Canadian Borrowing Base that had been
lowered by the Administrative Agent back to the value of such component, as
stated in this Agreement, or to an intermediate value); (iv) release all or
substantially all of the Collateral; (v) except in connection with a merger,
disposition or similar transaction expressly permitted hereby, release any
Obligor from liability for any Obligations; (vi) amend Section 14.19; or (vii)
amend provisions herein relating to the Pro Rata treatment of (x) payments or
(y) reductions in the U.S. Revolver Commitments or Canadian Commitments; and

 

(e)           without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.6.2.

 

14.1.2.          Limitations.  The agreement of Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agents and/or Issuing Banks as among
themselves.  Only the consent of the parties to the Fee Letter or any other
agreement relating to fees or a Bank Product shall be required for any
modification of such agreement, and no Bank Product provider (in such capacity)
shall have any right to consent to modification of any Loan Document other than
its Bank Product agreement.  Any waiver or consent granted by Agents or Lenders
hereunder shall be effective only if in writing and only for the matter
specified.

 

14.1.3.          Payment for Consents.  No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

 

14.2.       Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.  For the avoidance of
doubt, this Section 14.2 shall not apply to any Claim on account of Taxes
governed by (or excluded from the application of) Sections 3.7 or 5.9.

 

93

--------------------------------------------------------------------------------


 

14.3.       Notices and Communications.

 

14.3.1.          Notice Address.  Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.3.  Each such notice or other communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged. 
Notwithstanding the foregoing, no notice to any Agent pursuant to Section 2.1.4,
2.3, 3.1.2, or 4.1.1 shall be effective until actually received by the
individual to whose attention at such Agent such notice is required to be sent. 
Any written notice or other communication that is not sent in conformity with
the foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.  Any notice received by Borrower Agent shall be
deemed received by all Borrowers.

 

14.3.2.          Electronic Communications; Voice Mail.  Electronic mail and
internet websites may be used only for routine communications, such as delivery
of Borrower Materials, administrative matters, distribution of Loan Documents,
and matters permitted under Section 4.1.4.  Agents and Lenders make no
assurances as to the privacy and security of electronic communications. 
Electronic mail and voice mail may not be used as effective notice under the
Loan Documents.

 

14.3.3.          Platform.  Borrower Materials shall be delivered pursuant to
procedures approved by Administrative Agent, including electronic delivery (if
possible) upon request by Administrative Agent to an electronic system
maintained by Administrative Agent (“Platform”).  Borrowers shall notify
Administrative Agent of each posting of Borrower Materials on the Platform and
the materials shall be deemed received by Administrative Agent only upon its
receipt of such notice.  Borrower Materials and other information relating to
this credit facility may be made available to Lenders on the Platform.  The
Platform is provided “as is” and “as available.”  Administrative Agent does not
warrant the accuracy or completeness of any information on the Platform nor the
adequacy or functioning of the Platform, and expressly disclaims liability for
any errors or omissions in the Borrower Materials or any issues involving the
Platform.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Lenders
acknowledge that Borrower Materials may include material non-public information
of Obligors and should not be made available to any personnel who do not wish to
receive such information or who may be engaged in investment or other
market-related activities with respect to any Obligor’s securities.  No Agent
Indemnitee shall have any liability to Borrowers, Lenders or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) relating to use by any Person of the Platform or
delivery of Borrower Materials and other information through the Platform.

 

14.3.4.          Non-Conforming Communications.  Agents and Lenders may rely
upon any communications purportedly given by or on behalf of any Borrower even
if they were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

 

94

--------------------------------------------------------------------------------


 

14.4.       Performance of Borrowers’ Obligations.  Following the occurrence and
during the continuance of an Event of Default, each Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by such Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of such Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.  All payments, costs and expenses (including Extraordinary Expenses) of
Agents under this Section shall be reimbursed to Agents by Borrowers, on demand,
with interest from the date incurred until paid in full, at the Default Rate
applicable to Base Rate Loans.  Any payment made or action taken by Agents under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

 

14.5.       Credit Inquiries.  Agents and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.

 

14.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided. 
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

14.8.       Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto.  Delivery of a signature page of any Loan Document by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

 

14.9.       Entire Agreement.  Except as otherwise expressly provided to the
contrary herein or in another Loan Document, time is of the essence with respect
to all Loan Documents and Obligations.  The Loan Documents constitute the entire
agreement, and supersede all prior understandings and agreements (including,
subject to Section 14.18, the Existing Credit Agreement), among the parties
relating to the subject matter hereof and thereof.

 

14.10.     Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or U.S.
Revolver Commitments or Canadian Commitments of any other Lender.  Amounts
payable hereunder to each Lender shall be a separate and independent debt.  It
shall not be necessary for any Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes.  Nothing in this Agreement
and no action of any Agent, Lenders or any other Secured Party pursuant to the
Loan Documents or otherwise shall be deemed to constitute any Agent and any
Secured Party to be a partnership, association, joint venture or any other kind
of entity, nor to constitute control of any Obligor.

 

14.11.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit

 

95

--------------------------------------------------------------------------------


 

facility and any related arranging or other services by any Agent, any Lender,
any of their Affiliates or any arranger are arm’s-length commercial transactions
between Borrowers and such Person; (ii) Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agents, Lenders, their Affiliates and any arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agents, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrowers
and their Affiliates, and have no obligation to disclose any of such interests
to Borrowers or their Affiliates.  To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agents, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

 

14.12.     Confidentiality.  Each of Agents, Lenders and Issuing Banks shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to any Agent, any Lender, any Issuing Bank or
any of their Affiliates on a nonconfidential basis from a source other than
Borrowers.  Notwithstanding the foregoing, Agents and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials that refer to this
credit facility.  As used herein, “Information” means all information received
from an Obligor or Subsidiary relating to it or its business that is identified
as confidential when delivered.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises a degree of care similar to that which it accords its
own confidential information.  Each of Agents, Lenders and Issuing Banks
acknowledges that (i) Information may include material non-public information;
(ii) it has developed compliance procedures regarding the use of material
non-public information; and (iii) it will handle such material non-public
information in accordance with Applicable Law.

 

14.13.     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Applicable Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Applicable Agent or such Lender, as
the case may be, of any sum adjudged to be so due in the Judgment Currency, the
Applicable Agent or such Lender, as the case may be, may in accordance with
normal banking

 

96

--------------------------------------------------------------------------------


 

procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Applicable Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Agent or such Lender, as the case may
be, against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Applicable Agent or any Lender in
such currency, the Applicable Agent or such Lender, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under Applicable Law).

 

14.14.     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

14.15.     Consent to Forum.  EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of any Agent or any Lender
to bring proceedings against any Obligor in any other court, nor limit the right
of any party to serve process in any other manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by any Agent
of any judgment or order obtained in any forum or jurisdiction.

 

14.16.     Waivers by Borrowers.  To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which each Agent and
each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by any Agent on which a Borrower may in any way be liable, and
hereby ratifies anything any Agent may do in this regard; (c) notice prior to
taking possession or control of any Collateral; (d) any bond or security that
might be required by a court prior to allowing any Agent to exercise any rights
or remedies; (e) the benefit of all valuation, appraisement and exemption laws;
(f) any claim against any Agent, any Issuing Bank or any Lender, on any theory
of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof.  Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agents, Issuing Banks and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Borrowers.  Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

14.17.     Patriot Act Notice.  Agents and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agents and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agents

 

97

--------------------------------------------------------------------------------


 

and Lenders to identify it in accordance with the Patriot Act.  Agents and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Borrowers’ management and owners, such as
legal name, address, social security number and date of birth.  The Borrowers
shall, promptly following a request by any Agent or any Lender, provide all
documentation and other information that such Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

14.18.     Existing Credit Agreement.

 

14.18.1.        Amendment and Restatement of Existing Credit Agreement.  This
Agreement shall on the Closing Date amend, restate and supersede the Existing
Credit Agreement in its entirety, except as provided in this Section 14.18.  All
references in the Loan Documents or any other document or instrument executed or
delivered in connection therewith to “Agreement” shall hereafter be deemed to be
references to this Agreement.  It is the intention of the parties hereto that
this Agreement shall not constitute (a) a novation or discharge of the
indebtedness and obligations evidenced by the Existing Credit Agreement, or
(b) a release of the security interests granted thereunder.  On the Closing
Date, the rights and obligations of the parties evidenced by the Existing Credit
Agreement shall be evidenced by the Agreement and the other Loan Documents.  As
of the Closing Date, the Existing Letters of Credit shall be deemed to be
Letters of Credit issued pursuant and subject to the conditions of Section 2.3
hereof and the Borrowers hereby affirm their respective obligations thereunder.

 

14.18.2.        Interest and Fees Under Superseded Agreement.  All interest and
fees and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement through the Closing Date shall be calculated as of the Closing
Date (pro rated in the case of any fractional periods), and shall be paid on the
Closing Date.  Commencing on the Closing Date, the facility fees shall be
payable by the applicable Borrower or Borrowers to the Applicable Agent for the
account of the Applicable Lenders in accordance with Section 3.2.1.

 

14.19.     Pari Passu Treatment.

 

(a)           Notwithstanding anything to the contrary set forth herein, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
upon notice to each Lender, effect the remaining provisions of this
Section 14.19 by causing each payment or prepayment of principal and interest
received after the occurrence and during the continuance of an Event of Default
hereunder to be distributed pari passu among the Lenders, in accordance with the
aggregate outstanding principal amount of the Obligations owing to each Lender
divided by the Total Outstandings.  Such notice shall also attach a schedule
setting forth the Total Outstandings at such time including a breakdown of the
Total U.S. Revolver Outstandings and the Total Canadian Outstandings.  Nothing
in this Section 14.19 shall constitute a guarantee by any Obligor of the
obligations of any other Obligor.

 

(b)           Following the occurrence and during the continuance of any Event
of Default or acceleration of the Loans pursuant to Section 11.2 and receipt of
a notice from the Administrative Agent pursuant to clause (a) above, each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against any Borrower (pursuant to Section 11.4 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
of the United States or other security or interest arising from or in lieu of,
such secured claim, received by such Lender under the Bankruptcy Code, or any
other insolvency, debtor relief or debt adjustment law or otherwise, obtain
payment (voluntary or involuntary) in respect of the Loans, Letters of Credit,
LC Obligations and other Obligations held by it as a result of which the unpaid
principal portion of the Obligations held by it shall be proportionately less
than the unpaid principal portion of the Obligations held by any other Lender,
it shall be deemed to have

 

98

--------------------------------------------------------------------------------


 

simultaneously purchased from such other Lender a participation in the
Obligations held by such other Lender, so that the aggregate unpaid principal
amount of the Obligations and participations in Obligations held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of the
Obligations then outstanding as the principal amount of the Obligations held by
it prior to such exercise of banker’s lien, setoff or counterclaim was to the
principal amount of all Obligations outstanding prior to such exercise of
banker’s lien, setoff or counterclaim; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this
Section 14.19 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustments restored without
interest.

 

(c)           Following the occurrence and during the continuance of any Event
of Default or acceleration of the Loans pursuant to Section 11.2, each Lender
agrees that, upon notice from the Administrative Agent to such Lender, which
notice shall be provided upon the request of the Required Lenders or may be
provided by the Administrative Agent in its sole discretion, such Lender shall
be deemed to have purchased from each other Lender a participation in the risk
associated with the Obligations held by such other Lender, so that the aggregate
principal amount of the Obligations held by each Lender shall be equivalent to
such Lender’s Pro Rata share of the Obligations.  Upon demand by the
Administrative Agent, made at the request of the Required Lenders, each Lender
that has purchased such participation (a “Purchasing Lender”) shall pay the
amount of such participation to the Administrative Agent for the account of each
Lender whose outstanding Loans and participations in LC Obligations exceed their
Pro Rata share of the Obligations.  Any such participation may, at the option of
such Purchasing Lender, be paid in U.S. Dollars or Canadian Dollars, as the case
may be (the “Funding Currency”) (in an amount equal to the then applicable U.S.
Dollar Equivalent amount of such participation) and such payment shall be
converted by the Administrative Agent at the exchange rate into the currency of
the Loan or LC Obligation in which such participation is being purchased.  The
Borrowers agree to indemnify each Purchasing Lender for any loss, cost or
expense incurred by such Purchasing Lender as a result of any payment on account
of such participation in a currency other than that funded by the Purchasing
Lender.

 

(d)           Each Borrower expressly consents to the foregoing arrangements and
agrees that any Person holding such a participation in the Obligations deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by such Borrower to
such Person as fully as if such Person had made a Loan directly to such Borrower
in the amount of such participation.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Chief Financial Officer

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

 

 

 

Attn: Mark E. Shamber

 

 

Telecopy: (877) 643-0059

 

 

Website: www.unfi.com

 

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

 

 

By:

/s/ Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Chief Financial Officer

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

 

 

 

Attn: Mark E. Shamber

 

 

Telecopy: (877) 643-0059

 

 

 

 

UNITED NATURAL TRADING CO.

 

 

 

 

 

By:

/s/ Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Chief Financial Officer

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

 

 

 

Attn: Mark E. Shamber

 

 

Telecopy: (877) 643-0059

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

UNFI CANADA, INC.

 

 

 

 

 

By:

/s/ Mark E. Shamber

 

Name:

Mark E. Shamber

 

Title:

Chief Financial Officer

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

 

 

 

Attn: Mark E. Shamber

 

 

Telecopy: (877) 643-0059

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and a U.S.
Revolver Lender

 

 

 

 

 

By:

/s/ Edgar Ezerins

 

Name:

Edgar Ezerins

 

Title:

SVP

 

Address:

 

 

 

CityPlace I

 

 

185 Asylum Street

 

 

Hartford, CT 06103

 

 

Attn: Edgar Ezerins

 

 

Telecopy: (860) 952-6830

 

 

E-mail: edgar.ezerins@baml.com

 

 

 

 

With a copy to:

 

 

 

 

Bingham McCutchen LLP

 

 

One State Street

 

 

Hartford, CT 06103

 

 

Attn: Daniel I. Papermaster, Esq.

 

 

Telecopy: (860) 240-2521

 

 

E-Mail: daniel.papermaster@bingham.com

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian Agent, an
Issuing Bank and a Canadian Lender

 

 

 

 

 

By:

/s/Medina Sales De Andrade

 

Name:

Medina Sales De Andrade

 

Title:

Vice President

 

Address:

 

 

 

181 Bay Street

 

 

Toronto, Ontario, M5J 2V8

 

 

For credit notices:

 

 

Attn: Medina Sales de Andrade

 

 

Telecopy: 312-453-4041

 

 

For operations notices:

 

 

Attn: Teresa Tsui

 

 

Telecopy: 312-453-4041

 

 

 

 

With a copy to:

 

 

 

 

Bingham McCutchen LLP

 

 

One State Street

 

 

Hartford, CT 06103

 

 

Attn: Daniel I. Papermaster, Esq.

 

 

Telecopy: (860) 240-2521

 

 

E-Mail: daniel.papermaster@bingham.com

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Kathleen C. Maggi

 

Name:

Kathleen C. Maggi

 

Title:

Managing Director

 

Address:

 

 

 

270 Park Avenue, 44th Floor

 

 

New York, NY 10017

 

 

 

 

 

Attn:                          

 

 

Telecopy:                           

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender

 

 

 

 

 

By:

/s/ Steve Voigt

 

Name:

Steve Voigt

 

Title:

Senior Vice President

 

Address:

 

 

 

                          

 

 

                          

 

 

Attn:                         

 

 

Telecopy:                          

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Co-Documentation Agent, as a Lender

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

Name:

Gordan MacArthur

 

Title:

Authorized Signatory

 

Address:

 

 

 

Royal Bank of Canada — Corporate Banking

 

 

3 World Financial Center, 12 Fl.

 

 

New York, NY 10281-8098

 

 

Attn: Gordon MacArthur

 

 

Telecopy: (212) 428-6460

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent, a U.S. Revolver
Lender and a Canadian Lender

 

 

 

 

 

By:

/s/ Lisa Freeman

 

Name:

Lisa Freeman

 

Title:

Senior Vice President

 

Address:

 

 

 

U.S. Bank National Association

 

 

100 Pearl Street — 14th Floor

 

 

EX-CT-P14

 

 

Hartford, CT 06103

 

 

Attn: Lisa Freeman

 

 

Telecopy: (860) 249-7134

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT EAST, ACA, as a U.S. Revolver Lender and a Canadian Lender

 

 

 

 

 

By:

/s/ Thomas W. Cosgrove, Jr.

 

Name:

Thomas W. Cosgrove, Jr.

 

Title:

Vice President

 

Address:

 

 

 

Farm Credit East, ACA

 

 

240 South Road

 

 

Enfield, CT 06082

 

 

Attn: Tom Cosgrove

 

 

Telecopy: (888) 278-2955

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a U.S. Revolver Lender and a Canadian
Lender

 

 

 

 

 

By:

/s/ Kenneth M. Blackwell

 

Name:

Kenneth M. Blackwell

 

Title:

Senior Vice President

 

Address:

 

 

 

Branch Banking and Trust Company

 

 

200 West 2nd Street, 16th Fl.

 

 

Winston Salem, NC 27101

 

 

Attn: Ken Blackwell

 

 

Telecopy: (336) 733-2740

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Craig Thistlethwaite

 

Name:

Craig Thistlethwaite

 

Title:

Director

 

Address:

 

 

 

BMO Harris Bank

 

 

111 W. Monroe Street, 20th Fl. East

 

 

Chicago, IL 60603

 

 

Attn: Asset Based Lending

 

 

Telecopy: (312) 765-1641

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Canadian Lender

 

 

 

 

 

By:

/s/ Craig Thistlethwaite

 

Name:

Craig Thistlethwaite

 

Title:

Director

 

Address:

 

 

 

BMO Harris Bank

 

 

111 W. Monroe Street, 20th Fl. East

 

 

Chicago, IL 60603

 

 

Attn: Asset Based Lending

 

 

Telecopy: (312) 765-1641

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A
SUBSIDIARY OF RBS CITIZENS N.A., as a U.S. Revolver Lender and a Canadian Lender

 

 

 

 

 

By:

/s/ John D. Bobbin

 

Name:

John D. Bobbin

 

Title:

Vice President

 

Address:

 

 

 

RBS Citizens Business Capital

 

 

28 State Street, MS 1235

 

 

Boston, MA 02109

 

 

Attn: John Bobbin

 

 

Telecopy: (617) 227-7995

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Revolver Lender

 

 

 

 

 

 

By:

/s/ Graham Holding

 

Name:

Graham Holding

 

Title:

Commercial Banking Officer

 

Address:

 

 

 

PNC Bank, National Association

 

 

Two Tower Center Boulevard, 21st Fl.

 

 

East Brunswick, New Jersey 08816

 

 

Attn: Felicitas Andrade

 

 

Telecopy: (732) 220-3268

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK CANADA BRANCH, as a Canadian Lender

 

 

 

 

 

By:

/s/ Mike Danby

 

Name:

Mike Danby

 

Title:

Assistant Vice President

 

Address:

 

 

 

PNC Bank Canada Branch

 

 

130 King Street West, Suite 2140

 

 

P.O. Box 462, Toronto ON M5X 1E4

 

 

Attn: Venetia Mullins-Dortch

 

 

Telecopy: (216) 222-9555

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, NA, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Virginia Pulverenti

 

Name:

Virginia Pulverenti

 

Title:

Vice President

 

Address:

 

 

 

TD Bank, NA

 

 

7 New England Executive Pk

 

 

Burlington, MA 01803

 

 

Attn: Christopher Koenig

 

 

Telecopy: (781) 229-5663

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as a Canadian Lender

 

 

 

 

 

By:

/s/ Kyle Wedge; Darcy Mack

 

Name:

Kyle Wedge; Darcy Mack

 

Title:

Analyst; Vice President

 

Address:

 

 

The Toronto-Dominion Bank

 

 

66 Wellington Street W., 39th Fl.

 

 

Toronto, Ontario MK 1A2

 

 

Attn: Michael Ho

 

 

Telecopy: (416) 983-6522

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as a U.S. Revolver Lender and a Canadian
Lender

 

 

 

 

 

By:

/s/ George Commander

 

Name:

George Commander

 

Title:

Senior Vice President

 

 

 

By:

/s/ Edward J. Hayden

 

Name:

Edward J. Hayden

 

Title:

Assistant Vice President

 

 

 

Address:

 

 

Israel Discount Bank of New York

 

 

511 Fifth Avenue

 

 

New York, N.Y. 10017

 

 

Attn: Richard Tripaldi

 

 

Telecopy: (212) 551-8720

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a U.S. Revolver Lender and a Canadian
Lender

 

 

 

 

 

By:

/s/ Matthew O. Riley

 

Name:

Matthew O. Riley

 

Title:

Senior Vice President

 

 

 

Address:

 

 

Webster Bank, National Association

 

 

80 Elm Street

 

 

New Haven, CT 06611

 

 

Attn: John Frost

 

 

Telecopy: (203) 782-4577

 

Signature Page to Second Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to
Second Amended and Restated Loan and Security Agreement

 

 

U.S. REVOLVER NOTE

 

 

 

 

May 24, 2012

U.S.$                                 

New York City, New York

 

UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL
FOODS WEST, INC., a California corporation (“UNFW”), UNITED NATURAL TRADING CO.,
a Delaware corporation (“UNT” and, together with UNFI and UNFW, collectively,
“U.S. Borrowers”), for value received, hereby unconditionally promise to pay, on
a joint and several basis, to the order of
                                                         (“Lender”), the
principal sum of                                                             
U.S. DOLLARS (U.S.$                      ), or such lesser amount as may be
advanced by Lender as U.S. Revolver Loans and owing as U.S. LC Obligations from
time to time under the Loan Agreement described below, together with all unpaid
interest accrued thereon as provided in the Loan Agreement.  Terms are used
herein as defined in the Second Amended and Restated Loan and Security Agreement
dated as of May 24, 2012, among U.S. Borrowers, certain other borrowers
thereunder, Bank of America, N.A., as Administrative Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).

 

Principal of and interest on this U.S. Revolver Note (this “Note”) from time to
time outstanding shall be due and payable as provided in the Loan Agreement. 
This Note is issued pursuant to and evidences U.S. Revolver Loans and U.S. LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of U.S.
Borrowers.  The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.

 

Time is of the essence of this Note.  Each U.S. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  U.S. Borrowers jointly and severally
agree to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses (including reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law.  If any such excess amount is inadvertently paid by U.S. Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to U.S. Borrowers or credited as a payment of principal, in accordance with the
Loan Agreement.  It is the intent

 

A-1

--------------------------------------------------------------------------------


 

hereof that U.S. Borrowers not pay or contract to pay, and that holder of this
Note not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by U.S. Borrowers under
Applicable Law.

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

IN WITNESS WHEREOF, this U.S. Revolver Note is executed as of the date set forth
above.

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

UNITED NATURAL TRADING CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B
to
Second Amended and Restated Loan and Security Agreement

 

CANADIAN NOTE

 

May 24, 2012

Canadian Dollar Equivalent of U.S.$                                       

New York City, New York

 

UNFI CANADA, INC., a corporation organized under the Canada Business
Corporations Act (the “Canadian Borrower”), for value received, hereby
unconditionally promises to pay to the order of
                                                         (“Lender”), the
principal sum of the Canadian Dollar Equivalent of
                                                             U.S. DOLLARS
(U.S.$                      ), or such lesser amount as may be advanced by
Lender as Canadian Loans and owing as Canadian LC Obligations from time to time
under the Loan Agreement described below, together with all unpaid interest
accrued thereon as provided in the Loan Agreement.  Terms are used herein as
defined in the Second Amended and Restated Loan and Security Agreement dated as
of May 24, 2012, among Canadian Borrower, certain other borrowers thereunder,
Bank of America, N.A., as Administrative Agent, Lender, and certain other
financial institutions, as such agreement may be amended, modified, renewed or
extended from time to time (“Loan Agreement”).

 

Principal of and interest on this Canadian Note (this “Note”) from time to time
outstanding shall be due and payable as provided in the Loan Agreement.  This
Note is issued pursuant to and evidences Canadian Loans and Canadian LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of
Canadian Borrower.  The Loan Agreement contains provisions for acceleration of
the maturity of this Note upon the happening of certain stated events, and for
the borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this Note is hereby authorized by Canadian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Canadian Loans and Canadian LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Canadian Borrower hereunder or
under any other Loan Documents.

 

Time is of the essence of this Note.  Canadian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Canadian Borrower agrees to pay, and
to save the holder of this Note harmless against, any liability for the payment
of all costs and expenses (including reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Canadian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement.  It is the intent

 

B-1

--------------------------------------------------------------------------------


 

hereof that Canadian Borrower not pay or contract to pay, and that holder of
this Note not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Canadian
Borrower under Applicable Law.

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

IN WITNESS WHEREOF, this Canadian Note is executed as of the date set forth
above.

 

 

 

UNFI CANADA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C
to
Second Amended and Restated Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Second Amended and Restated Loan and Security Agreement
dated as of May 24, 2012, as amended (“Loan Agreement”), among UNITED NATURAL
FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL FOODS WEST, INC., a
California corporation (“UNFW”), UNITED NATURAL TRADING CO., a Delaware
corporation (“UNT” and, together with UNFI and UNFW, collectively, “U.S.
Borrowers”), UNFI CANADA, INC., a corporation organized under the Canada
Business Corporations Act (“Canadian Borrower” and, together with U.S.
Borrowers, collectively, “Borrowers”), BANK OF AMERICA, N.A., a national banking
association, as administrative agent (“Administrative Agent”) for certain
financial institutions from time to time party to the Loan Agreement
(“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as
Canadian agent (“Canadian Agent”) for certain financial institutions from time
to time party to the Loan Agreement, and such Lenders.  Terms are used herein as
defined in the Loan Agreement.

 

                                                                                       (“Assignor”)
and                                                   
                           (“Assignee”) agree as follows:

 

1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor [(a) a principal amount of U.S.$                 of
Assignor’s outstanding U.S. Revolver Loans and U.S.$                       of
Assignor’s participations in U.S. LC Obligations, (b) a principal amount of the
Canadian Dollar Equivalent of U.S.$                 of Assignor’s outstanding
Canadian Loans and the Canadian Dollar Equivalent of U.S.$                      
of Assignor’s participations in Canadian LC Obligations, (c) the amount of
U.S.$                     of Assignor’s U.S. Revolver Commitment (which
represents         % of the Aggregate U.S. Revolver Commitments), and (d) the
amount of U.S.$                     of Assignor’s Canadian Commitment (which
represents         % of the Aggregate Canadian Commitments)] (the foregoing
items being, collectively, the “Assigned Interest”), together with an interest
in the Loan Documents corresponding to the Assigned Interest.  This Agreement
shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Administrative Agent, provided such
Assignment Notice is executed by Assignor, Assignee, Administrative Agent and
Borrower Agent, if applicable.  From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.

 

2.             Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, (i) its U.S. Revolver Commitment is
U.S.$                    , (ii) its Canadian Commitment is
U.S.$                    , (iii) the outstanding balance of its U.S. Revolver
Loans and participations in U.S. LC Obligations is U.S.$                    ,
and (iv) the outstanding balance of its Canadian Loans and participations in
Canadian LC Obligations is the Canadian Dollar Equivalent of
U.S.$                    ; (b) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse

 

C-1

--------------------------------------------------------------------------------


 

claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents.  [Assignor is attaching
the Note[s] held by it and requests that Administrative Agent exchange such
Note[s] for new Notes payable to Assignee [and Assignor].]

 

3.             Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received copies of the Loan Agreement and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(d) confirms that it is an Eligible Assignee; (e) appoints and authorizes
Administrative Agent and Canadian Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
each such Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender,” “U.S. Revolver Lender”
and/or “Canadian Lender,” as the case may be, under the Loan Documents; and
(g) represents and warrants that the assignment evidenced hereby will not result
in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 

4.             This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

5.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)           If to Assignee, to the following address (or to such other address
as Assignee may designate from time to time):

 

 

 

(b)           If to Assignor, to the following address (or to such other address
as Assignor may designate from time to time):

 

 

 

Payments hereunder shall be made by wire transfer of immediately available U.S.
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

ABA No.

 

C-2

--------------------------------------------------------------------------------


 

 

Account No.

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

ABA No.

 

Account No.

Reference:

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                          .

 

 

 

 

(“Assignee”)

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

Title:

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D
to
Second Amended and Restated Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Second Amended and Restated Loan and Security
Agreement dated as of May 24, 2012, as amended (“Loan Agreement”), among UNITED
NATURAL FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL FOODS
WEST, INC., a California corporation (“UNFW”), UNITED NATURAL TRADING CO., a
Delaware corporation (“UNT” and, together with UNFI and UNFW, collectively,
“U.S. Borrowers”), UNFI CANADA, INC., a corporation organized under the Canada
Business Corporations Act (“Canadian Borrower” and, together with U.S.
Borrowers, collectively, “Borrowers”), BANK OF AMERICA, N.A., a national banking
association, as administrative agent (“Administrative Agent”) for certain
financial institutions from time to time party to the Loan Agreement
(“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as
Canadian agent (“Canadian Agent”) for certain financial institutions from time
to time party to the Loan Agreement, and such Lenders; and (2) the Assignment
and Acceptance dated as of                         , 20      (“Assignment
Agreement”), between                                      (“Assignor”) and
                                         (“Assignee”).  Terms are used herein as
defined in the Loan Agreement.

 

Assignor hereby notifies Borrowers and Administrative Agent of Assignor’s intent
to assign to Assignee pursuant to the Assignment Agreement [(a) a principal
amount of U.S.$                 of Assignor’s outstanding U.S. Revolver Loans
and U.S.$                       of Assignor’s participations in U.S. LC
Obligations, (b) a principal amount of the Canadian Dollar Equivalent of
U.S.$                 of Assignor’s outstanding Canadian Loans and the Canadian
Dollar Equivalent of U.S.$                       of Assignor’s participations in
Canadian LC Obligations, (c) the amount of U.S.$                     of
Assignor’s U.S. Revolver Commitment (which represents         % of the Aggregate
U.S. Revolver Commitments), and (d) the amount of U.S.$                     of
Assignor’s Canadian Commitment (which represents         % of the Aggregate
Canadian Commitments)] (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest.  This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Administrative Agent and Borrower Agent, if applicable.  Pursuant to
the Assignment Agreement, Assignee has expressly assumed all of Assignor’s
obligations under the Loan Agreement to the extent of the Assigned Interest, as
of the Effective Date.

 

For purposes of the Loan Agreement, Agents shall deem [(a) Assignor’s U.S.
Revolver Commitment to be reduced by U.S.$                  , (b) Assignor’s
Canadian Commitment to be reduced by U.S.$                  , (c) Assignee’s
U.S. Revolver Commitment to be increased by U.S.$                   and
(d) Assignee’s Canadian Commitment to be increased by U.S.$                  ].

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

D-1

--------------------------------------------------------------------------------


 

This Notice is being delivered to Borrowers and Administrative Agent pursuant to
Section 13.3 of the Loan Agreement.  Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                          .

 

 

 

 

(“Assignee”)

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

 

 

 

 

By

 

 

Title:

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)
to
Second Amended and Restated Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender

 

U.S. Revolver
Commitment

 

Canadian
Commitment

 

Total Commitments

 

Bank of America, N.A.

 

$

81,000,000.00

 

—

 

$

81,000,000.00

 

Bank of America, N.A., acting through its Canada Branch

 

—

 

$

9,000,000.00

 

$

9,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

74,700,000.00

 

—

 

$

74,700,000.00

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

—

 

$

8,300,000.00

 

$

8,300,000.00

 

Royal Bank of Canada

 

$

45,000,000.00

 

$

5,000,000.00

 

$

50,000,000.00

 

U.S. Bank National Association

 

$

45,000,000.00

 

$

5,000,000.00

 

$

50,000,000.00

 

Farm Credit East, ACA

 

$

45,000,000.00

 

$

5,000,000.00

 

$

50,000,000.00

 

Branch Banking and Trust Company

 

$

31,500,000.00

 

$

3,500,000.00

 

$

35,000,000.00

 

BMO Harris Financing, Inc.

 

$

31,500,000.00

 

—

 

$

31,500,000.00

 

Bank of Montreal

 

—

 

$

3,500,000.00

 

$

3,500,000.00

 

RBS Citizens Business Capital

 

$

31,500,000.00

 

$

3,500,000.00

 

$

35,000,000.00

 

PNC Bank, National Association

 

$

28,800,000.00

 

—

 

$

28,800,000.00

 

PNC Bank Canada Branch

 

—

 

$

3,200,000.00

 

$

3,200,000.00

 

TD Bank, NA

 

$

18,000,000.00

 

—

 

$

18,000,000.00

 

The Toronto-Dominion Bank

 

—

 

$

2,000,000.00

 

$

2,000,000.00

 

Israel Discount Bank of New York

 

$

9,000,000.00

 

$

1,000,000.00

 

$

10,000,000.00

 

Webster Bank, National Association

 

$

9,000,000.00

 

$

1,000,000.00

 

$

10,000,000.00

 

Total:

 

$

450,000,000.00

 

$

50,000,000.00

 

$

500,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

FISCAL PERIODS AND FISCAL QUARTERS

 

Fiscal 2012

 

 

Fiscal 2015

 

 

4/28/2012

 

 

9/6/2014

 

 

6/2/2012

 

 

10/4/2014

 

 

6/30/2012

 

 

11/1/2014

 

Q1

7/28/2012

 

Q4

12/6/2014

 

 

Fiscal 2013

 

 

1/3/2015

 

 

9/1/2012

 

 

1/31/2015

 

Q2

9/29/2012

 

 

3/7/2015

 

 

10/27/2012

 

Q1

4/4/2015

 

 

12/1/2012

 

 

5/2/2015

 

Q3

12/29/2012

 

 

6/6/2015

 

 

1/26/2013

 

Q2

7/4/2015

 

 

3/2/2013

 

 

8/1/2015

 

Q4

3/30/2013

 

 

Fiscal 2016

 

 

4/27/2013

 

Q3

9/5/2015

 

 

6/1/2013

 

 

10/3/2015

 

 

6/29/2013

 

 

10/31/2015

 

Q1

8/3/2013

 

Q4

12/5/2015

 

 

Fiscal 2014

 

 

1/2/2016

 

 

9/7/2013

 

 

1/30/2016

 

Q2

10/5/2013

 

 

3/5/2016

 

 

11/2/2013

 

Q1

4/2/2016

 

 

12/7/2013

 

 

4/30/2016

 

Q3

1/4/2014

 

 

6/4/2016

 

 

2/1/2014

 

Q2

7/2/2016

 

 

3/8/2014

 

 

7/30/2016

 

Q4

4/5/2014

 

 

Fiscal 2017

 

 

5/3/2014

 

Q3

9/3/2016

 

 

6/7/2014

 

 

10/1/2016

 

 

7/5/2014

 

 

10/29/2016

 

Q1

8/2/2014

 

Q4

12/3/2016

 

 

 

 

 

12/31/2016

 

 

 

 

 

1/28/2017

 

Q2

 

 

 

3/4/2017

 

 

 

 

 

4/1/2017

 

 

 

 

 

4/29/2017

 

Q3

 

 

 

6/3/2017

 

 

 

 

 

7/1/2017

 

 

 

 

 

7/29/2017

 

Q4

 

S-1.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.3.1

 

EXISTING LETTERS OF CREDIT

 

Legal Entity

 

LC Obligation
Number

 

Maturity Date

 

Beneficiary

 

Amount

 

United Natural Foods, Inc.

 

3013103

 

07/31/2012

 

Zurich American Insurance

 

$

7,500,000.00

 

United Natural Foods, Inc.

 

7420572

 

07/31/2012

 

Zurich American Insurance

 

$

12,100,000.00

 

United Natural Foods, Inc.

 

3014575

 

02/28/2013

 

RREEF America REIT I

 

$

100,000.00

 

United Natural Foods, Inc.

 

68024234

 

03/30/2013

 

Superintendent of Fi

 

$

280,000.00

 

United Natural Foods, Inc.

 

68024262

 

03/31/2013

 

Argonaut Insurance Company

 

$

315,000.00

 

United Natural Foods, Inc.

 

68024314

 

04/15/2013

 

The Travelers Indemnity Company

 

$

297,000.00

 

United Natural Foods, Inc.

 

7420549

 

07/31/2012

 

The Travelers Indemnity Company

 

$

70,000.00

 

United Natural Foods, Inc.

 

68024699

 

04/30/2013

 

National Union Fire Insurance Company

 

$

1,403,500.00

 

United Natural Foods, Inc.

 

68029288

 

12/31/2012

 

Bank of America, N.A.

 

$

1,989,640.00

 

United Natural Foods, Inc.

 

7420548

 

04/30/2013

 

Two Seventy-M-Edison

 

$

48,500.00

 

Total:

 

 

 

 

 

 

 

$

24,103,640.00

 

 

S-2.3.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 8.6.1

 

BUSINESS LOCATIONS

 

1.                                      Current business locations of Borrowers:

 

Chief Executive Office locations:

 

United Natural Foods, Inc.

United Natural Trading Co.

313 Iron Horse Way

96 Executive Drive

Providence, RI 02908

Edison, NJ 08817

 

 

United Natural Foods West, Inc.

UNFI Canada, Inc.

1101 Sunset Boulevard

8755 Keele Street

Rocklin, CA 95765

Concord, Ontario L4K 2N1

 

Other Locations:

 

“O” = Owned        “L” = Leased        “R” = Month-to-Month Rent

 

 

United Natural Foods, Inc.

 

 

 

 

 

Office/Warehouse (O)

 

Warehouse (O)

 

260 Lake Road

 

100 Lincoln Street

 

Dayville, CT 06241

 

New Oxford, PA 17350

 

 

 

 

 

Office/Warehouse (O)

 

Office (L)

 

300 Lake Road

 

555 Valley Street (Also known as 313 Iron Horse Way)

 

Dayville, CT 06241

 

Providence, RI 02908

 

 

 

 

 

Warehouse (O)

 

Office (L)

 

100 Lake View Court

 

1802 Bayberry Court, Suite 301

 

Atlanta, GA 30336

 

Richmond, VA 23226

 

 

 

 

 

Warehouse (O)

 

Office/Warehouse (L)

 

2340 Heinz Road

 

17 Stow Drive

 

Iowa City, IA 52240

 

Chesterfield, NH 03466

 

 

 

 

 

Warehouse (O)

 

Warehouse (L)

 

655 Commerce Parkway

 

225 Cross Farm Lane

 

Greenwood, IN 46143

 

York, PA 17406

 

 

 

 

 

Office/Warehouse (O)

 

Office/Warehouse (L)

 

71 Stow Drive

 

6100 MacIntosh Road

 

Chesterfield, NH 03443

 

Sarasota, FL 34238

 

S-8.6.1-1

--------------------------------------------------------------------------------


 

 

Minuteman Packaging Corp. (L)

 

Information Security

 

143 Clark Street

 

Services LLC (R)

 

Rochdale, MA 01524

 

P.O. Box 10125

 

 

 

Troy, NH 03446

 

A.F. and Mary Joan Streb (L)

 

 

 

1700 Country Club Drive

 

BMB-Tumaros/Ruiz Mexican Foods (L)

 

Coralville, IA 52241

 

1200 Marlborough Avenue

 

 

 

Riverside, CA 92507

 

A&D Cold Storage, Inc. (R)

 

 

 

512 Southbridge Street

 

Select Nutrition/Office (L)

 

Worcester, MA 01610

 

60 Charles Lindebergh Boulevard

 

 

 

Uniondale, NY 11553

 

Lawry Freight System, Inc. (R)

 

 

 

595 Southampton Road

 

Select Nutrition/Office (L)

 

Westfield, MA 01085

 

2722 Commerce Way

 

 

 

Philadelphia, PA 19154

 

Pioneer Cold Storage (R)

 

 

 

149 Plainfield Street

 

 

 

Chicopee, MA 01013

 

 

 

United Natural Foods West, Inc.

 

 

Warehouse (O)

 

Warehouse (L)

 

12745 Earhart Avenue

 

22150 Goldencrest Drive

 

Auburn, CA 95602

 

Moreno Valley, CA 92553

 

 

 

 

 

Warehouse (O)

 

Warehouse (L)

 

7909 S. Union Parkway

 

15965 E. 32nd Avenue

 

Ridgefield, WA 98642

 

Aurora, CO 80011

 

 

 

 

 

Warehouse (L)

 

Warehouse (L)

 

16304 E. 32nd Avenue

 

15755 E. 32nd Avenue

 

Aurora, CO 80011

 

Aurora, CO 80011

 

 

 

 

 

Warehouse (L)

 

Warehouse (L)

 

2100 Danieldale Road

 

22 30th North East

 

Lancaster, TX 75134

 

Auburn, WA 98002

 

UNFI Canada, Inc.

 

 

Canada/Aux Milles (O)

 

Grocery Central (L)

 

35 Rue Du Parc C.P 209

 

8755 Keele Street

 

Scotstown, QC J0B 3B0

 

Toronto, Ontario L4K 2N1

 

 

 

 

 

Grocery West (L)

 

Grocery West — Drive (L)

 

12757 Vulcan Way

 

1045 Commercial Drive

 

Richmond, BC V6V 3C8

 

Vancouver, BC V5L 3X1

 

S-8.6.1-2

--------------------------------------------------------------------------------


 

 

HaHamovich (L)

 

Pro Organics (L)

 

6600 Thimens Boulevard

 

4535 Still Creek Avenue

 

Montreal, QC H4S 1S5

 

Burnaby, BC V5C 5W1

 

2.                                      Current business locations of
Subsidiaries:

 

Chief Executive Office locations:

 

 

 

 

 

 

Albert’s Organics, Inc.

 

Distribution Holdings, Inc.

 

200 Eagle Court

 

313 Iron Horse Way

 

Bridgeport, NJ 08014

 

Providence, RI 02908

 

 

 

 

 

Natural Retail Group, Inc.

 

Millbrook Distribution Services, Inc.

 

Seabreeze Shopping Plaza

 

88 Huntoon Memorial Hwy

 

30555 US Hwy 19N

 

Leicester, MA 01524

 

Palm Harbor, FL 34684

 

 

 

 

 

Springfield Development, LLC

 

Mt. Vikos, Inc.

 

313 Iron Horse Way

 

313 Iron Horse Way

 

Providence, RI 02908

 

Providence, RI 02908

 

 

 

 

 

United Natural Transportation Co.

 

Fantastic Foods, Inc.

 

313 Iron Horse Way

 

313 Iron Horse Way

 

Providence, RI 02908

 

Providence, RI 02908

 

 

 

 

 

 

Other Locations:

 

 

 

 

 

 

Albert’s Organics, Inc.

 

 

 

 

 

Warehouse (O)

 

 

 

3320 E. Vernon Avenue

 

Warehouse (L)

 

Vernon, CA 90058

 

5140 Race Court

 

 

 

Denver, CO 80216

 

Source/Office (L)

 

 

 

2450 17th Avenue, Suite 250

 

Warehouse (L)

 

Santa Cruz, CA 95062

 

5222 Quincy Street

 

 

 

Mounds View, MN 55112

 

Warehouse (L)

 

 

 

11922 General Drive

 

 

 

Charlotte, NC 28273

 

 

 

 

 

 

Natural Retail Group, Inc.

 

 

 

 

 

Earth Origins/Retail Store (L)

 

Earth Origins/Retail Store (L)

 

6651 Central Avenue

 

1930 Stickney Point Road

 

St. Petersburg, FL 33710

 

Sarasota, FL 34231

 

S-8.6.1-3

--------------------------------------------------------------------------------


 

 

Earth Origins/Retail Store (L)

 

1900-2000 Tamiami Trail

 

30555 US Highway 19N

 

Port Charlotte, FL 33948

 

Palm Harbor, FL 34684

 

 

 

 

 

Earth Origins/Retail Store (L)

 

Earth Origins/Retail Store (L)

 

1237 N.W. 76th Boulevard

 

850 Neopolitan Way

 

Gainesville, FL 32606

 

Naples, FL 34103

 

 

 

 

 

Earth Origins/Retail Store (L)

 

Earth Origins/Retail Store (L)

 

1600 Route 28

 

1917 E. Silver Springs Boulevard

 

Centerville, MA 02632

 

Ocala, FL 34470

 

 

 

 

 

Earth Origins/Retail Store (L)

 

Earth Origins/Retail Store (L)

 

108 Marlboro Ave

 

521 N.W. 13 Boulevard

 

Easton, MD 21601

 

Gainesville, FL 32601

 

 

 

 

 

Earth Origins/Retail Store (L)

 

Earth Origins/Retail Store (L)

 

7006 Reistertown

 

1279 Beneva Road South

 

Baltimore, MD 21215

 

Sarasota, FL 34232

 

 

 

 

 

 

 

Earth Origins/Retail Store (L)

 

 

 

 

 

 

Millbrook Distribution Services, Inc.

Office/Warehouse (O)

401 Highway 43 East

East Harrison, AR 72601

 

3.             Collateral may also be located from time to time at the following
locations:

 

 

Americold

 

Rancho Cold Storage

 

380 Willow Springs Lane

 

670 Mesquit Street

 

York, PA 17406

 

Los Angeles, CA 90021

 

 

 

 

 

Carmel Foods

 

Interpac Tech

 

31128 San Clemente Street

 

1250 N. McDowell

 

Hayward, CA 94544

 

Boulevard

 

 

 

Petaluma, CA 94954

 

 

 

 

 

J. Lieb Foods

 

D2000

 

2550 23rd Avenue

 

505 Crossroads Parkway

 

Forest Grove, OR 97116

 

Bolingbrook, IL 60440

 

 

 

 

 

Stahlbush Island

 

La Reina

 

3122 Stahlbush Island Road

 

316 North Ford Boulevard

 

Corvallis, OR 97333

 

Los Angeles, CA 90022

 

S-8.6.1-4

--------------------------------------------------------------------------------


 

 

US Cold Storage

 

Middle East Bakery

 

31000 52nd Avenue

 

30 International Way

 

Sacramento, CA 95823

 

Lawrence, MA 01843

 

 

 

 

 

Ameri Victor Vil

 

US Cold Bethlehem

 

12979 Enterprise Way

 

15 Emery Street

 

Victorville, CA 92392

 

Bethlehem, PA 18015

 

 

 

 

 

Blackdiamond

 

Americold

 

3109 Del Este

 

1301 26th Avenue

 

Modesto, CA 95354

 

Tacoma, WA 98424

 

 

 

 

 

M. A. Gedney

 

East Coast Warehouse

 

2100 Stoughton Avenue

 

1140 Polaris Street

 

Chaska, MN 55318

 

Elizabeth, NJ 07201

 

 

 

 

 

Interpac Dist

 

 

 

260 N. Pioneer Avenue

 

 

 

Woodland, CA 95776

 

 

 

S-8.6.1-6

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.4

 

NAMES AND CAPITAL STRUCTURE

 

1.                                      The corporate names, jurisdictions of
incorporation, and authorized and issued Equity Interests of each Borrower and
Subsidiary are as follows:

 

Name

 

Jurisdiction

 

Number and Class
of Authorized Shares

 

Number and Class
of Issued Shares

United Natural Foods, Inc.

 

Delaware

 

Common — 100,000,000 Preferred — 5,000,000

 

Common — 48,904,924(1)
Preferred — 0

United Natural Foods West, Inc.

 

California

 

Common — 100,000

 

Common — 1

United Natural Trading Co.

 

Delaware

 

Common — 10,000

 

Common — 1,000

UNFI Canada, Inc.

 

Canada

 

Common — Unlimited

 

Common — 100

Albert’s Organics, Inc.

 

California

 

Voting — 99,500
Non-Voting — 500

 

Voting — 579.36
Non-Voting — 0

Natural Retail Group, Inc.

 

Delaware

 

Common — 10,000

 

Common — 1,000

Mt. Vikos, Inc.

 

Delaware

 

Common — 400,000

 

Common — 362,605

Fantastic Foods, Inc.

 

California

 

Common — 20,000,000

 

Common — 1,000

United Natural Transportation, Inc.

 

Delaware

 

Common — 10,000

 

Common — 1,000

Springfield Development, LLC

 

Delaware

 

N/A

 

N/A

Distribution Holdings, Inc.

 

Delaware

 

Common — 10,000

 

Common — 100

Millbrook Distribution Services, Inc.

 

Delaware

 

Common — 1,000

 

Common — 1,000

 

2.                                      The record holders of Equity Interests
of each Borrower (other than United Natural Foods, Inc.) and Subsidiary are as
follows:

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

United Natural Foods West, Inc.

 

Common

 

1

 

United Natural Foods, Inc.

United Natural Trading Co.

 

Common

 

1,000

 

United Natural Foods, Inc.

UNFI Canada, Inc.

 

Common

 

100

 

United Natural Foods, Inc.

Albert’s Organics, Inc.

 

Common

 

579.36

 

United Natural Foods, Inc.

Natural Retail Group, Inc.

 

Common

 

1,000

 

United Natural Foods, Inc.

Mt. Vikos, Inc.

 

Common

 

362,605

 

United Natural Foods, Inc.

Fantastic Foods, Inc.

 

Common

 

1,000

 

United Natural Foods, Inc.

United Natural Transportation, Inc.

 

Common

 

1,000

 

United Natural Foods, Inc.

Springfield Development, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

Distribution Holdings, Inc.

 

Common

 

100

 

United Natural Foods, Inc.

Millbrook Distribution Services, Inc.

 

Common

 

1,000

 

Distribution Holdings, Inc.

 

--------------------------------------------------------------------------------

(1)  As of April 28, 2012.

 

S-9.1.4-1

--------------------------------------------------------------------------------


 

3.                                      All agreements binding on holders of
Equity Interests of Borrowers and Subsidiaries with respect to such interests
are as follows:

 

None, other than with respect to certain Equity Interests of UNFI pursuant to
certain plans and agreements, the forms of which are filed as exhibits to UNFI’s
public filings with the Securities and Exchange Commission.

 

4.                                      In the five years preceding the Closing
Date, no Borrower or Subsidiary has acquired all or substantially all of the
assets of any other Person nor been the surviving entity in a merger,
amalgamation or combination, except:

 

nSpired Natural Foods, Inc.  In February 2007, United Natural Foods, Inc.
(“UNFI”) purchased certain of the assets of nSpired Natural Foods, Inc.

 

Nantucket Harvest Co., Inc.  In August 2007, UNFI purchased certain of the
assets of Nantucket Harvest Co., Inc.

 

Distribution Holdings, Inc.  In November 2007, UNFI and UNFI Merger Sub, Inc., a
wholly-owned subsidiary of UNFI, entered into a merger agreement with
Distribution Holdings, Inc. (“DHI”), and its wholly-owned subsidiary Millbrook
Distribution Services, Inc., pursuant to which UNFI became the sole owner of
DHI.

 

Fairfield Farm Kitchens, Inc.  In December 2007, UNFI purchased certain of the
assets of Fairfield Farm Kitchens, Inc.

 

Tumaro’s, Inc.  In January 2008, UNFI purchased substantially all the assets of
Tumaro’s, Inc.

 

Southard Markets, Inc.  In March 2008, Natural Retail Group, Inc. purchased
certain of the assets of Southard Markets, Inc.

 

Jungle Products, Inc.   In September 2008, UNFI purchased certain of the assets
of Jungle Products, Inc.

 

Fantastic Foods, Inc.  In November 2008, UNFI purchased all of the outstanding
capital stock of Fantastic Foods, Inc.

 

Mt. Vikos, Inc.  In November 2008, UNFI purchased all of the outstanding capital
stock of Mt. Vikos, Inc.

 

SunOpta Inc., Inc.  In June 2010, UNFI Canada, Inc. purchased substantially all
of the assets of the Canadian food distribution business of SunOpta Inc.’s
Distribution Group business, together with substantially all of the assets of
Drive Organics Corp.

 

Whole Foods Market Distribution, Inc.  In September and October of 2011, UNFI
completed its acquisition of the Rocky Mountain and Southwest distribution
business of Whole Foods Market Distribution, Inc. (“Whole Foods Distribution”),
a wholly owned subsidiary of Whole Foods Market, Inc., whereby the Company
(i) acquired inventory at Whole Foods Distribution’s Aurora, Colorado and
Austin, Texas distribution facilities; (ii) acquired substantially all of Whole
Foods Distribution’s assets, other than the inventory, at the Aurora, Colorado
distribution facility; (iii) assumed Whole Foods Distribution’s obligations
under the existing lease agreement related to the

 

S-9.1.4-2

--------------------------------------------------------------------------------


 

Aurora, Colorado distribution facility; and (iv) hired substantially all of
Whole Foods Distribution’s employees working at the Aurora, Colorado
distribution facility.

 

B.K Sethi Distribution LTD.  In November 2011, UNFI Canada, Inc. acquired the
food distribution assets of B.K. Sethi Distribution LTD.

 

S-9.1.4-3

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.11

 

PATENTS, TRADEMARKS, COPYRIGHTS AND

INTELLECTUAL PROPERTY LICENSES

 

1.               No Borrower or Subsidiary pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property, other than
de minimis amounts, except for the following:

 

None.

 

2.               Attached is a list of all Intellectual Property owned by any
Borrower or Subsidiary.  In addition, UNFI has internally developed a mobile
ordering application known as iUNFI for use by its customers on iPads, iPhones
and iTouch mobile devices. The application allows UNFI’s customers to place
orders with UNFI and its affiliates directly from the customer’s mobile devices.

 

S-9.1.11-1

--------------------------------------------------------------------------------


 

Client\Division

 

Docket Number

 

Country

 

MarkName

 

Status

 

Case Type

 

Current Appl. Date

 

Current Appl. No

 

Current Reg Date

 

Current Reg No

 

ExpirationDate

 

Renewal Date

United Natural Foods, Inc.

 

T02164-US

 

United States

 

GRATEFUL HARVEST (WORD MARK)

 

Registered

 

Intent To Use Application

 

09/30/2005

 

78723899

 

08/07/2007

 

3277444

 

08/07/2017

 

08/07/2017

United Natural Foods, Inc.

 

T02164-US1

 

United States

 

GRATEFUL HARVEST (WORD MARK)

 

Registered

 

Intent To Use Application

 

09/30/2005

 

78723904

 

12/18/2007

 

3357403

 

12/18/2017

 

12/18/2017

United Natural Foods, Inc.

 

T02164-US2

 

United States

 

GRATEFUL HARVEST (WORD MARK)

 

Registered

 

Intent To Use Application

 

09/30/2005

 

78723943

 

12/18/2007

 

3357404

 

12/18/2017

 

12/18/2017

United Natural Foods, Inc.

 

T02164-US3

 

United States

 

GRATEFUL HARVEST

 

Registered

 

Intent To Use Application

 

10/18/2002

 

78175910

 

06/15/2004

 

2855136

 

06/15/2014

 

06/15/2014

United Natural Foods, Inc.

 

T02165-US

 

United States

 

MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)

 

Registered

 

Intent To Use Application

 

09/30/2005

 

78723922

 

04/01/2008

 

3406848

 

04/01/2018

 

04/01/2018

United Natural Foods, Inc.

 

T02165-US1

 

United States

 

MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)

 

Registered

 

Intent To Use Application

 

09/30/2005

 

78723918

 

08/21/2007

 

3283744

 

08/21/2017

 

08/21/2017

United Natural Foods, Inc.

 

T02166-US

 

United States

 

REVERENCE FOR THE LAND

 

Registered

 

Regular

 

12/10/2004

 

78530706

 

01/31/2006

 

3054113

 

01/31/2016

 

01/31/2016

United Natural Foods, Inc.

 

T02166-US1

 

United States

 

REVERENCE FOR THE LAND

 

Registered

 

Regular

 

12/10/2004

 

78530685

 

06/20/2006

 

3106169

 

06/20/2016

 

06/20/2016

United Natural Foods, Inc.

 

T02168-IB

 

International

 

UNITED NATURAL FOODS (WORD MARK)

 

Registered

 

Regular

 

01/06/2005

 

847419

 

01/06/2005

 

847419

 

01/06/2015

 

01/06/2015

United Natural Foods, Inc.

 

T02168-IB-CTM

 

Community Trademark

 

UNITED NATURAL FOODS (WORD MARK)

 

Registered

 

Regular

 

10/20/2005

 

847419

 

10/20/2005

 

847419

 

10/20/2015

 

10/20/2015

United Natural Foods, Inc.

 

T02168-IB-JP

 

Japan

 

UNITED NATURAL FOODS (WORD MARK)

 

Registered

 

Regular

 

01/06/2005

 

A0000435

 

01/06/2005

 

847419

 

01/06/2015

 

01/06/2015

United Natural Foods, Inc.

 

T02168-TW

 

Taiwan

 

UNITED NATURAL FOODS (WORD MARK)

 

Registered

 

Regular

 

06/22/2005

 

94029813

 

10/01/2006

 

1231397

 

10/01/2016

 

09/30/2016

United Natural Foods, Inc.

 

T02168-US

 

United States

 

UNITED NATURAL FOODS (WORD MARK)

 

Registered

 

Regular

 

12/10/2004

 

78530623

 

01/24/2006

 

3049980

 

01/24/2016

 

01/24/2016

United Natural Foods, Inc.

 

T02169-HK

 

Hong Kong

 

UNITED NATURAL FOODS AND DESIGN

 

Registered

 

Regular

 

01/26/2005

 

300361034

 

01/26/2005

 

300361034

 

01/26/2015

 

01/25/2015

United Natural Foods, Inc.

 

T02170-CTM

 

Community Trademark

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

10/04/2005

 

4666046

 

09/13/2006

 

4666046

 

10/04/2015

 

10/31/2015

United Natural Foods, Inc.

 

T02170-CTM1

 

Community Trademark

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

03/17/2006

 

4994083

 

04/11/2007

 

4994083

 

03/17/2016

 

03/31/2016

United Natural Foods, Inc.

 

T02170-TW

 

Taiwan

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

07/13/2005

 

94033609

 

05/01/2006

 

1207882

 

05/01/2016

 

04/30/2016

United Natural Foods, Inc.

 

T02170-TW1

 

Taiwan

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

07/13/2005

 

94033608

 

05/01/2006

 

1208006

 

05/01/2016

 

04/30/2016

United Natural Foods, Inc.

 

T02170-TW2

 

Taiwan

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

07/13/2005

 

94033607

 

02/16/2006

 

1196782

 

02/16/2016

 

02/15/2016

United Natural Foods, Inc.

 

T02170-TW3

 

Taiwan

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

03/21/2006

 

95013665

 

12/16/2006

 

1242138

 

12/16/2016

 

12/15/2016

United Natural Foods, Inc.

 

T02170-US

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Intent To Use Application

 

05/11/1998

 

75483354

 

07/01/2008

 

3458482

 

07/01/2018

 

07/01/2018

United Natural Foods, Inc.

 

T02170-US1

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

04/15/2005

 

78609470

 

05/12/2009

 

3619430

 

05/12/2019

 

05/12/2019

United Natural Foods, Inc.

 

T02170-US2

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

04/15/2005

 

78609472

 

05/12/2009

 

3619431

 

05/12/2019

 

05/12/2019

United Natural Foods, Inc.

 

T02170-US3

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

04/15/2005

 

78609475

 

05/12/2009

 

3619432

 

05/12/2019

 

05/12/2019

United Natural Foods, Inc.

 

T02170-US4

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

01/05/2006

 

78782084

 

05/01/2007

 

3236435

 

05/01/2017

 

05/01/2017

United Natural Foods, Inc.

 

T02170-US5

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Regular

 

02/26/1987

 

73646540

 

01/12/1988

 

1472520

 

01/12/2018

 

01/12/2018

United Natural Foods, Inc.

 

T02170-US6

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Intent To Use Application

 

12/31/2008

 

77641949

 

01/19/2010

 

3741043

 

01/19/2020

 

01/19/2020

United Natural Foods, Inc.

 

T02170-US7

 

United States

 

WOODSTOCK FARMS (WORD MARK)

 

Registered

 

Intent To Use Application

 

10/08/2009

 

77844426

 

09/07/2010

 

3846441

 

09/07/2020

 

09/07/2020

United Natural Foods, Inc.

 

T02171-CTM

 

Community Trademark

 

WOODSTOCK FARMS & DESIGN

 

Registered

 

Regular

 

03/17/2006

 

4999157

 

08/23/2007

 

4999157

 

03/17/2016

 

03/31/2016

United Natural Foods, Inc.

 

T02171-TW

 

Taiwan

 

WOODSTOCK FARMS & DESIGN

 

Registered

 

Regular

 

03/21/2006

 

95013659

 

03/01/2007

 

1253807

 

03/01/2017

 

02/28/2017

United Natural Foods, Inc.

 

T02171-US

 

United States

 

WOODSTOCK FARMS & DESIGN

 

Registered

 

Regular

 

09/30/2005

 

78723956

 

12/16/2008

 

3546914

 

12/16/2018

 

12/16/2018

United Natural Foods, Inc.

 

T02171-US1

 

United States

 

WOODSTOCK FARMS & DESIGN

 

Registered

 

Regular

 

09/30/2005

 

78723958

 

05/12/2009

 

3619439

 

05/12/2019

 

05/12/2019

United Natural Foods, Inc.

 

T02171-US2

 

United States

 

WOODSTOCK FARMS & DESIGN

 

Registered

 

Regular

 

09/30/2005

 

78723964

 

12/16/2008

 

3546915

 

12/16/2018

 

12/16/2018

United Natural Foods, Inc.

 

T02171-US3

 

United States

 

WOODSTOCK FARMS & DESIGN

 

Registered

 

Regular

 

01/23/2006

 

78784101

 

05/01/2007

 

3236440

 

05/01/2017

 

05/01/2017

United Natural Foods, Inc.

 

T02172-US1

 

United States

 

AMERICA’S PREMIER CERTIFIED ORGANIC DISTRIBUTOR

 

Registered

 

Regular

 

01/06/2011

 

85212055

 

07/19/2011

 

3998101

 

07/19/2021

 

07/19/2021

United Natural Foods, Inc.

 

T02173-US

 

United States

 

BLOOMING PRAIRIE

 

Registered

 

Regular

 

02/07/2002

 

78107435

 

06/24/2003

 

2729163

 

06/24/2013

 

06/24/2013

United Natural Foods, Inc.

 

T02174-US

 

United States

 

EARTH ORIGINS

 

Registered

 

Regular

 

12/28/2000

 

76187631

 

01/07/2003

 

2671140

 

01/07/2013

 

01/07/2013

United Natural Foods, Inc.

 

T02176-US

 

United States

 

GOURMET ARTISAN HANDCRAFTED FOODS AND DESIGN

 

Registered

 

Regular

 

05/15/1997

 

75292335

 

03/07/2000

 

2327088

 

03/07/2020

 

03/07/2020

United Natural Foods, Inc.

 

T02177-US2

 

United States

 

HARVEST BAY

 

Registered

 

Regular

 

11/01/2010

 

85165859

 

06/14/2011

 

3977545

 

06/14/2021

 

06/14/2021

United Natural Foods, Inc.

 

T02178-US

 

United States

 

HEALTHY CLIPPINGS

 

Registered

 

Regular

 

03/22/2005

 

78592493

 

03/07/2006

 

3065993

 

03/07/2016

 

03/07/2016

United Natural Foods, Inc.

 

T02179-US

 

United States

 

MOUNTAIN PEOPLES WAREHOUSE

 

Registered

 

Regular

 

07/13/1998

 

75517573

 

07/20/1999

 

2263145

 

07/20/2019

 

07/20/2019

United Natural Foods, Inc.

 

T02180-US1

 

United States

 

NATURAL RETAIL GROUP

 

Registered

 

Regular

 

10/11/2007

 

77301706

 

06/24/2008

 

3452864

 

06/24/2018

 

06/24/2018

United Natural Foods, Inc.

 

T02181-US

 

United States

 

NATURAL SEA

 

Registered

 

Regular

 

04/17/2003

 

78238990

 

10/19/2004

 

2895383

 

10/19/2014

 

10/19/2014

United Natural Foods, Inc.

 

T02183-US

 

United States

 

NATURE’S BASICS

 

Registered

 

Regular

 

04/17/2003

 

78238970

 

10/26/2004

 

2897160

 

10/26/2014

 

10/26/2014

United Natural Foods, Inc.

 

T02187-US

 

United States

 

ORGANIC BABY CERTIFIED ORGANIC BABY FOOD AND DESIGN

 

Registered

 

Regular

 

01/09/1997

 

75222924

 

12/15/1998

 

2211644

 

12/15/2018

 

12/15/2018

United Natural Foods, Inc.

 

T02188-US

 

United States

 

RAINBOW

 

Registered

 

Regular

 

10/10/1996

 

75179472

 

02/10/1998

 

2135441

 

02/10/2018

 

02/10/2018

 

S-9.1.11-2

--------------------------------------------------------------------------------


 

United Natural Foods, Inc.

 

T02189-US

 

United States

 

WOODFIELD FARMS

 

Registered

 

Regular

 

03/19/1998

 

75453273

 

02/02/1999

 

2221771

 

02/02/2019

 

02/02/2019

United Natural Foods, Inc.

 

T02190-US

 

United States

 

RESOURCE ORGANIC

 

Registered

 

Supplemental / B Register

 

07/09/1998

 

75516249

 

08/15/2000

 

2378242

 

08/15/2020

 

08/15/2020

United Natural Foods, Inc.

 

T02190-US1

 

United States

 

RESOURCE ORGANIC

 

Registered

 

Regular

 

04/13/2010

 

85013131

 

07/12/2011

 

3992008

 

07/12/2021

 

07/12/2021

United Natural Foods, Inc.

 

T02191-US

 

United States

 

SOURCE ORGANIC

 

Registered

 

Regular

 

07/09/1998

 

75516240

 

05/30/2000

 

2353204

 

05/30/2020

 

05/30/2020

United Natural Foods, Inc.

 

T02192-US

 

United States

 

STOW MILLS

 

Registered

 

Regular

 

02/16/1988

 

1477015

 

02/16/1998

 

1477015

 

02/16/2018

 

02/16/2018

United Natural Foods, Inc.

 

T02193-US

 

United States

 

SUNSPLASH MARKET

 

Registered

 

Regular

 

08/20/1996

 

75153421

 

06/01/1999

 

2248478

 

06/01/2019

 

06/01/2019

United Natural Foods, Inc.

 

T02195-US

 

United States

 

WOODSTOCK

 

Registered

 

Regular

 

02/25/1987

 

646393

 

05/10/1988

 

1487657

 

05/10/2018

 

05/10/2018

United Natural Foods, Inc.

 

T02266-CA

 

Canada

 

RISING MOON ORGANICS & Design

 

Filed

 

Regular

 

08/11/2011

 

1539398

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T02266-US

 

United States

 

RISING MOON ORGANICS & Design

 

Registered

 

Regular

 

09/18/2003

 

78302417

 

09/14/2004

 

2884380

 

09/14/2014

 

09/14/2014

United Natural Foods, Inc.

 

T02266-US1

 

United States

 

RISING MOON ORGANICS & DESIGN

 

Registered

 

Regular

 

04/13/2010

 

85012780

 

04/05/2011

 

3940100

 

04/05/2021

 

04/05/2021

United Natural Foods, Inc.

 

T02267-US

 

United States

 

PRIMACOTTA

 

Registered

 

Regular

 

06/29/2004

 

78443407

 

07/10/2007

 

3261999

 

07/10/2017

 

07/10/2017

United Natural Foods, Inc.

 

T02283-US

 

United States

 

COOL FRUITS

 

Registered

 

Regular

 

03/25/1992

 

74258939

 

04/19/1994

 

1831483

 

04/19/2014

 

04/19/2014

United Natural Foods, Inc.

 

T02283-US3

 

United States

 

COOL FRUITS

 

Filed

 

Regular

 

06/01/1998

 

75493862

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T02284-US

 

United States

 

AH! LASKA

 

Registered

 

Regular

 

08/10/2000

 

76106166

 

08/27/2002

 

2611611

 

08/27/2022

 

08/27/2022

United Natural Foods, Inc.

 

T02294-US

 

United States

 

MEDITERRANEAN ORGANIC & DESIGN

 

Registered

 

Regular

 

12/11/2000

 

78038833

 

06/29/2004

 

2858711

 

06/29/2014

 

06/29/2014

United Natural Foods, Inc.

 

T02295-US

 

United States

 

LORIVA

 

Registered

 

Regular

 

10/26/1987

 

73691997

 

06/21/1988

 

1493354

 

06/21/2018

 

06/21/2018

United Natural Foods, Inc.

 

T02301-US

 

United States

 

WOODSTOCK ORGANICS

 

Registered

 

Intent To Use Application

 

07/10/1996

 

75132043

 

04/24/2007

 

3233763

 

04/24/2017

 

04/24/2017

United Natural Foods, Inc.

 

T02308-US

 

United States

 

GOOD KARMA

 

Registered

 

Regular

 

04/04/2002

 

78975488

 

01/02/2007

 

3195270

 

01/02/2017

 

01/02/2017

United Natural Foods, Inc.

 

T02308-US1

 

United States

 

GOOD KARMA

 

Registered

 

Regular

 

08/23/2006

 

78958467

 

12/25/2007

 

3359813

 

12/25/2017

 

12/25/2017

United Natural Foods, Inc.

 

T02310-US

 

United States

 

GOOD KARMA ORGANIC RICEMILK

 

Registered

 

Intent To Use Application

 

03/20/2006

 

78841675

 

10/23/2007

 

3321352

 

10/23/2017

 

10/23/2017

United Natural Foods, Inc.

 

T02311-US

 

United States

 

GOOD KARMA ORGANIC RICE DIVINE and Design (with planet earth)

 

Registered

 

Intent To Use Application

 

10/09/2006

 

77017247

 

03/18/2008

 

3399007

 

03/18/2018

 

03/18/2018

United Natural Foods, Inc.

 

T02321-US

 

United States

 

GOOD KARMA ORGANIC RICE DIVINE

 

Registered

 

Intent To Use Application

 

09/08/2006

 

78970581

 

05/06/2008

 

3424768

 

05/06/2018

 

05/06/2018

United Natural Foods, Inc.

 

T02390-US

 

United States

 

WE RUB FOOD THE RIGHT WAY

 

Registered

 

Regular

 

12/27/2006

 

77071578

 

10/30/2007

 

3322663

 

10/30/2017

 

10/30/2017

United Natural Foods, Inc.

 

T02391-US

 

United States

 

NANTUCKET OFF-SHORE

 

Registered

 

Regular

 

08/30/2006

 

78963973

 

10/16/2007

 

3312637

 

10/16/2017

 

10/16/2017

United Natural Foods, Inc.

 

T02436-BM

 

Bermuda

 

COOL FRUITS

 

Registered

 

Regular

 

06/24/1994

 

26187

 

06/24/1994

 

26187

 

06/24/2015

 

06/24/2015

United Natural Foods, Inc.

 

T02444-US

 

United States

 

WORLD PEACE BEGINS IN THE KITCHEN

 

Registered

 

Regular

 

11/06/2007

 

77322223

 

10/28/2008

 

3523496

 

10/28/2018

 

10/28/2018

United Natural Foods, Inc.

 

T02444-US1

 

United States

 

WORLD PEACE BEGINS IN THE KITCHEN

 

Registered

 

Regular

 

12/08/2008

 

77628725

 

06/30/2009

 

3647063

 

06/30/2019

 

06/30/2019

United Natural Foods, Inc.

 

T02498-US

 

United States

 

TUMARO’S

 

Registered

 

Regular

 

03/23/1994

 

74506206

 

05/09/1995

 

1893236

 

05/09/2015

 

05/09/2015

United Natural Foods, Inc.

 

T02499-US

 

United States

 

THE HEALTHY MEXICAN FOOD COMPANY

 

Registered

 

Regular

 

11/01/1994

 

74593532

 

05/20/1997

 

2064172

 

05/20/2017

 

05/20/2017

United Natural Foods, Inc.

 

T02503-US

 

United States

 

TUMARO’S GOURMET TORTILLAS

 

Registered

 

Regular

 

11/17/1999

 

75852865

 

07/03/2001

 

2465219

 

07/03/2021

 

07/03/2021

United Natural Foods, Inc.

 

T02506-US

 

United States

 

TUMARO’S THE ORIGINAL GOURMET WRAPS

 

Registered

 

Regular

 

04/16/1999

 

75683942

 

09/16/2003

 

2764541

 

09/16/2013

 

09/16/2013

United Natural Foods, Inc.

 

T02507-US

 

United States

 

TUMARO’S AMERICA’S FAVORITE GOURMET TORTILLA

 

Registered

 

Regular

 

08/20/2001

 

76302605

 

09/09/2003

 

2762465

 

09/09/2013

 

09/09/2013

United Natural Foods, Inc.

 

T02509-US

 

United States

 

TUMARO’S GOURMET TORTILLAS AMERICA’S FAVORITE GOURMET TORTILLAS

 

Registered

 

Regular

 

04/23/2003

 

78241127

 

06/15/2004

 

2853695

 

06/15/2014

 

06/15/2014

United Natural Foods, Inc.

 

T02511-US

 

United States

 

WRAPABLES

 

Registered

 

Regular

 

03/22/2004

 

78388646

 

03/22/2005

 

2935150

 

03/22/2015

 

03/22/2015

United Natural Foods, Inc.

 

T02514-US

 

United States

 

SOY-FULL HEART FLATBREAD

 

Registered

 

Regular

 

01/29/2007

 

77093655

 

11/20/2007

 

3338555

 

11/20/2017

 

11/20/2017

United Natural Foods, Inc.

 

T02517-US

 

United States

 

MILLBROOK MERCHANDISING FOR EXCELLENCE & DESIGN

 

Registered

 

Regular

 

10/30/1995

 

75012074

 

12/24/1996

 

2025274

 

12/24/2016

 

12/24/2016

United Natural Foods, Inc.

 

T02653-US

 

United States

 

UNFI

 

Registered

 

Regular

 

09/26/2008

 

77579954

 

05/05/2009

 

3615593

 

05/05/2019

 

05/05/2019

United Natural Foods, Inc.

 

T02654-US

 

United States

 

UNFI DRIVEN BY NATURE and Design (logo)

 

Registered

 

Regular

 

09/26/2008

 

77579975

 

06/09/2009

 

3634425

 

06/09/2019

 

06/09/2019

United Natural Foods, Inc.

 

T02655-US

 

United States

 

DRIVEN BY NATURE

 

Registered

 

Regular

 

09/26/2008

 

77579987

 

05/05/2009

 

3615594

 

05/05/2019

 

05/05/2019

United Natural Foods, Inc.

 

T02660-US

 

United States

 

JUNGLE PRODUCTS BEYOND ORGANIC

 

Registered

 

Regular

 

03/22/2007

 

76674431

 

01/08/2008

 

3364139

 

01/08/2018

 

01/08/2018

United Natural Foods, Inc.

 

T02661-US

 

United States

 

SELECT NUTRITION DISTRIBUTORS, INC.

 

Registered

 

Regular

 

12/21/2000

 

76183563

 

10/15/2002

 

2636805

 

10/15/2012

 

10/15/2012

United Natural Foods, Inc.

 

T02674-US

 

United States

 

TAMARIND TREE A TASTE OF INDIA & DESIGN

 

Registered

 

Regular

 

07/22/1993

 

74415306

 

10/04/1994

 

1856858

 

10/04/2014

 

10/04/2014

United Natural Foods, Inc.

 

T02677-US

 

United States

 

BLUE MARBLE BRANDS

 

Registered

 

Regular

 

12/08/2008

 

77628776

 

06/30/2009

 

3647068

 

06/30/2019

 

06/30/2019

United Natural Foods, Inc.

 

T02678-US

 

United States

 

A WORLD OF GOOD

 

Registered

 

Regular

 

12/08/2008

 

77628795

 

06/30/2009

 

3647069

 

06/30/2019

 

06/30/2019

United Natural Foods, Inc.

 

T02692-US

 

United States

 

READY SET PASTA

 

Registered

 

Regular

 

12/17/1996

 

75214895

 

03/09/1999

 

2229911

 

03/09/2019

 

03/09/2019

United Natural Foods, Inc.

 

T02695-US

 

United States

 

VEGETARIAN CHILI MIX

 

Registered

 

Supplemental / B Register

 

09/23/1982

 

387780

 

06/26/1984

 

1283868

 

06/26/2014

 

06/26/2014

United Natural Foods, Inc.

 

T02696-US

 

United States

 

QUICK PILAF

 

Registered

 

Supplemental / B Register

 

09/23/1982

 

388230

 

06/26/1984

 

1283876

 

06/26/2014

 

06/26/2014

 

S-9.1.1-3

--------------------------------------------------------------------------------


 

United Natural Foods, Inc.

 

T02697-US

 

United States

 

FANTASTIC FALAFIL MIX

 

Registered

 

Regular

 

09/23/1982

 

388231

 

09/11/1984

 

1294730

 

09/11/2014

 

09/11/2014

United Natural Foods, Inc.

 

T02698-US

 

United States

 

FANTASTIC FOODS

 

Registered

 

Regular

 

07/05/1990

 

74075573

 

09/10/1991

 

1656369

 

09/10/2021

 

09/10/2021

United Natural Foods, Inc.

 

T02699-US

 

United States

 

FANTASTIC FOODS & DESIGN

 

Registered

 

Regular

 

06/17/1994

 

74538772

 

06/17/1997

 

2070953

 

06/17/2017

 

06/17/2017

United Natural Foods, Inc.

 

T02700-US

 

United States

 

JUMPIN’ BLACK BEANS

 

Registered

 

Regular

 

02/02/1994

 

74485473

 

01/17/1995

 

1874035

 

01/17/2015

 

01/17/2015

United Natural Foods, Inc.

 

T02701-US

 

United States

 

NATURE’S BURGER

 

Registered

 

Regular

 

10/18/1994

 

74587161

 

10/17/1995

 

1928000

 

10/17/2015

 

10/17/2015

United Natural Foods, Inc.

 

T02702-US

 

United States

 

CHA-CHA CHILI

 

Registered

 

Regular

 

02/02/1994

 

74485626

 

10/24/2000

 

2396643

 

10/24/2020

 

10/24/2020

United Natural Foods, Inc.

 

T02705-US

 

United States

 

FAST NATURALS

 

Registered

 

Regular

 

10/07/2002

 

78171912

 

05/11/2004

 

2841730

 

05/11/2014

 

05/11/2014

United Natural Foods, Inc.

 

T02708-US

 

United States

 

FANTASTIC WORLD FOODS & DESIGN

 

Registered

 

Intent To Use Application

 

02/14/2006

 

78814555

 

06/16/2009

 

3641277

 

06/16/2019

 

06/16/2019

United Natural Foods, Inc.

 

T02709-CA

 

Canada

 

FANTASTIC WORLD FOODS

 

Registered

 

Regular

 

08/11/2006

 

1313435

 

01/04/2011

 

786273

 

01/04/2026

 

01/04/2026

United Natural Foods, Inc.

 

T02709-US

 

United States

 

FANTASTIC WORLD FOODS

 

Registered

 

Regular

 

02/14/2006

 

78814540

 

10/14/2008

 

3518298

 

10/14/2018

 

10/14/2018

United Natural Foods, Inc.

 

T02737-JP

 

Japan

 

FANTASTIC FOODS & DESIGN

 

Registered

 

Regular

 

12/14/1994

 

12630694

 

10/29/1999

 

4330701

 

10/29/2019

 

10/29/2019

United Natural Foods, Inc.

 

T02737-JP1

 

Japan

 

FANTASTIC FOODS & DESIGN

 

Registered

 

Regular

 

12/14/1994

 

12630794

 

06/11/1999

 

4282810

 

06/11/2019

 

06/11/2019

United Natural Foods, Inc.

 

T02746-US

 

United States

 

MT VIKOS (Stylized)

 

Registered

 

Regular

 

05/25/2006

 

78892521

 

03/13/2007

 

3218006

 

03/13/2017

 

03/13/2017

United Natural Foods, Inc.

 

T02747-US

 

United States

 

FETIRI

 

Registered

 

Regular

 

10/24/2003

 

78318318

 

08/24/2004

 

2877744

 

08/24/2014

 

08/24/2014

United Natural Foods, Inc.

 

T02769-US

 

United States

 

FIELD DAY

 

Registered

 

Intent To Use Application

 

03/16/2009

 

77691780

 

04/27/2010

 

3782510

 

04/27/2020

 

04/27/2020

United Natural Foods, Inc.

 

T02770-US

 

United States

 

ENJOY THE HARVEST

 

Registered

 

Intent To Use Application

 

03/16/2009

 

77691788

 

06/29/2010

 

3811800

 

06/29/2020

 

06/29/2020

United Natural Foods, Inc.

 

T02816-US

 

United States

 

MILLBROOK MERCHANDISING FOR EXCELLENCE

 

Registered

 

Regular

 

10/30/1995

 

75012074

 

12/24/1996

 

2025274

 

12/24/2016

 

12/24/2016

United Natural Foods, Inc.

 

T02822-US

 

United States

 

CARRIAGE TRADE

 

Registered

 

Regular

 

09/12/1960

 

72104300

 

11/26/1963

 

760818

 

11/26/2013

 

11/26/2013

United Natural Foods, Inc.

 

T02896-US

 

United States

 

THE CHEESE SOURCE

 

Registered

 

Supplemental / B Register

 

10/05/2009

 

77841755

 

09/07/2010

 

3846757

 

09/07/2020

 

09/07/2020

United Natural Foods, Inc.

 

T02897-US

 

United States

 

YOUR COMPLETE CHEESE PROGRAM

 

Registered

 

Supplemental / B Register

 

10/05/2009

 

77841767

 

09/07/2010

 

3846758

 

09/07/2020

 

09/07/2020

United Natural Foods, Inc.

 

T02899-US

 

United States

 

CLEARVUE

 

Registered

 

Regular

 

10/21/2009

 

77853859

 

07/20/2010

 

3820881

 

07/20/2020

 

07/20/2020

United Natural Foods, Inc.

 

T02900-US

 

United States

 

GOURMET ARTISAN

 

Registered

 

Supplemental / B Register

 

10/08/2009

 

77844388

 

08/24/2010

 

3839507

 

08/24/2020

 

08/24/2020

United Natural Foods, Inc.

 

T02903-US

 

United States

 

M MEDITERRANEAN ORGANIC and Design (new logo from 2007)

 

Registered

 

Regular

 

10/09/2009

 

77845506

 

07/20/2010

 

3820839

 

07/20/2020

 

07/20/2020

United Natural Foods, Inc.

 

T02909-US

 

United States

 

CLEAN PLATE

 

Registered

 

Regular

 

10/29/2009

 

77860692

 

01/04/2011

 

3898652

 

01/04/2021

 

01/04/2021

United Natural Foods, Inc.

 

T02966-US

 

United States

 

HEARTLAND MEADOW WHERE GOODNESS GROWS and Design (logo)

 

Registered

 

Regular

 

03/12/2010

 

77957492

 

10/19/2010

 

3863865

 

10/19/2020

 

10/19/2020

United Natural Foods, Inc.

 

T02968-US

 

United States

 

HEARTLAND MEADOW (word mark)

 

Registered

 

Regular

 

03/17/2010

 

77961285

 

10/19/2010

 

3864137

 

10/19/2020

 

10/19/2020

United Natural Foods, Inc.

 

T02977-US

 

United States

 

EARTH ORIGINS MARKET

 

Registered

 

Intent To Use Application

 

04/13/2010

 

85012434

 

03/01/2011

 

3926983

 

03/01/2021

 

03/01/2021

United Natural Foods, Inc.

 

T02998-CA

 

Canada

 

GRATEFUL HARVEST ORGANIC 100% PURE NEW ZEALAND and Design (color logo)

 

Registered

 

Regular

 

12/20/2010

 

1508778

 

02/17/2012

 

817852

 

02/17/2027

 

02/17/2027

United Natural Foods, Inc.

 

T02998-US

 

United States

 

GRATEFUL HARVEST ORGANIC 100% PURE NEW ZEALAND and Design (color logo)

 

Registered

 

Regular

 

06/24/2010

 

85070399

 

02/22/2011

 

3922648

 

02/22/2021

 

02/22/2021

United Natural Foods, Inc.

 

T03004-US

 

United States

 

NATURE’S BASICS, SUPPLEMENT YOUR LIFE

 

Registered

 

Regular

 

04/17/2003

 

78238979

 

05/16/2006

 

3092157

 

05/16/2016

 

05/16/2016

United Natural Foods, Inc.

 

T03030-US

 

United States

 

WOWZAVILLE

 

Registered

 

Intent To Use Application

 

08/20/2010

 

85112294

 

01/03/2012

 

4080926

 

01/03/2022

 

01/03/2022

United Natural Foods, Inc.

 

T03031-US

 

United States

 

WOWZAMART

 

Registered

 

Intent To Use Application

 

08/20/2010

 

85112308

 

02/14/2012

 

4099841

 

02/14/2022

 

02/14/2022

United Natural Foods, Inc.

 

T03063-CA

 

Canada

 

YOUR LOCAL ROOTS

 

Filed

 

Intent To Use Application

 

03/16/2011

 

1519339

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03063-US

 

United States

 

YOUR LOCAL ROOTS

 

Registered

 

Intent To Use Application

 

11/15/2010

 

85176597

 

04/10/2012

 

4126368

 

04/10/2022

 

04/10/2022

United Natural Foods, Inc.

 

T03074-US

 

United States

 

EARTH ORIGINS MARKET and Design (color logo)

 

Registered

 

Regular

 

12/21/2010

 

85203188

 

06/14/2011

 

3978302

 

06/14/2021

 

06/14/2021

United Natural Foods, Inc.

 

T03088-CA

 

Canada

 

WOODSTOCK EAT BECAUSE IT’S GOOD! (LOGO)

 

Filed

 

Regular

 

07/25/2011

 

1537049

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03088-CA1

 

Canada

 

WOODSTOCK EAT BECAUSE IT’S GOOD! (LOGO)

 

Filed

 

Regular

 

07/26/2011

 

1537237

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03088-US

 

United States

 

WOODSTOCK EAT BECAUSE IT’S GOOD! (LOGO)

 

Filed

 

Intent To Use Application

 

01/26/2011

 

85226939

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03088-US1

 

United States

 

WOODSTOCK EAT BECAUSE IT’S GOOD! (LOGO)

 

Registered

 

Intent To Use Application

 

01/31/2011

 

85230668

 

02/14/2012

 

4100138

 

02/14/2022

 

02/14/2022

United Natural Foods, Inc.

 

T03089-CA

 

Canada

 

WOODSTOCK (block letter)

 

Filed

 

Regular

 

07/25/2011

 

1537050

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03089-CA1

 

Canada

 

WOODSTOCK

 

Filed

 

Regular

 

07/26/2011

 

1537236

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03089-US

 

United States

 

WOODSTOCK

 

Filed

 

Intent To Use Application

 

01/27/2011

 

85227329

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03089-US1

 

United States

 

WOODSTOCK

 

Registered

 

Intent To Use Application

 

01/31/2011

 

85230671

 

02/14/2012

 

4100139

 

02/14/2022

 

02/14/2022

United Natural Foods, Inc.

 

T03090-CA

 

Canada

 

EAT BECAUSE ITS GOOD!

 

Filed

 

Regular

 

07/25/2011

 

1537053

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03090-CA1

 

Canada

 

EAT BECAUSE ITS GOOD!

 

Filed

 

Regular

 

07/26/2011

 

1537235

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03090-US

 

United States

 

EAT BECAUSE IT’S GOOD!

 

Filed

 

Intent To Use Application

 

01/27/2011

 

85227333

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03090-US1

 

United States

 

EAT BECAUSE IT’S GOOD!

 

Registered

 

Intent To Use Application

 

01/31/2011

 

85230675

 

03/27/2012

 

4119519

 

03/27/2022

 

03/27/2022

 

S-9.1.1-4

--------------------------------------------------------------------------------


 

United Natural Foods, Inc.

 

T03143-CA

 

Canada

 

HARVEST BAY and Design (logo with swoosh)

 

Filed

 

Regular

 

08/08/2011

 

1538713

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03143-US

 

United States

 

HARVEST BAY and Design (logo with swoosh)

 

Filed

 

Intent To Use Application

 

03/29/2011

 

85279490

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03196-US

 

United States

 

IUNFI

 

Registered

 

Regular

 

05/27/2011

 

85332059

 

01/10/2012

 

4083374

 

01/10/2022

 

01/10/2022

United Natural Foods, Inc.

 

T03222-CA

 

Canada

 

IUNFI and Design (logo)

 

Filed

 

Intent To Use Application

 

02/23/2012

 

1565561

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

T03222-US

 

United States

 

IUNFI and Design (logo)

 

Registered

 

Regular

 

08/24/2011

 

85405957

 

01/10/2012

 

4084106

 

01/10/2022

 

01/10/2022

United Natural Foods, Inc.

 

T03230-US

 

United States

 

EARTH ORIGINS DISCOUNT MARKET

 

Filed

 

Intent To Use Application

 

09/14/2011

 

85422504

 

 

 

 

 

 

 

 

 

S-9.1.1-5

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.14

 

ENVIRONMENTAL MATTERS

 

None.

 

S-9.1.14-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.15

 

RESTRICTIVE AGREEMENTS

 

None.

 

S-9.1.15-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.16

 

LITIGATION

 

1.                                      Proceedings and investigations pending
against Borrowers or Subsidiaries:

 

None.

 

2.                                      Threatened proceedings or investigations
of which any Borrower or Subsidiary has knowledge:

 

None.

 

3.                                      Pending Commercial Tort Claim held by
any Obligor:

 

None.

 

S-9.1.16-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.18

 

PENSION PLAN DISCLOSURES

 

(a)         One or more Obligors contribute to two Multiemployer Plans: the
United Wire, Metal and Machine Pension Fund (the Woodstock Farms location) and
the New England Teamsters and Trucking Industry Pension Fund (the Leicester, MA
location).

 

[*CONFIDENTIAL*]

 

S-9.1.18-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.20

 

LABOR CONTRACTS

 

(a)         Borrowers and Subsidiaries are party to the following collective
bargaining agreements, management agreements and consulting agreements:

 

Parties

 

Type of Agreement

 

Term of Agreement

United Natural Foods Inc. and Teamsters Local Union No. 117
(Auburn, Washington)

 

Collective bargaining agreement

 

3/1/09 – 2/29/12
(currently being negotiated and is extended to 6/30/12)

UNFI and Chaufers, Teamsters & Helpers Local Union No 238
(Iowa City, Iowa)

 

Collective bargaining agreement

 

7/1/11 - 6/30/14

United Natural Foods Inc. and Teamsters Local 493
(Dayville, CT)

 

Collective bargaining agreement

 

8/1/11 – 7/31/14

United Natural Trading Co. dba Woodstock Farms Manufacturing Co and Local 810
International Brotherhood of Teamsters
(Woodstock Farms, NJ)

 

Collective bargaining agreement

 

7/1/11 – 6/30/14

United Natural Foods Incorporated Route 56, Leicester, MA 01524 and Teamsters
Union Local 170
(Leicester, MA)

 

Collective bargaining agreement

 

3/23/11 – 3/23/14

 

S-9.1.20-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.1.25

 

ASSETS OF EXCLUDED SUBSIDIARIES

 

As of April 28, 2012, Millbrook Distribution Services Inc. (“Millbrook”) has
inventory on hand of [*CONFIDENTIAL*] and accounts receivable (estimated based
on sales and days sales outstanding) of [*CONFIDENTIAL*].  Millbrook also holds
for disposition certain real property located in Boone County, East Harrison, AR
72601 (commonly known as 401 Highway 43 East).

 

Millbrook owes intercompany indebtedness to United Natural Foods, Inc. in the
outstanding principal amount as of April 28, 2012 of $34,452,989.

 

Distribution Holdings, Inc. owns all of the outstanding capital stock of
Millbrook.

 

S-9.1.25-1

--------------------------------------------------------------------------------


 

SCHEDULE 10.2.1

 

EXISTING DEBT

 

City National Bank Real has made a real estate and equipment term loan to
Albert’s Organics, Inc., which is payable monthly, matures in June 2015, and
bears interest at a rate of 8.60%.  The outstanding principal balance as of
April 28, 2012 was $643,011.  This loan is secured by certain real property
located in Los Angeles County, California, the improvements thereon and related
assets as described in that certain Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated April 28, 2000 between Albert’s
Organics, Inc. and City National Bank.

 

Pursuant to a Guaranty Agreement dated November 1, 1988, United Natural
Foods, Inc. has guaranteed the obligations of Cornucopia Natural Foods, Inc.
Employee Stock Ownership Trust (the “ESOT”) under the ESOT Loan Agreement dated
November 1, 1988 between the ESOT and Norman Cloutier, Steven Townsend, Daniel
Atwood and Theodore Cloutier, which obligations are evidenced by a Fixed Rate
Term Loan Note dated November 1, 1988 in the original principal amount of
$4,080,000 (as the same may have been amended, restated, supplemented or
modified or modified from time to time).  This loan is secured by common stock
of United Natural Foods, Inc., is payable monthly, matures in May 2015, and
bears interest at a rate of 1.33%.  The outstanding principal balance as of
April 28, 2012 was $264,600.

 

S-10.2.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 10.2.2

 

EXISTING LIENS

 

A judgment lien has arisen in connection with the matter of Rafi Gardee, Big
Bear Natural Foods vs. Albert’s Organic, Inc. & Melvin Toby (Docket
No. CD-007780-08) in the Superior Court of Gloucester County, New Jersey. 
Judgment was entered on November 25, 2008 in the amount of $13,411.41.  Albert’s
Organics, Inc. disputes the amount of this claim and is pursuing the matter
further.

 

S-10.2.2-1

--------------------------------------------------------------------------------


 

SCHEDULE 10.2.5

 

EXISTING INVESTMENTS

 

UNFI owns 1,287,000 units in [*CONFIDENTIAL*].

 

UNFI owns 100,000 shares of [*CONFIDENTIAL*] common stock with a par value of
$0.001 per share.  [*CONFIDENTIAL*] is the parent of [*CONFIDENTIAL*].

 

UNFI owns 7,848 shares of Class A Preferred Stock of [*CONFIDENTIAL*]. 
[*CONFIDENTIAL*] is a [*CONFIDENTIAL*].

 

UNFI is a member of [*CONFIDENTIAL*].  UNFI has seven (7) membership
certificates that were purchased by various locations prior to being acquired by
the Company at a cost of $10 each.  In addition to the membership certificates,
members are required to [*CONFIDENTIAL*].

 

UNFI is a minority, non-voting partner in [*CONFIDENTIAL*].  [*CONFIDENTIAL*]
was formed [*CONFIDENTIAL*].

 

UNFI owns approximately [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

The following notes receivable:

 

NOTES RECEIVABLE

 

Short Term

 

Long Term

 

Net Receivable

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

 

[*Confidential*]

 

[*Confidential*]

 

[*Confidential*]

 

S-10.2.5-1

--------------------------------------------------------------------------------


 

SCHEDULE 10.2.17

 

EXISTING AFFILIATE TRANSACTIONS

 

One of UNFI’s non-employee directors Gail Graham has been the General Manager of
Mississippi Market Natural Foods Cooperative, a consumer owned and controlled
cooperative in St. Paul, Minnesota since October 1999. Mississippi Market
Natural Foods Cooperative is a customer of UNFI that purchased approximately
$6.6 million of products from UNFI during fiscal 2011 and approximately $4.1
million of products from UNFI to date in fiscal 2012. Ms. Graham had no
financial interest in those transactions. Terms provided to this customer are
the same as other customers with similar volumes and purchasing patterns.

 

S-10.2.17-1

--------------------------------------------------------------------------------